Exhibit 10.10

Conformed Copy Incorporating First, Second

Third, Fourth, Fifth, Sixth and Seventh Amendments

 

 

 

U.S. $100,000,000

RECEIVABLES LOAN AND SECURITY AGREEMENT

Dated as of March 31, 2006

Among

RESOURCE CAPITAL FUNDING, LLC,

as the Borrower

and

LEAF FINANCIAL CORPORATION,

as the Servicer

and

BLACK FOREST FUNDING CORPORATION,

as a Lender

and

BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH

as the Agent

and

U.S. BANK NATIONAL ASSOCIATION,

as the Custodian and the Agent’s Bank

and

LYON FINANCIAL SERVICES, INC. (D/B/A U.S. BANK PORTFOLIO SERVICES),

as the Backup Servicer

 

 



--------------------------------------------------------------------------------

This RECEIVABLES LOAN AND SECURITY AGREEMENT is made as of March 31, 2006,
among:

 

  (1)

RESOURCE CAPITAL FUNDING, LLC, a Delaware limited liability company (the
“Borrower”);

 

  (2)

LEAF FINANCIAL CORPORATION, a Delaware corporation (“LEAF Financial”), as the
Servicer (as defined herein);

 

  (3)

BLACK FOREST FUNDING CORPORATION (“Black Forest”), as a Lender (as defined
herein);

 

  (4)

BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH (“HVB”), as agent for the
Lender (the “Agent”);

 

  (5)

U.S. BANK NATIONAL ASSOCIATION, as the Custodian and the Agent’s Bank (as each
such term is defined herein); and

 

  (6)

LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services), a Minnesota
corporation, as the Backup Servicer (as defined herein).

IT IS AGREED as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01          Certain Defined Terms. (a) Certain capitalized terms used
throughout this Agreement are defined above or in this Section 1.01.

(b)      As used in this Agreement and the exhibits and schedules thereto (each
of which is hereby incorporated herein and made a part hereof), the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accountants’ Report” has the meaning assigned to that term in Section 6.13(b).

“Active Backup Servicer’s Fee” means, for any Fee Period or portion thereof
after the occurrence of a Servicer Default and the appointment of the Backup
Servicer as Servicer hereunder, an amount, payable out of Collections on the
Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to the greater of (i) the Active
Backup Servicing Fee Rate, multiplied by the Net Eligible Receivables Balance as
of the first day of such Fee Period, multiplied by a fraction, the numerator of
which shall be the actual number of days in such Fee Period and the denominator
of which shall be 360, and (ii) $5,000.

“Active Backup Servicing Fee Rate” means 1.00%.



--------------------------------------------------------------------------------

“Active Backup Servicer’s Indemnified Amounts” has the meaning assigned to that
term in Section 6.11.

“Adjusted Discounted Balance” means, with respect to any Contract, as of any
date of determination, the present value of the aggregate amount of Scheduled
Payments (including any Balloon Payment or Put Payment but, in any event,
calculated without giving effect to any booked residual value with respect to
any related Equipment) due or to become due under the terms of the related
Contract after the Cut-Off Date applicable to the Receivable related thereto,
which remain unpaid as of such date of determination, calculated by discounting
such aggregate amount of such Scheduled Payments to such date of determination
at an annual rate equal to the Discount Rate.

“Adjusted Eligible Receivables Balance” means, at any time, the aggregate
Adjusted Discounted Balances of all Eligible Receivables which are Pledged
hereunder to secure Loans at such time.

“Adjusted Eurodollar Rate” means, with respect to any Fixed Period for any Loan
allocated to such Fixed Period, an interest rate per annum equal to the sum of
(i) the Adjusted Eurodollar Rate Margin and (ii) an interest rate per annum
equal to the average of the interest rates per annum (rounded upwards, if
necessary, to the nearest 1/16 of 1%) reported during such Fixed Period on
Telerate Access Service Page 3750 (British Bankers Association Settlement Rate)
as the London Interbank Offered Rate for United States dollar deposits having a
term of thirty (30) days and in a principal amount of $1,000,000 or more (or, if
such page shall cease to be publicly available or, if the information contained
on such page, in the Lender’s sole judgment, shall cease to accurately reflect
such London Interbank Offered Rate, such rate as reported by any publicly
available recognized source of similar market data selected by the Lender that,
in the Lender’s reasonable judgment, accurately reflects such London Interbank
Offered Rate).

“Adjusted Eurodollar Rate Margin” has the meaning ascribed thereto in the Fee
Letter.

“Adjusted Net Eligible Receivables Balance” means, at any time, an amount equal
to (a) the Adjusted Eligible Receivables Balance at such time minus (b) the Pool
A Overconcentration Amount at such time, calculated using a Global
Overconcentration Amount determined without reference to clause (ii) of the
definition of such term minus (c) the Pool B Overconcentration Amount at such
time, calculated using a Global Overconcentration Amount determined without
reference to clause (ii) of the definition of such term.

“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim of any Person other than, with (i) respect to the Pledged Assets,
any lien, security interest, charge, encumbrance or other right or claim in
favor of the Lender (or the Agent on behalf of the Lender) or (ii) any Permitted
Lien.

“Affected Party” has the meaning assigned to that term in Section 2.13.

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this

 

2



--------------------------------------------------------------------------------

definition, “control,” when used with respect to any specified Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Agent” has the meaning assigned to that term in the preamble hereto.

“Agent’s Bank” means U.S. Bank National Association and its successors and
assigns that are Eligible Depository Institutions.

“Agent’s Bank Fee” means an annual fee, paid in advance, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to $6,000.

“Agreement” means this Receivables Loan and Security Agreement, as the same may
be amended, restated, supplemented and/or otherwise modified from time to time
hereafter in accordance with its terms.

“Allonge” means an allonge in the form attached hereto as Exhibit G, provided
that, with respect to each Allonge required to be delivered as part of a Pool B
Master Receivable File relating to an Underlying Originator Loan Contract
acquired by TRS from the Originator, “Allonge” shall mean an allonge in the form
attached hereto as Exhibit G, but with each reference to “RCC Commercial, Inc.”
therein replaced by a reference to “Resource TRS, Inc.

“Amortized Equipment Cost” means, as of any date of determination, (i) for any
Pool A Receivable, the net investment with respect to such Pool A Receivables,
where “net investment” means (a) the present value of the remaining Scheduled
Payments under the related Contract, discounted at the rate at which the present
value of all Scheduled Payments under the related Contract, including any
Balloon Payment or Put Payment, equals the original equipment cost related to
such Receivable, plus (b) the associated amortized indirect costs related to the
applicable equipment, amortized using the interest method over the life of the
related Contract, provided that initial indirect costs will be capped at 5% of
the original equipment cost and (ii) for any Pool B Receivable, the net
investment with respect to such Pool B Receivable, where “net investment” means
(a) the sum of the present values of the remaining Underlying Scheduled Payments
under each related Eligible Underlying Contract, discounted at the rate at which
the present value of all scheduled payments under such Eligible Underlying
Contract, including any Balloon Payment or Put Payment, equals the original
equipment cost related to such Eligible Underlying Contract, plus (b) the
associated amortized indirect costs related to the applicable equipment,
amortized using the interest method over the life of the related Underlying
Contract, provided that initial indirect costs will be capped at 5% of the
original equipment cost.

“Annualized Default Rate” means, as of any date of determination, an amount
(expressed as a percentage) equal to (i) the product of (A) the aggregate
Discounted Balances of all Pledged Receivables which were Eligible Receivables
at the time of their Pledge hereunder and which either (x) became Defaulted
Receivables or Missed Payment/Modified Receivables or (y) were repurchased by
the PCA Seller pursuant to the terms of Section 6.1(b) of the Purchase and
Contribution Agreement and as to which, as of the date of such repurchase, any
part of any

 

3



--------------------------------------------------------------------------------

Scheduled Payment (or other amount payable under the terms of the related
Contract) remained unpaid for more than 60 days after the due date therefor set
forth in such Contract, in each case during the six immediately preceding
Collection Periods and (B) 2, divided by (ii) the average of the Eligible
Receivables Balances as of the first Business Day of each of the six immediately
preceding Collection Periods.

“Annualized Net Loss Rate” means, as of any date of determination, an amount
(expressed as a percentage) equal to (i) the product of (A) (x) the aggregate
Discounted Balances of all Pledged Receivables which were Eligible Receivables
at the time of their Pledge hereunder and which either (1) became Defaulted
Receivables or Missed Payment/Modified Receivables or (2) were repurchased by
PCA Seller pursuant to the terms of Section 6.1(b) of the Purchase and
Contribution Agreement and as to which, as of the date of such repurchase, any
part of any Scheduled Payment (or other amount payable under the terms of the
related Contract) remained unpaid for more than 60 days after the due date
therefor set forth in such Contract, in each case during the six immediately
preceding Collection Periods minus (y) Recoveries received during the six
immediately preceding Collection Periods and (B) 2, divided by (ii) the average
of the Eligible Receivables Balances as of the first Business Day of each of the
six immediately preceding Collection Periods.

“Applicable Date” has the meaning set forth in definition of Pool B Annualized
Net Loss Rate.

“Assigned Documents” has the meaning assigned to that term in Section 2.14.

“Assignment” has the meaning set forth in the Purchase and Contribution
Agreement.

“Assignment and Acceptance” has the meaning assigned to that term in
Section 9.04.

“Available Funds” has the meaning assigned to that term in Section 2.05(c).

“Backup Servicer” means Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) or any successor Backup Servicer appointed by the Agent pursuant to
Section 6.15.

“Backup Servicer Delivery Date” has the meaning assigned to that term in
Section 6.12(e).

“Balloon Payment” means a payment due, or which may be required, at the end of
the term of a Contract or Underlying Contract (which constitutes a loan) equal
to the principal amount under such Contract or Underlying Contract which remains
outstanding after the payment of all regular scheduled payments of principal
during the term of such Contract or Underlying Contract.

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

(a)        a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(b)        such Person shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors or members shall vote to implement any
of the foregoing.

“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the arithmetic average of the rates of interest publicly announced by
JPMorgan Chase Bank and Citibank, N.A. (or their respective successors) as their
respective prime commercial lending rates (or, as to any such bank that does not
announce such a rate, such bank’s “base” or other rate determined by the Lender
to be the equivalent rate announced by such bank), except that, if any such bank
shall, for any period, cease to announce publicly its prime commercial lending
(or equivalent) rate, the Agent shall, during such period, determine the Base
Rate based upon the prime commercial lending (or equivalent) rates announced
publicly by the other such bank or, if each such bank ceases to announce
publicly its prime commercial lending (or equivalent) rate, based upon the prime
commercial lending (or equivalent) rate or rates announced publicly by one or
more other banks selected by the Agent. The prime commercial lending (or
equivalent) rates used in computing the Base Rate are not intended to be the
lowest rates of interest charged by such banks in connection with extensions of
credit to debtors. The Base Rate shall change as and when such banks’ prime
commercial lending (or equivalent) rates change.

“Black Forest” has the meaning assigned to that term in the preamble hereto.

“Borrower” has the meaning assigned to that term in the preamble hereto.

“Borrowing” means a borrowing of Loans under this Agreement.

“Borrowing Base” means, at any time, the sum of the Pool A Borrowing Base plus
the Pool B Borrowing Base at such time.

 

5



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a report, in substantially the form of
Exhibit A, prepared by the Servicer for the benefit of Lender pursuant to
Section 6.12(c).

“Borrowing Base Deficiency” means, at any time, that the Borrowing Base is less
than the Facility Amount, an amount equal to the amount of such deficiency.

“Borrowing Base Surplus” means, at any time, that the Borrowing Base exceeds the
Facility Amount, an amount equal to the amount of such excess.

“Borrowing Date” means, with respect to any Borrowing, the date on which such
Borrowing is funded, which date, other than in the case of the initial
Borrowing, shall be a Subsequent Borrowing Date.

“Borrowing Limit” means initially $100,000,000 as such amount may be increased
pursuant to Section 2.21; provided, however, that at all times, on or after the
Program Termination Date, the Borrowing Limit shall mean the aggregate
outstanding principal balance of the Loans.

“Breakage Fee” means, for Loans allocated to any Fixed Period during which such
Loans are repaid (in whole or in part) prior to the end of such Fixed Period,
the breakage costs, if any, related to such repayment plus the amount, if any,
by which (i) Yield (calculated without taking into account any Breakage Fee),
which would have accrued on the amount of the payment of such Loans during such
Fixed Period (as so computed) if such payment had not been made, as the case may
be, exceeds (ii) the sum of (A) Yield actually received by the Lender in respect
of such Loans for such Fixed Period and, if applicable, (B) the income, if any,
received by the Lender from the Lender’s investing the proceeds of such payments
on such Loans.

“BUFCO” means Bavaria Universal Funding Corporation.

“Business Day” means a day of the year other than a Saturday or a Sunday or any
other day on which banks are authorized or required to close in New York City or
St. Paul, Minnesota; provided, that, if any determination of a Business Day
shall relate to a Loan bearing interest at the Adjusted Eurodollar Rate, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Calculated Swap Amortizing Balance” means, with respect to a Qualifying
Interest Rate Swap and as of any date of determination, the projected scheduled
amortizing balance of the Pledged Receivables which were Pledged during the
period ending on the Remittance Date on which such Qualifying Interest Rate Swap
became effective and beginning on the day following the immediately preceding
Remittance Date, determined by the Servicer and accepted by the Agent based upon
the Discounted Balance of such Pledged Receivables as of such date of
determination, adjusted for prepayments using an absolute prepayment speed
which, in the judgment of the Agent, is consistent with the speed with which the
Pledged Receivables have prepaid in the past.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, contingent share issuances, participations or other
equivalents of or interest in equity (however designated) of such Person.

 

6



--------------------------------------------------------------------------------

“Cash Reserve” means any amount paid to the Originator, the Servicer or the
Borrower by an Obligor that is an Underlying Originator as a cash reserve which
may be drawn upon if amounts due under the related Underlying Originator Loan
Contract are not paid when due (or by the end of any cure period related
thereto), which has not previously been refunded to such Obligor or applied
toward such Obligor’s obligations under such Underlying Originator Loan
Contract.

“Cash Reserve Account” has the meaning assigned to that term in Section 2.07.

“Cash Reserve Account (Northern)” has the meaning assigned to that term in
Section 2.07.

“Cash Reserve Account Agreement” means (i) the Cash Reserve Account Agreement
(Northern) or (ii) any Securities Account Agreement substantially similar to the
Cash Reserve Account Agreement (Northern), among Originator, the Borrower, the
Servicer, the Agent’s Bank and the Agent, as such agreement may from time to
time be amended, supplemented or otherwise modified in accordance with the terms
thereof.

“Cash Reserve Account Agreement (Northern)” means that certain Securities
Account Agreement, dated the date of this Agreement, among Originator, the
Borrower, the Servicer, the Agent’s Bank and the Agent, as such agreement may
from time to time be amended, supplemented or otherwise modified in accordance
with the terms thereof.

“Certificate of Title” means with respect to a Vehicle, an original certificate
of title issued by the Registrar of Titles of the applicable State.

“Change of Control” means that at any time (i) Resource Capital Corp. shall own
directly or indirectly less than 100% of all membership interests of TRS,
(ii) TRS shall own directly or indirectly less than 100% of all membership
interests of the Borrower, (iii) Resource America shall own directly or
indirectly less than 50.1% of all Capital Stock or voting power of the Servicer,
(iv) the Servicer shall own directly or indirectly less than 80% of all Capital
Stock or voting power of Originator, (v) Resource Capital Corp., TRS or the
Borrower merges or consolidates with any other Person without the prior written
consent of the Agent, (v) the Servicer or the Originator merges or consolidates
with any other Person and the Servicer or the Originator, as applicable, is not
the surviving entity or (vii) either of Crit DeMent or Miles Herman is not
employed in a senior management position at the Servicer, is not involved in the
day-to-day operations of the Servicer or is not able to perform substantially
all of his duties as an employee of the Servicer during any three month period
and, in each case, has not been replaced by a person approved by the Agent in
writing within 90 days of any such event.

“Closing Date” means March 31, 2006.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Receipt” has the meaning assigned to that term in the Custodial
Agreement.

 

7



--------------------------------------------------------------------------------

“Collection Account” means a special trust account (account number 793489000 at
the Agent’s Bank) in the name of the Borrower and under the control of the Agent
for the benefit of the Lender; provided, that the funds deposited therein
(including any interest and earnings thereon) from time to time shall constitute
the property and assets of the Borrower and the Borrower shall be solely liable
for any taxes payable with respect to the Collection Account.

“Collection Account Agreement” means that certain Collection Account Agreement,
dated the date of this Agreement, among the Borrower, the Servicer, the Agent’s
Bank and the Agent, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with the terms thereof.

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Loans have been repaid in full and all Yield and Fees and all
other Obligations have been paid in full, and the Lender shall have no further
obligation to make any additional Loans.

“Collection Period” means, (i) with respect to any Remittance Date (including
the initial Remittance Date), the period beginning on, and including, the first
day of the most recently ended calendar month and ending on, and including, the
last day of the most recently ended calendar month; provided, that the final
Collection Period shall begin on, and include, the first day of the then current
calendar month and shall end on the Collection Date and (ii) in any context
other than with respect to any Remittance Date, a calendar month.

“Collections” means, without duplication, with respect to any Pledged
Receivable, all Scheduled Payments (and, in the case of a Pledged Pool B
Receivable after a Pool B Termination Event has occurred with respect to the
related Underlying Originator, all Underlying Scheduled Payments) related to
such Receivable, all prepayments and related penalty payments with respect to
the Contract (and any related Underlying Contract related to a Pledged Pool B
Receivable after a Pool B Termination Event has occurred with respect to the
related Underlying Originator) related to such Receivable, all overdue payments
and related interest and penalty payments with respect to the Contract (and any
related Underlying Contract related to a Pledged Pool B Receivable after a Pool
B Termination Event has occurred with respect to the related Underlying
Originator) related to such Receivable, all Guaranty Amounts, all Insurance
Proceeds, all Servicing Charges, all proceeds under “buyout letters” or other
prepayment/termination agreements and all Recoveries related to such Receivable,
all amounts paid to the Borrower related to such Receivable pursuant to the
terms of the Purchase and Contribution Agreement, all amounts paid by the
Servicer related to such Receivable in connection with its obligations under
Section 6.22 hereof, and all other payments received with respect to the
Contract (and, if applicable, Underlying Contract) related to such Receivable,
all cash receipts and proceeds in respect of the Other Conveyed Property or
Related Security (including, without limitation, the Obligor Collateral) related
to such Receivable, any Servicer Advances related to such Receivable, and any
amounts paid to the Borrower under or in connection with any Qualifying Interest
Rate Swap or the hedging arrangements contemplated thereunder.

“Commitment Percentage” has the meaning assigned to that term in
Section 9.04(b).

 

8



--------------------------------------------------------------------------------

“Computer Tape or Listing” means the computer tape or listing (whether in
electronic form or otherwise) generated by the Servicer on behalf of the
Borrower, which provides information relating to the Receivables included in the
Net Eligible Receivables Balance.

“Contract” means a Pool A Contract or a Pool B Contract.

“CP Disruption Event” means, at any time, the inability of the Issuer to raise
(whether as a result of a prohibition or any other event or circumstance
whatsoever) funds through the issuance of commercial paper notes in the United
States commercial paper market, including, without limitation, by virtue of
(i) any disruption in the commercial paper market, (ii) insufficient
availability under the liquidity or enhancement facility entered into by the
Issuer with respect to this Agreement or (iii) a downgrade of the rating of one
or more financial institutions extending credit to or for the account of the
Issuer or having a commitment to extend credit to the Lender under a liquidity
or enhancement facility which relates to this Agreement to a level lower than
that required by the Rating Agencies.

“CP Rate” means, with respect to any Fixed Period for all Loans allocated to
such Fixed Period, the per annum rate equivalent to the rate (expressed as a
percentage and an interest yield equivalent and calculated on the basis of a
360-day year) or, if more than one rate, the weighted average thereof, paid or
payable by the Lender from time to time as interest on or otherwise in respect
of the commercial paper notes issued by the Lender that are allocated, in whole
or in part, by the Lender to fund the advance or maintenance of Loans hereunder
(and which may also be allocated in part to the funding of other assets of the
Lender and which commercial paper notes need not mature on the last day of any
Fixed Period) allocated to such Fixed Period as determined by the Lender, which
rates shall reflect and give effect to (i) certain documentation and transaction
costs (including, without limitation, dealer and placement agent commissions,
and incremental carrying costs incurred with respect to commercial paper notes
maturing on dates other than those on which corresponding funds are received by
the Lender) associated with the issuance of the Lender’s commercial paper notes,
and (ii) other borrowings by the Lender, including borrowings to fund small or
odd dollar amounts that are not easily accommodated in the commercial paper
market, to the extent such amounts are allocated, in whole or in part, by the
Lender to fund the Lender’s advance or maintenance of Loans during such Fixed
Period; provided, that if any component of such rate is a discount rate, in
calculating the applicable “CP Rate” for such day, the Lender shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.

“Credit and Collection Policy” means (i) collectively, the “Operations
Policies & Procedures” memorandum, the “Limited Recourse Term Debt Facility”
memorandum of the Servicer, and certain other items, as annexed hereto as
Schedule IV as such policy may hereafter be amended, modified or supplemented
from time to time in compliance with this Agreement and (ii) with respect to any
Servicer other than LEAF Financial, that Servicer’s collection policies for
similar assets in effect from time to time.

“Critical Defaults” has the meaning assigned to that term in Section 5.01(v)
hereof.

 

9



--------------------------------------------------------------------------------

“Custodial Agreement” means that certain Custodial Agreement dated as of the
date hereof among the Servicer, the Borrower, the Agent and the Custodian,
together with all instruments, documents and agreements executed in connection
therewith, as such Custodial Agreement may from time to time be amended,
restated, supplemented and/or otherwise modified in accordance with the terms
thereof.

“Custodian” means U.S. Bank National Association or any substitute Custodian
appointed by the Agent pursuant to the Custodial Agreement.

“Custodian’s Fee” means, for any Fee Period, an amount, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to the aggregate fees
listed in Exhibit F hereto which relate to such Fee Period.

“Debt” of any Person means (i) indebtedness of such Person for borrowed money,
(ii) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments related to transactions that are classified as financings
under GAAP, (iii) obligations of such Person to pay the deferred purchase price
of property or services, (iv) obligations of such Person as lessee under leases
which shall have been or should be, in accordance with GAAP, recorded as capital
leases, (v) obligations secured by an Adverse Claim upon property or assets
owned (under GAAP) by such Person, even though such Person has not assumed or
become liable for the payment of such obligations and (vi) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor, against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (v) above.

“Default Funding Rate” means an interest rate per annum equal to 1.50% plus the
Base Rate.

“Defaulted Receivable” means, as of any date of determination, any Pledged
Receivable:

(i)      with respect to which any part of any Scheduled Payment (which, for
purposes of clarification, shall not include any tax-related payment) owed by
the applicable Obligor under the terms of the related Contract remains unpaid
for more than 120 days after the due date therefor set forth in such Contract;

(ii)     which has been or should be charged off as a result of the occurrence
of a Bankruptcy Event with respect to the related Obligor or Underlying Obligor,
if any, or which has been or should otherwise be deemed uncollectible by the
Servicer, in each case, in accordance with the Credit and Collection Policy; or

(iii)    with respect to which the Servicer has repossessed the related
Equipment.

“Delinquency Rate” means, as of any date of determination, an amount (expressed
as a percentage) equal to (i) the aggregate Discounted Balances of all
Delinquent Receivables as of the last day of the immediately preceding
Collection Period divided by (ii) the Net Eligible Receivables Balance as of
such day.

 

10



--------------------------------------------------------------------------------

“Delinquent Receivable” means, as of any date of determination, any Pledged
Receivable (other than a Defaulted Receivable or Missed Payment/Modified
Receivable) with respect to which any part of any Scheduled Payment (or other
amount payable under the terms of the related Contract) remains unpaid for more
than 30 days but not more than 120 days after the due date therefor set forth in
such Contract.

“Depository Institution” means a depository institution or trust company,
incorporated under the laws of the United States or any State thereof, that is
subject to supervision and examination by federal and/or State banking
authorities.

“Discount Rate” means, as of any date of determination, a percentage equal to
the sum of (i) the Weighted Average Swapped Rate as of such date of
determination, (ii) the Facility Fee Rate, (iii) at any time prior to the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
Servicer hereunder, the Servicing Fee Rate, (iv) at any time after the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
Servicer hereunder, the Active Backup Servicing Fee Rate and (v) a rate per
annum equal to 0.10%.

“Discounted Balance” means, with respect to any Contract or Underlying Contract,
as of any date of determination, the present value of the aggregate amount of
Scheduled Payments or, in the case of an Underlying Contract, Underlying
Scheduled Payments (including any Balloon Payment or Put Payment but, in any
event, calculated without giving effect to any booked residual value with
respect to any related Equipment) due or to become due under the terms of the
related Contract or Underlying Contract after the Cut-Off Date applicable to the
Receivable related thereto, which remain unpaid as of such date of
determination, calculated by discounting such aggregate amount of such Scheduled
Payments (or, in the case of a Pool B Contract, an amount equal to (i) the
related Scheduled Payment multiplied by (ii) (a)100% minus (b) the amount of any
loan principal or purchase price which would otherwise be advanced by the
Originator to the applicable Obligor pursuant to the terms of such Contract or
Underlying Contract, but which was held back by the Originator as a liquidity
reserve or similar reserve, expressed as a percentage of the total amount of
such loan principal or purchase price (it being agreed by the Borrower that no
similar hold back shall exist with respect to any Pool A Contract) or, in the
case of an Underlying Contract, such Underlying Scheduled Payments to such date
of determination at an annual rate equal to the Discount Rate.

“Dollar Purchase Option Contract” means a Contract or an Underlying Contract, as
applicable, (i) in connection with which an agreement was executed which grants
the related Obligor or Underlying Obligor, as applicable, a right to purchase
the Equipment or Underlying Equipment leased under such Contract or Underlying
Contract for $1.00 or other nominal consideration at the end of the initial term
of such Contract or Underlying Contract or (ii) grants the related Obligor or
Underlying Obligor, as applicable, a right to purchase the Equipment or
Underlying Equipment leased under such Contract for $1.00 or other nominal
consideration at the end of the initial term of such Contract.

“Eligible Depository Institution” means a Depository Institution the short term
unsecured senior indebtedness of which is rated at least Prime-1 by Moody’s, A-1
by S&P, and F1 by Fitch, if rated by Fitch.

 

11



--------------------------------------------------------------------------------

“Eligible Pool A Receivable” means, at any time, a Pledged Pool A Receivable
with respect to which each of the representations and warranties regarding the
Contract related to such Pledged Pool A Receivable contained in Schedule III-A
hereto is true and correct at such time.

“Eligible Pool A Receivables Balance” means, at any time, the aggregate
Discounted Balances of all Eligible Pool A Receivables which are Pledged
hereunder to secure Loans at such time.

“Eligible Pool B Receivable” means, at any time, a Pledged Pool B Receivable
with respect to which each of the representations and warranties regarding the
Contract related to such Pledged Pool B Receivable contained in Schedule III-B
hereto is true and correct at such time.

“Eligible Pool B Receivables Balance” means, at any time, the aggregate
Discounted Balances of all Eligible Pool B Receivables which are Pledged
hereunder to secure Loans at such time.

“Eligible Pool B Underlying Lease Contract” means, at any time, an Underlying
Lease Contract with respect to which each of the representations and warranties
contained in Schedule III-C hereto is true and correct at such time.

“Eligible Pool B Underlying Loan Contract” means, at any time, an Underlying
Loan Contract with respect to which each of the representations and warranties
contained in Schedule III-C hereto is true and correct at such time.

“Eligible Receivable” means, at any time, a Pledged Receivable which is an
Eligible Pool A Receivable or an Eligible Pool B Receivable at such time.

“Eligible Receivables Balance” means, at any time, the aggregate Discounted
Balances of all Eligible Receivables which are Pledged hereunder to secure Loans
at such time.

“Eligible Underlying Contract” means an Eligible Pool B Underlying Lease
Contract or Eligible Pool B Underlying Loan Contract.

“Eligible Underlying Originator” means an Underlying Originator that has been
approved by the Servicer in accordance with the Credit and Collection Policy.

“Equipment” means the equipment or Vehicle (i) leased to an Obligor, or serving
as collateral for a loan to an Obligor, under a Contract together with any
replacement parts, additions and repairs thereof, and any accessories
incorporated therein and/or affixed thereto or (ii) leased to an Underlying
Obligor, or serving as collateral for a loan to an Underlying Obligor, under a
Underlying Contract together with any replacement parts, additions and repairs
thereof, and any accessories incorporated therein and/or affixed thereto.

“Equipment Category” means any of the Equipment Categories set forth on Schedule
V hereto, as such schedule may be updated from time to time by the Borrower with
the consent of the Agent (which such consent shall not be unreasonably
withheld).

 

12



--------------------------------------------------------------------------------

“Equipment Category Percentage” means, with respect to any Equipment Category,
the percentage set forth below for such Equipment Category:

(1)  for Equipment Category “002.00-Furniture”: 15%

(2)  for Equipment Category “007.005-ATM Machines”: 2%

(3)  for Equipment Category “0011.000 or 0011.001-Software”: 5%

(4)  for Equipment Category “012.000 or 102.001-Dry-Cleaning Machines”: 20%

(5)  for Equipment Category “013.000 or 013.001-Restaurant Equipment”: 20%

(6)  for Equipment Category “015.000-Compressor Eq.”: 15%

(7)  for Equipment Category “016.000-Security systems”: 10%

(8)  for any other Equipment Category: (i) during the period prior to the first
anniversary of the Closing Date, 35%, and (ii) thereafter, 30%.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

“Eurodollar Disruption Event” means any of the following: (i) a determination by
the Lender that it would be contrary to law or to the directive of any central
bank or other governmental authority (whether or not having the force of law) to
obtain United States dollars in the London interbank market to make, fund or
maintain any Loan, (ii) a determination by the Lender that the rate at which
deposits of United States dollars are being offered in the London interbank
market does not accurately reflect the cost to the Lender of making, funding or
maintaining any Loan or (iii) the inability of the Lender to obtain United
States dollars in the London interbank market to make, fund or maintain any
Loan.

“Eurodollar Index” means an index based upon an interest rate reported on
Telerate Access Service Page 3750 (British Bankers Association Settlement Rate)
as the London Interbank Offered Rate for United States dollar deposits.

“Event of Default” has the meaning assigned to that term in Section 7.01.

“Facility Amount” means, at any time, the sum of (i) the face amount of
outstanding commercial paper notes (net of the amount of all interest scheduled
to accrue thereon through their respective stated maturity if such commercial
paper notes are issued on a discount basis) of the Issuer issued to fund the
purchase of commercial paper issued by the Lender to fund Loans hereunder, plus
(ii) the aggregate Loans Outstanding hereunder bearing interest at the Non-CP
Rate, plus (iii) accrued Yield and Fees with respect to the amounts described in
the foregoing clauses (i) and (ii).

“Facility Fee” has the meaning ascribed thereto in the Fee Letter.

 

13



--------------------------------------------------------------------------------

“Facility Fee Rate” means, as of any date of determination, the amount of the
Facility Fee paid on the most recent Remittance Date divided by the average
Loans Outstanding during the Fee Period immediately prior to Remittance Date.

“Facility Maturity Date” means the fourth anniversary of the date of this
Agreement.

“Fee Letter” has the meaning assigned to that term in Section 2.12(a).

“Fee Period” means a period commencing on (and including) a Remittance Date and
ending on (and including) the day prior to the next Remittance Date; provided,
that, the initial Fee Period hereunder shall commence on (and include) the date
hereof and end on (and include) May 21, 2006.

“Fees” has the meaning assigned to that term in Section 2.12(a).

“Fifth Amendment Effective Date” means December 15, 2006.

“Fitch” means Fitch, Inc. (or its successors in interest).

“Fixed Period” means, for any outstanding Loans, a period determined pursuant to
Section 2.04.

“FMV Contract” means a Contract or an Underlying Contract, as applicable, which
(i) in connection with which any agreement was executed which grants the related
Obligor or Underlying Obligor, as applicable, a right to purchase the Equipment
or Underlying Equipment leased under such Contract or Underlying Contract for
the fair market value thereof at the end of the initial term of such Contract or
Underlying Contract or (ii) grants the related Obligor or Underlying Obligor, as
applicable, a right to purchase the Equipment or Underlying Equipment leased
under such Contract for the fair market value thereof at the end of the initial
term of such Contract.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Global Overconcentration Amount” means, at any time, without duplication, the
sum of:

(i)      the amount by which the sum of the Discounted Balances of all Eligible
Receivables related to any one Obligor (or any Affiliate thereof) at such time
exceeds $3,000,000;

(ii)     the amount by which the sum of the Discounted Balances at such time of
all Eligible Receivables related to the three Obligors which, together with any
Affiliates thereof, owe the greatest amounts under their respective Contracts,
in the aggregate, exceeds an amount equal to (a) the Adjusted Net Eligible
Receivables Balance minus (b) the Facility Amount at such time;

 

14



--------------------------------------------------------------------------------

(iii)    the amount by which the sum of the Discounted Balances of all Eligible
Receivables with respect to which the related Contract is a Non-Level Payment
Contract exceeds 15% of the sum of the Discounted Balances of all Eligible
Receivables at such time;

(iv)    the amount by which the sum of the Discounted Balances of all Eligible
Receivables with respect to which the related Contract provides for Scheduled
Payments to be paid for any period other than monthly exceeds 5% of the sum of
the Discounted Balances of all Eligible Receivables at such time;

(v)     the amount by which the sum of the Discounted Balances of all Eligible
Receivables related to Obligor Collateral located in the State of California at
such time exceeds 25% of the sum of the Discounted Balances of all Eligible
Receivables at such time;

(vi)    the amount by which the sum of the Discounted Balances of all Eligible
Receivables related to Obligor Collateral located in any State other than the
State of California exceeds 15% of the sum of the Discounted Balances of all
Eligible Receivables at such time;

(vii)   the sum of the amounts for each Equipment Category equal to the amount
by which the sum of the Discounted Balances of all Eligible Receivables related
to Equipment within such Equipment Category exceeds the sum of the Discounted
Balances of all Eligible Receivables at such time multiplied by the Equipment
Category Percentage with respect to such Equipment Category;

(viii)   the amount by which the sum of the Discounted Balances of all Eligible
Receivables (including, without limitation, Vehicle Sublimit Pledged
Receivable), with respect to which the related Obligor Collateral is a Vehicle
or other type of equipment which requires a security interest therein to be
noted on the certificate of title with respect thereto in order to be perfected,
exceeds 15% of the sum of the Discounted Balances of all Eligible Receivables at
such time;

(ix)    the amount by which the sum of the Discounted Balances of all Eligible
Receivables which are Vehicle Sublimit Pledged Receivable, exceeds 2% of the sum
of the Discounted Balances of all Eligible Receivables at such time;

(x)     the amount by which the sum of the Discounted Balances of all Eligible
Receivables, with respect to which the related Obligor or any related guarantor
is TRS, Resource Capital Corp., the Originator, the Servicer or any Affiliate
thereof, exceeds 0% of the sum of the Discounted Balances of all Eligible
Receivables at such time;

(xi)    the amount by which the sum of the Discounted Balances at such time of
all Eligible Receivables related to the four Obligors which, together with any
Affiliates thereof, owe the fourth, fifth, sixth and seventh greatest amounts
under their respective Contracts, in the aggregate, exceeds an amount equal to
the lesser of (a) $7,000,000 and (b) 10% of the sum of the Discounted Balances
of all Eligible Receivables at such time; and

 

15



--------------------------------------------------------------------------------

(xii)   the amount by which the sum of the Discounted Balances at such time of
all Eligible Receivables with respect to which any payment or other material
terms of the related Contract have been modified due to credit related reasons
after such Contract was acquired by the Borrower pursuant to the Purchase and
Contribution Agreement and with respect to which, as of the date of such
modification, any part of any Scheduled Payment (or other amount payable under
the terms of the related Contract) remained unpaid for 60 days or less after the
due date set forth in such Contract, exceeds 5% of the sum of the Discounted
Balances of all Eligible Receivables at such time.

“Government Entity” means the United States, any State, any political
subdivision of a State and any agency or instrumentality of the United States or
any State or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Guaranty Amounts” means any and all amounts paid by any guarantor with respect
to the applicable Contract.

“HVB” has the meaning assigned to that term in the preamble hereto.

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

“Independent Accountants” has the meaning assigned to that term in
Section 6.13(b).

“Insurance Certificate” means the insurance certificate related to the Insurance
Policy with respect to such Receivable (which insurance certificate shall list
the Originator as a loss payee.

“Insurance Policy” means, with respect to any Obligor Collateral, the insurance
policy maintained by or on behalf of the Obligor pursuant to the related
Contract that covers physical damage to the related Equipment (in an amount
sufficient to insure completely the value of such Equipment) and general
liability (including policies procured by the Borrower or the Servicer, or any
agent thereof, on behalf of the Obligor).

“Insurance Proceeds” means, with respect to an item of Obligor Collateral and a
related Contract, any amount paid under an Insurance Policy or an Underlying
Insurance Policy issued with respect to such Obligor Collateral and/or the
related Contract.

“Issuer” means, collectively, BUFCO and any presently existing or future Person
administered by HVB or, with the consent of the Borrower (which such consent
shall not be unreasonably withheld) at any time prior to the occurrence of a
Program Termination Event (and without the consent of the Borrower at any time
after the occurrence of a Program Termination Event), any presently existing or
future Person not administered by HVB, in either case, whose principal business
consists of issuing commercial paper or other securities to (i) fund or maintain
loans secured by receivables, accounts, instruments, chattel paper, general
intangibles and other similar assets or (ii) fund its acquisition and
maintenance of receivables, accounts, instruments, chattel paper, general
intangibles and other similar assets.

 

16



--------------------------------------------------------------------------------

“Large Contract Percentage” means (i) during the period prior to the first
anniversary of the Closing Date, 50%, and (ii) thereafter, 40%.

“LEAF Financial” has the meaning assigned to that term in the preamble hereto.

“Lease Contract” means (i) a “Master Lease Schedule” in the form attached hereto
as Exhibit D-1(b), Exhibit D-1(c), Exhibit D-1(d), together with a “Master Lease
Agreement” in the form attached hereto as Exhibit D-1(a) which is related to,
and incorporated by reference into, “Master Lease Schedule” (as such exhibits
may be updated from time to time by the Borrower with the consent of the Agent),
(ii) a “Lease Agreement” in the form attached hereto as Exhibit D-1(e) or
(iii) a lease agreement otherwise approved by the Servicer in compliance with
the Credit and Collection Policy, pursuant to which Equipment is leased to an
Obligor by Originator, together with all schedules, supplements and amendments
thereto and each other document and instrument related to such lease.

“Lender” means, collectively, Black Forest and/or any other Person that is an
Affiliate of HVB and/or, with the consent of the Borrower (which such consent
shall not be unreasonably withheld) at any time prior to the occurrence of a
Program Termination Event (and without the consent of the Borrower at any time
after the occurrence of a Program Termination Event) any other Person that is
not an Affiliate of HVB, in each case, that agrees, pursuant to the pertinent
Assignment and Acceptance, to make Loans secured by Pledged Assets pursuant to
Article II of this Agreement.

“Limited Guaranty and Indemnification Agreement” means that certain Limited
Guaranty and Indemnification Agreement, dated as of the date hereof, by Resource
Capital Corp.

“Limited Guaranty and Indemnification Agreement (TRS)” means that certain
Limited Guaranty and Indemnification Agreement (Resource TRS, Inc. Obligations),
dated as of the Fifth Amendment Effective Date, by Resource Capital Corp.

“Limited PCA Repurchase” means a repurchase of Receivables from the Borrower by
TRS pursuant to the terms of Section 6.1 of the Purchase and Contribution
Agreement.

“Liquidation Proceeds” means, with respect to a Receivable with respect to which
the related Obligor Collateral has been repossessed or foreclosed upon by the
Servicer, all amounts realized with respect to such Receivable net of
(i) reasonable expenses of the Servicer incurred in connection with the
collection, repossession, foreclosure and/or disposition of the related Obligor
Collateral and (ii) amounts that are required to be refunded to the Obligor on
such Receivable; provided, however, that the Liquidation Proceeds with respect
to any Receivable shall in no event be less than zero.

“Liquidity/Credit Enhancement Facility” means one or more Liquidity Agreements
or similar agreements, to be entered into on or after the date hereof among
Lender and/or the Issuer, the financial institutions party thereto (including,
if applicable and at any time, financial institutions which are not Affiliates
of HVB) and the Agent and/or a letter of credit or similar instrument or
agreement by the financial institutions party thereto (including, if applicable
and at any time, financial institutions which are not Affiliates of HVB) in
favor of

 

17



--------------------------------------------------------------------------------

Lender and/or the Issuer, together with any related agreements, in each case, to
be entered into on or after the date hereof.

“Loan” means each loan advanced by the Lender to the Borrower on a Borrowing
Date pursuant to Article II.

“Loan Contract” means, collectively, (i) a “Term Note (Level Payments)” together
with the “Master Loan and Security Agreement” related thereto and incorporated
by reference therein, each in the form attached hereto as Exhibit D-2(a) (as
such exhibit may be updated from time to time by the Borrower with the consent
of the Agent), (ii) a “Term Note (Level Payments)” or “Term Note (Step
Payments)” together with the “Master Loan and Security Agreement” related
thereto and incorporated by reference therein, each in the form attached hereto
as Exhibit D-2(b) (as such exhibit may be updated from time to time by the
Borrower with the consent of the Agent) or (iii) a loan agreement and promissory
note otherwise approved by the Servicer in compliance with the Credit and
Collection Policy, in each case, pursuant to which the Originator makes a loan
to an Obligor secured by Equipment purchased by such Obligor, together with all
schedules, supplements and amendments thereto and each other document and
instrument related thereto.

“Loans Outstanding” means the sum of the principal amounts of Loans loaned to
the Borrower for the initial and any subsequent borrowings pursuant to Sections
2.01 and 2.02, reduced from time to time by Collections with respect to any
Pledged Receivable received and distributed as repayment of principal amounts of
Loans outstanding pursuant to Section 2.05 and any other amounts received by the
Lender to repay the principal amounts of Loans outstanding pursuant to
Section 2.20 or otherwise; provided, however, that the principal amounts of
Loans outstanding shall not be reduced by any Collections with respect to any
Pledged Receivable or other amounts if at any time such Collections or other
amounts are rescinded or must be returned for any reason.

“Lockbox” means a post office box to which Collections with respect to any
Pledged Receivable are remitted for retrieval by the Lockbox Bank and for
deposit by the Lockbox Bank into the Lockbox Account.

“Lockbox Account” means the deposit account (account number 153910088597 at the
Lockbox Bank) in the name of “U.S. Bank NA as Securities Intermediary for Leaf
Financial and various lenders”.

“Lockbox Collection Percentage” means, at any time, a fraction expressed as a
percentage equal to (i) the sum of (x) the aggregate dollar amount of payments
made by Obligors with respect to Pool A Pledged Receivables directly into the
Lockbox Account and (y) the aggregate dollar amount of payments made by Obligors
with respect to Pool B Pledged Receivables (or payments made by Underlying
Obligors to the extent such amounts do not exceed the amounts concurrently
payable by the related Obligors with respect to Pool B Pledged Receivables)
directly into the Lockbox Account, in each case, during the three most recently
ended Collection Periods, divided by (ii) the aggregate dollar amount of all
payments made by Obligors with respect to Pledged Receivables during the three
most recently ended Collection Periods.

 

18



--------------------------------------------------------------------------------

“Lockbox Intercreditor Agreement” means the Amended and Restated Lockbox
Intercreditor Agreement, dated as of April 18, 2005, among the Lockbox Bank, the
Servicer, the Borrower, the Agent, and certain other parties.

“Lockbox Bank” means U.S. Bank National Association and its successors in
interest.

“Material Adverse Effect” means a material adverse effect on (i) the ability of
the Borrower and/or the Servicer to conduct its business, (ii) the ability of
the Borrower and/or the Servicer to perform its respective obligations under
this Agreement and/or any other Transaction Document to which it is a party,
(iii) the validity or enforceability of this Agreement and/or any other
Transaction Document to which the Borrower and/or the Servicer is a party,
(iv) the rights and remedies of the Lender and/or the Agent under this Agreement
and/or any of the Transaction Documents and/or (v) the validity, enforceability
or collectibility of all or any portion of the Pledged Receivables.

“Minimum Tangible Net Worth” means, with respect to LEAF Financial, Tangible Net
Worth (measured as of each fiscal quarter end) in an amount not less than the
sum of (i) $17,000,000, plus (ii) 50% of the aggregate net income of LEAF
Financial for each fiscal quarter beginning with the fiscal quarter ending
June 30, 2008.

“Missed Payment/Modified Receivable” means, as of any date of determination, any
Pledged Receivable other than a Defaulted Receivable with respect to which:

(i)      any part of any tax-related payment (which, for purposes of
clarification, shall not include any Scheduled Payment or any property taxes
payable by the related Obligor but advanced by the Servicer pursuant to
Section 6.21 hereof) owed by the applicable Obligor under the terms of the
related Contract remains unpaid for more than 120 days after the due date
therefor set forth in such Contract;

(ii)     the first or second Scheduled Payment is not paid in full when due
under the related Contract; or

(iii)    any payment or other material terms of the related Contract have been
modified due to credit related reasons after such Contract was acquired by the
Borrower pursuant to the Purchase and Contribution Agreement and as of the date
of such modification, any part of any Scheduled Payment (or other amount payable
under the terms of the related Contract) remains unpaid for more than 60 days
after the due date therefor set forth in such Contract.

“Monthly Remittance Report” means a report, in substantially the form of Exhibit
C, furnished by the Servicer to the Agent for the Lender pursuant to
Section 6.12(b).

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

“Net Eligible Receivables Balance” means, at any time, (i) the Eligible
Receivables Balance such time, minus (ii) the Overconcentration Amount at such
time.

 

19



--------------------------------------------------------------------------------

“Non-CP Rate” means, with respect to any Fixed Period for any Loan allocated to
such Fixed Period, an interest rate per annum equal to the Adjusted Eurodollar
Rate; provided, however, that if the Lender shall have notified the Agent and
the Borrower that a Eurodollar Disruption Event has occurred, the Non-CP Rate
shall be equal to the Base Rate (until the Lender shall have notified the Agent
that such Eurodollar Disruption Event has ceased, at which time the Non-CP Rate
shall again be equal to the Adjusted Eurodollar Rate).

“Non-Level Payment Contract” means a Contract that does not provide for level
Scheduled Payments during the term of such Contract but does require the
Scheduled Payments due on such Contract during the first half of the original
term of the Contract (discounted at an annual rate equal to the Discount Rate)
to equal at least 33% of the Discounted Balance of such Contract.

“Northern” means Northern Leasing Systems, Inc.

“Northern Lease Bailment Agreement” means that certain Lease Bailment Agreement
dated as of January 31, 2006 among JPMorgan Chase Bank, N.A., Northern, Northern
Capital Associates X, L.P. and the Originator, as such agreement may from time
to time be amended in accordance with the terms thereof; provided, that the
Servicer shall not permit the amendment of such agreement without the consent of
the Agent.

“Northern Lease Bailment Agreement Direction Letter” means that certain letter
agreement dated as of the date hereof between JPMorgan Chase Bank, N.A. and the
Originator, as such agreement may from time to time be amended in accordance
with the terms thereof; provided, that the Servicer shall not permit the
amendment of such agreement without the consent of the Agent.

“Notice of Borrowing” has the meaning assigned to that term in Section 2.02(b)
hereof.

“Notice of Pledge” has the meaning assigned to that term in the Custodial
Agreement.

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lender or the Agent arising under this Agreement and/or any other
Transaction Document and shall include, without limitation, all liability for
principal of and interest on the Loans, indemnifications and other amounts due
or to become due by the Borrower to the Lender or the Agent under this Agreement
and/or any other Transaction Document, including, without limitation, interest,
fees and other obligations that accrue after the commencement of an insolvency
proceeding (in each case whether or not allowed as a claim in such insolvency
proceeding).

“Obligor” means, collectively, each Person obligated to make payments under a
Contract.

“Obligor Collateral” means (i) the Equipment leased to an Obligor under a Lease
Contract, (ii) the Equipment and other property pledged by an Obligor to secure
its obligations

 

20



--------------------------------------------------------------------------------

under a Loan Contract, (iii) the Equipment and other property pledged by an
Obligor to secure its obligations under a Practice Acquisition Loan Contract and
(iv) the Underlying Originator Loan Collateral and other property pledged by an
Obligor to secure its obligations under an Underlying Originator Loan Contract.

“Obligor Financing Statement” means a UCC financing statement filed by
Originator against an Obligor under a Contract other than a Lease Contract or an
Underlying Originator Loan Contract substantially in one of the forms attached
hereto as Exhibit E-1, in the case of a Lease Contract, in the form attached
hereto as Exhibit E-2, and in the case of an Underlying Originator Loan
Contract, in the form attached hereto as Exhibit E-3.

“Officer’s Certificate” means a certificate signed by the president, the
secretary, the chief financial officer or any vice president of any Person.

“Opinion of Counsel” means a written opinion of independent counsel acceptable
to the Agent, which opinion, if such opinion or a copy thereof is required by
the provisions of this Agreement or any other Transaction Document to be
delivered to the Borrower or the Agent, is acceptable in form and substance to
the Agent.

“Original Balance” means, with respect to any Receivable, the Discounted Balance
related thereto on the date that the Contract related to such Receivable became
effective.

“Originator” means Leaf Funding, Inc., a Delaware corporation.

“Originator Insurance Agreement” means, collectively, (i) that certain letter
agreement regarding the Originator’s obligations as named loss payee under
Insurance Policies and Underlying Insurance Policies, dated as of the date
hereof, among the Originator, the Servicer, the Borrower, RCC and the Agent, as
such agreement may from time to time be amended, restated, supplemented and/or
otherwise modified in accordance with the terms thereof and (ii) that certain
letter agreement regarding the Originator’s obligations as named loss payee
under Insurance Policies and Underlying Insurance Policies, dated as of the
Fifth Amendment Effective Date, among the Originator, the Servicer, the
Borrower, TRS and the Agent, as such agreement may from time to time be amended,
restated, supplemented and/or otherwise modified in accordance with the terms
thereof.

“Originator Sale Agreement” means (i) with respect to any Receivable acquired by
RCC as PCA Seller prior to the Fifth Amendment Effective Date, the applicable
“Assignment Agreement (Pool A Contracts)” or “Assignment Agreement (Pool B
Contracts),” substantially in one of the forms attached hereto as Exhibit K-1,
between Originator, as seller, and RCC, as purchaser, together with all
instruments, documents and agreements executed in connection therewith, as such
agreement may from time to time be amended, supplemented or otherwise modified
with the consent of the Agent, and (ii) with respect to any Receivable acquired
by TRS as PCA Seller on or after to the Fifth Amendment Effective Date, the
applicable “Assignment Agreement (Pool A Contracts)” or “Assignment Agreement
(Pool B Contracts),” substantially in one of the forms attached hereto as
Exhibit K-2, between Originator, as seller, and TRS, as purchaser, together with
all instruments, documents and agreements

 

21



--------------------------------------------------------------------------------

executed in connection therewith, as such agreement may from time to time be
amended, supplemented or otherwise modified with the consent of the Agent.

“Other Conveyed Property” means, with respect to any Receivable, all of the
Borrower’s right, title and interest in, to and under (i) all Collections and
other monies at any time received or receivable with respect to such Receivable
after the applicable Cut-Off Date (as defined in the Purchase and Contribution
Agreement), (ii) the Equipment or Underlying Equipment related to such
Receivable (to the extent of the Borrower’s ownership rights, if any, therein),
(iii) in the case of a Receivable related to any Contract, any and all
agreements, documents, certificates and instruments evidencing the Borrower’s
security interest or other interest in and to the related Obligor Collateral or
any intercreditor agreement with respect thereto, including, without limitation,
any Certificate of Title, (iv) the Obligor Collateral related to such Receivable
including, without limitation, the security interest in such Obligor Collateral
granted by the related Obligor to Originator under the related Contract and
assigned (1) by Originator to a PCA Seller under any Originator Sale Agreement,
and (2) by a PCA Seller to the Borrower under the Purchase and Contribution
Agreement, (v) the Obligor Financing Statement, if any, related to such
Receivable, (vi) the Insurance Policy and any proceeds from the Insurance Policy
relating to such Receivable, including rebates of premiums not otherwise due to
an Obligor, (vii) the related Contract and all other items required to be
contained in the related Receivable File, any and all other documents or
electronic records that the Borrower keeps on file in accordance with its
customary procedures relating to such Receivable, the related Obligor Collateral
or the related Obligor, (viii) any Security Deposits or Cash Reserve related to
such Receivable, (ix) all property (including the right to receive future
Liquidation Proceeds) that secures such Receivable and that has been acquired by
or on behalf of the Borrower pursuant to the liquidation of such Receivable, and
(x) all present and future rights, claims, demands, causes and chooses in action
in respect of any or all of the foregoing and all payments on or under and all
proceeds and investments of any kind and nature in respect of any of the
foregoing.

“Overconcentration Amount” means, at any time, the sum of the Pool A
Overconcentration Amount at such time and the Pool B Overconcentration Amount at
such time.

“Overdue Payment” means, with respect to a Collection Period, all payments due
in a prior Collection Period that the Servicer receives from or on behalf of an
Obligor during such Collection Period, including any Servicing Charges.

“Parallel Defaults” has the meaning assigned to that term in Section 5.01(v)
hereof.

“PCA Seller” means individually, and “PCA Sellers” means collectively, each of
RCC in its capacity as seller/contributor under the Purchase and Contribution
Agreement prior to the Fifth Amendment Effective Date and TRS in its capacity as
seller/contributor under the Purchase and Contribution Agreement on and after
the Fifth Amendment Effective Date.

“PCA Seller Assignment Agreement” means that certain Sale, Assignment and
Assumption Agreement, dated as of the Fifth Amendment Effective Date, by and
between RCC, as seller, and TRS, as buyer.

 

22



--------------------------------------------------------------------------------

“Permitted Investments” means any one or more of the following:

(i)      direct obligations of, or obligations fully guaranteed as to principal
and interest by, the United States or any agency or instrumentality thereof,
provided such obligations are backed by the full faith and credit of the United
States;

(ii)     repurchase obligations (the collateral for which is held by a third
party or the Trustee), with respect to any security described in clause
(i) above, provided that the long-term unsecured obligations of the party
agreeing to repurchase such obligations are at the time rated by Moody’s and S&P
in one of their two highest long-term rating categories and if rated by Fitch,
in one of its two highest long-term rating categories;

(iii)    certificates of deposit, time deposits, demand deposits and bankers’
acceptances of any bank or trust company incorporated under the laws of the
United States or any State thereof or the District of Columbia, provided that
the short-term commercial paper of such bank or trust company (or, in the case
of the principal depository institution in a depository institution holding
company, the long-term unsecured debt obligations of the depository institution
holding company) at the date of acquisition thereof has been rated by Moody’s
and S&P in their highest short-term rating category, and if rated by Fitch, in
its highest short-term rating category;

(iv)    commercial paper (having original maturities of not more than 270 days)
of any corporation incorporated under the laws of the United States or any State
thereof or the District of Columbia, having a rating, on the date of acquisition
thereof, of no less than A-1 by Moody’s, P-1 by S&P and F-1 if rated by Fitch;

(v)     money market mutual funds, including funds managed by the Agent’s Bank
or its Affiliates, registered under the Investment Company Act of 1940, as
amended, having a rating, at the time of such investment, of no less than Aaa by
Moody’s, AAA by S&P and AAA if rated by Fitch; and”.

(vi)    any other investments approved in writing by the Agent and the Rating
Agencies.

provided, that no such instrument shall be a Permitted Investment if such
instrument evidences the right to receive either (a) interest only payments with
respect to the obligations underlying such instrument or (b) both principal and
interest payments derived from obligations underlying such instrument, where the
principal and interest payments with respect to such instrument provide a yield
to maturity exceeding 120% of the yield to maturity at par of such underlying
obligation. Each Permitted Investment may be purchased by the Agent’s Bank or
through an Affiliate of the Agent’s Bank.

“Permitted Liens” means:

(i)     with respect to Obligor Collateral, (A) liens and security interests in
favor of the Agent, for the benefit of the Lender, granted pursuant to the
Transaction Documents, (B) the interests of an Obligor arising under the
Contract to which it is a party in the Obligor Collateral related to such
Contract, (C) liens for taxes, assessments,

 

23



--------------------------------------------------------------------------------

levies, fees and other governmental and similar charges either not yet due or
being contested in good faith and by appropriate proceedings, provided, that
appropriate reserves shall have been established with respect to any such taxes
either not yet due or being contested in good faith and by appropriate
proceedings, (D) any liens with respect to any mechanics, suppliers,
materialmen, laborers, employees, repairmen and other like liens arising in the
ordinary course of a servicer’s, lessor’s/lender’s or lessee’s/borrower’s
business securing obligations which are not due and payable, and (E) salvage
rights of insurers with respect to the equipment subject to a Contract under
insurance policies maintained pursuant to the Transaction Documents or a
Contract; and

(ii)     with respect to Underlying Collateral, in addition to the Permitted
Liens described in clause (i) above, (x) liens in favor of Originator, TRS or
the Borrower, granted by the applicable Underlying Obligor, in each case, solely
to the extent assigned to the Agent and (y) the interests of an Underlying
Obligor arising under the Underlying Contract to which it is a party in the
Underlying Originator Loan Collateral related to such Underlying Contract.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government (or any agency or political subdivision
thereof) or other entity.

“Pledge” means the pledge of any Receivable pursuant to Article II.

“Pledged Assets” has the meaning assigned to that term in Section 2.15.

“Pledged Receivables” means Pledged Pool A Receivables and Pledged Pool B
Receivables.

“Pledged Pool A Receivables” has the meaning assigned to that term in
Section 2.15(a).

“Pledged Pool B Receivables” has the meaning assigned to that term in
Section 2.15(a).

“Pledged Receivables Balance” means, at any time, the aggregate Discounted
Balances of all Receivables which are Pledged hereunder to secure Loans at such
time.

“Pool A Advance Rate Factor” means, as of any date of determination, (a) 2.5
multiplied by (b) the largest of (i) the Pool A Weighted Average Net Loss Rate
(which information shall be reported and updated in the Monthly Remittance
Report immediately following the end of each calendar quarter) or (ii) the
product of (x) Weighted Average Remaining Life with respect to the Pool A
Receivables as of such date of determination and (y) the Pool A Annualized
Default Rate.

“Pool A Annualized Default Rate” means, as of any date of determination, the
Annualized Default Rate as of such date of determination, calculated by (or in a
manner satisfactory to) the Agent solely with respect to Pool A Receivables.

 

24



--------------------------------------------------------------------------------

“Pool A Annualized Net Loss Rate” means, as of any date of determination, an
amount (expressed as a percentage) equal to (i) the product of (A) (x) the
aggregate Discounted Balances of all Pledged Pool A Receivables which were
Eligible Pool A Receivables at the time of their Pledge hereunder and which
became Defaulted Receivables or Missed Payment/Modified Receivables or (y) were
repurchased by the PCA Seller pursuant to the terms of Section 6.1(b) of the
Purchase and Contribution Agreement and as to which, as of the date of such
repurchase, any part of any Scheduled Payment (or other amount payable under the
terms of the related Contract) remained unpaid for more than 60 days after the
due date therefor set forth in such Contract, in each case during the six
immediately preceding Collection Periods minus (y) Recoveries related to Pool A
Receivable received during the six immediately preceding Collection Periods and
(B) 2, divided by (ii) the average of the Eligible Pool A Receivables Balances
as of the first Business Day of each of the six immediately preceding Collection
Periods.

“Pool A Borrowing Base” means, at any time, the lowest of:

(i)      98% of the Amortized Equipment Cost with respect to all Eligible Pool A
Receivables;

(ii)     an amount equal to the Pool A Net Eligible Receivables Balance
multiplied by a percentage equal to 89%; and

(iii)    an amount equal to:

 

     

(1.00 - ARFA) X NERBA

    where:

  

ARFA

  

      =

    

the Pool A Advance Rate Factor; and

  

NERBA

  

      =

    

the Pool A Net Eligible Receivables Balance.

“Pool A Contract” means a Lease Contract, a Loan Contract or a Practice
Acquisition Loan Contract.

“Pool A Defaulted Managed Receivables” means, as of any date of determination,
any Pool A Managed Receivable:

(i)      with respect to which any part of any scheduled payment, or any
tax-related payment, owed by the applicable obligor under the terms of the
related contract remains unpaid for more than 120 days after the due date
therefor set forth in such contract;

(ii)     with respect to which the first or second scheduled payment is not paid
in full when due under the related contract;

(iii)    with respect to which any payment or other material terms of the
related contract have been modified due to credit related reasons;

 

25



--------------------------------------------------------------------------------

(iv)    which has been or should be charged off as a result of the occurrence of
a Bankruptcy Event with respect to the related obligor or which has been or
should otherwise be deemed uncollectible by the Servicer, in each case in
accordance with the Credit and Collection Policy; or

(v)     respect to which the Servicer or any Affiliate thereof has repossessed
the related equipment.

“Pool A Delinquency Rate” means, as of any date of determination, the
Delinquency Rate as of such date of determination, calculated by (or in a manner
satisfactory to) the Agent solely with respect to Pool A Receivables.

“Pool A Facility Fee” has the meaning ascribed thereto in the Fee Letter.

“Pool A Financed Middle Ticket Receivables Percentage” means (A) that portion of
the Eligible Pool A Receivables Balance related to equipment with an original
cost greater than or equal to $100,000 divided by (B) the Eligible Pool A
Receivables Balance.

“Pool A Financed Small Ticket Receivables Percentage” means (A) that portion of
the Eligible Pool A Receivables Balance related to equipment with an original
cost of less than $100,000 divided by (B) the Eligible Pool A Receivables
Balance.

“Pool A Loan” has the meaning assigned to that term in Section 2.01.

“Pool A Managed Middle Ticket Cumulative Net Loss Rate” means, as of any date of
determination with respect to any prior calendar year, an amount (expressed as a
percentage) equal to (i) (x) the original cost of the equipment related to all
Pool A Managed Middle Ticket Receivables which were originated during such
calendar year and which became Pool A Defaulted Managed Receivables at any time
during or after such calendar year through and including the most recently
completed quarter minus (y) the Pool A Managed Receivable Recoveries received by
the Originator or the Servicer at any time during or after such calendar quarter
related to all Pool A Managed Middle Ticket Receivables which were originated in
such calendar year and which became Pool A Defaulted Managed Receivables at any
time during or after such calendar year through and including the most recently
completed quarter divided by (ii) the aggregate original cost of the equipment
related to all Pool A Managed Middle Ticket Receivables which were originated
during such calendar year.

“Pool A Managed Middle Ticket Receivable” means a Pool A Managed Receivable
related to equipment with an original cost of greater than or equal to $100,000.

“Pool A Managed Receivable Recoveries” means, with respect to a Pool A Defaulted
Managed Receivable, all payments that the Servicer received from or on behalf of
the related Obligor in respect of such Pool A Defaulted Managed Receivable or
from the repossession, liquidation or re-leasing of the related collateral,
including but not limited to scheduled payments, overdue payments, payments
under related guarantees and insurance proceeds.

 

26



--------------------------------------------------------------------------------

“Pool A Managed Receivables” means all lease or loan agreements originated
and/or serviced by the Originator, the Servicer or any Affiliate thereof (other
than Resource America).

“Pool A Managed Small Ticket Cumulative Net Loss Rate” means, as of any date of
determination with respect to any prior calendar year, an amount (expressed as a
percentage) equal to (i) (x) the original cost of the equipment related to all
Pool A Managed Small Ticket Receivables which were originated during such
calendar year and which became Pool A Defaulted Managed Receivables at any time
during or after such calendar year through and including the most recently
completed quarter minus (y) the Pool A Managed Receivable Recoveries received by
the Originator or the Servicer at any time during or after such calendar quarter
related to all Pool A Managed Small Ticket Receivables which were originated in
such calendar year and which became Pool A Defaulted Managed Receivables at any
time during or after such calendar year through and including the most recently
completed quarter divided by (ii) the aggregate original cost of the equipment
related to all Pool A Managed Small Ticket Receivables which were originated
during such calendar year.

“Pool A Managed Small Ticket Receivable” means a Pool A Managed Receivable
related to equipment with an original cost of less than $100,000.

“Pool A Maximum Managed Middle Ticket Net Loss Rate” means the highest Pool A
Managed Middle Ticket Cumulative Net Loss Rate related to any of the most recent
four (4) calendar years. For the avoidance of doubt, the Pool A Maximum Managed
Middle Ticket Net Loss Rate and the Pool A Maximum Managed Small Ticket Net Loss
Rate can occur in different years.

“Pool A Maximum Managed Small Ticket Net Loss Rate” means the highest Pool A
Managed Small Ticket Cumulative Net Loss Rate related to any of the most recent
four (4) calendar years. For the avoidance of doubt, the Pool A Maximum Managed
Small Ticket Net Loss Rate and the Pool A Maximum Managed Middle Ticket Net Loss
Rate can occur in different years.

“Pool A Net Eligible Receivables Balance” means, at any time, (i) the Eligible
Pool A Receivables Balance such time minus (ii) the Pool A Overconcentration
Amount at such time.

“Pool A Overconcentration Amount” means, at any time, without duplication, the
sum of:

(i)      an amount equal to the Global Overconcentration Amount at such time
multiplied by a fraction the numerator of which is the aggregate Discounted
Balances of all Eligible Pool A Receivables at such time and the denominator of
which is the aggregate Discounted Balances of all Eligible Receivables at such
time;

(ii)     the amount by which the sum of the Discounted Balances of all Eligible
Pool A Receivables with respect to which the related Contract has a remaining
term greater than 85 months exceeds 20% of the sum of the Discounted Balances of
all Eligible Pool A Receivables at such time;

 

27



--------------------------------------------------------------------------------

(iii)    the amount by which the sum of the Discounted Balances of all Eligible
Pool A Receivables with respect to which the related Contract has a Discounted
Balance greater than $1,000,000 exceeds an amount equal to the Large Contract
Percentage multiplied by the sum of the Discounted Balances of all Eligible Pool
A Receivables at such time;

(iv)    the amount by which the sum of the Discounted Balances of all Eligible
Pool A Receivables related to any vendor of Equipment and/or any Affiliates
thereof at such time exceeds the product of the Vendor Overconcentration Limit
for such vendor and its Affiliates multiplied by the sum of the Discounted
Balances of all Eligible Pool A Receivables at such time;

(v)     the amount by which the sum of the Discounted Balances of all Eligible
Pool A Receivables arising under a Contract which provides for a Balloon Payment
or Put Payment, the amount of which is in excess of 10%, but not in excess of
34%, of the original amount of the Scheduled Payments to be made under such
Contract, exceeds 15% of the sum of the Discounted Balances of all Eligible Pool
A Receivables at such time;

(vi)    the amount by which the sum of the Discounted Balances of all Eligible
Pool A Receivables arising under a Contract which provides for a Balloon Payment
or Put Payment, the amount of which is in excess of 34% of the original amount
of the Scheduled Payments to be made under such Contract, exceeds $0.0;

(vii)   the amount by which the sum of the Discounted Balances of all Eligible
Pool A Receivables arising from Practice Acquisition Loan Contracts at such time
exceeds 35% of the sum of the Discounted Balances of all Eligible Pool A
Receivables at such time; and

(viii)  the amount by which the sum of the Discounted Balances of all Eligible
Pool A Receivables that are Stand Alone Working Capital Loans at such time
exceeds 2% of the sum of the Discounted Balances of all Eligible Pool A
Receivables at such time.

“Pool A Receivable” means the rights to all payments from an Obligor under a
Pool A Contract, including, without limitation, any right to the payment with
respect to (i) Scheduled Payments, (ii) any prepayments or overdue payments made
with respect to such Scheduled Payments, (iii) any Guaranty Amounts, (iv) any
Insurance Proceeds, (v) any Servicing Charges and (vi) any Recoveries.

“Pool A Termination Event” means the occurrence of any of the following events:

(i)      the rolling weighted average of the Pool A Delinquency Rates in respect
of any three consecutive Collection Periods exceeds 3.5%;

(ii)     the Pool A Annualized Default Rate exceeds 4%; or

(iii)    the Pool A Annualized Net Loss Rate exceeds 3.5%.

 

28



--------------------------------------------------------------------------------

“Pool A Weighted Average Net Loss Rate” means the sum of (A) the product of
(i) the Pool A Maximum Managed Small Ticket Net Loss Rate times (ii) the Pool A
Financed Small Ticket Receivables Percentage and (B) the product of (i) the Pool
A Maximum Managed Middle Ticket Net Loss Rate times (ii) the Pool A Financed
Middle Ticket Receivables Percentage.

“Pool B Adjusted Advance Amount” has the meaning set forth in clause (v) of the
definition of Pool B Overconcentration Amount.

“Pool B Advance Rate Factor” means, as of any date of determination with respect
to any Underlying Originator, (a) 2.0 multiplied by (b) the largest of (i) the
largest Pool B Managed Receivable Net Loss Factor with respect to such
Underlying Originator related to any of the most recent four prior calendar
years (which information shall be updated and reported with respect to such
Underlying Obligor in the Monthly Remittance Report immediately following the
end of each calendar quarter during which such Underlying Obligor received a
loan or a payment of purchase price under the related Pool B Contract) or
(ii) the product of (x) Weighted Average Remaining Life with respect to the
related Pool B Contract as of such date of determination and (y) the Pool B
Annualized Default Rate.

“Pool B Annualized Default Rate” means, as of any date of determination, the
Annualized Default Rate as of such date of determination, calculated by (or in a
manner satisfactory to) the Agent solely with respect to Pool B Receivables.

“Pool B Annualized Net Loss Rate” means with respect to any Underlying
Originator, as of any date of determination at least three Collection Periods
after the date that the Pool B Receivable related to such Underlying Originator
is Pledged hereunder (the “Applicable Date”), an amount (expressed as a
percentage) equal to (i) the product of (A) (x) the aggregate Discounted
Balances of all Underlying Contracts related to such Underlying Originator which
were Eligible Underlying Contracts at the time of the Pledge of the related Pool
B Receivable hereunder and as to which an Underlying Contract Event of Default
has occurred during the six (or such lesser number of Collection Periods since
the Applicable Date) immediately preceding Collection Periods minus
(y) recoveries received by the Underlying Originator during the six (or such
lesser number of Collection Periods since the Applicable Date) immediately
preceding Collection Periods and (B) 2 (if six or more Collection Periods have
occurred since the Applicable Date), 2.4 (if five Collection Periods have
occurred since the Applicable Date), 3 (if four Collection Periods have occurred
since the Applicable Date), 4 (if three Collection Periods have occurred since
the Applicable Date), 6 (if two Collection Periods have occurred since the
Applicable Date) or 12 (if one Collection Period has occurred since the
Applicable Date) divided by (ii) the average of the aggregate Discounted
Balances of all Underlying Contracts related to such Underlying Originator which
are Eligible Underlying Contracts as of the first Business Day of each of the
six (or such lesser number of Collection Periods since the Applicable Date)
immediately preceding Collection Periods.

“Pool B Borrowing Base” means, at any time, the lower of:

(i)      97% of the aggregate Pool B Adjusted Advance Amounts with respect to
all Eligible Pool B Receivables at such time; and

 

29



--------------------------------------------------------------------------------

(ii)     95% of the Pool B Net Eligible Receivables Balance at such time;

provided, that, at all times after December 14, 2007 (the “Pool B Amortization
Date”), the Pool B Borrowing Base shall not exceed the amount of the Pool B
Borrowing Base on the Pool B Amortization Date as such amount is reduced from
time for any reason, including, without limitation, in connection with any
decrease of the Discounted Balances of the Pool B Receivables that are Pledged
hereunder on the Pool B Amortization Date (the “Pool B Amortization Date
Receivables”) and/or any Underlying Contract related thereto, and without giving
effect to any facts or circumstances that would increase of the Pool B Borrowing
Base for any reason, including, without limitation, in connection with any
increase of the Discounted Balances of the Pool B Amortization Date Receivables
and/or any Underlying Contract related thereto after the Pool B Amortization
Date

“Pool B Contract” means an Underlying Originator Loan Contract.

“Pool B Defaulted Managed Receivables” means, as of any date of determination,
any Pool B Managed Receivable:

(i)      with respect to which any part of any scheduled payment, or any
tax-related payment, owed by the applicable obligor under the terms of the
related contract remains unpaid for more than 120 days after the due date
therefor set forth in such contract;

(ii)     with respect to which the first or second scheduled payment is not paid
in full when due under the related contract;

(iii)    with respect to which any payment or other material terms of the
related contract have been modified due to credit related reasons;

(iv)    which has been or should be charged off as a result of the occurrence of
a Bankruptcy Event with respect to the related obligor or which has been or
should otherwise be deemed uncollectible by the Servicer, in each case in
accordance with the Credit and Collection Policy; or

(v)     respect to which the Servicer or any Affiliate thereof has repossessed
the related equipment.

“Pool B Facility Fee” has the meaning ascribed thereto in the Fee Letter.

“Pool B Loan” has the meaning assigned to that term in Section 2.01.

“Pool B Managed Receivable Net Loss Factor” means, as of any date of
determination with respect to an Underlying Originator and any prior calendar
year, an amount (expressed as a percentage) equal to (i)(x) the aggregate
original cost of the equipment related to all Pool B Managed Receivables with
respect to an Underlying Originator which were originated during such calendar
year and which became Pool B Defaulted Managed Receivables at any time during or
after such calendar year through and including the most recently completed
calendar quarter minus (y) the Pool B Managed Receivable Recoveries received by
such Underlying

 

30



--------------------------------------------------------------------------------

Originator at any time during or after such calendar year related to all such
Pool B Managed Receivables which were originated in such calendar year and which
became Pool B Defaulted Managed Receivables at any time during or after such
calendar year divided by (ii) the aggregate original cost of the equipment
related to all Pool B Managed Receivables with respect to such Underlying
Originator which were originated during such calendar year.

“Pool B Managed Receivable Recoveries” means, with respect to a Pool B Defaulted
Managed Receivable with respect to an Underlying Originator, all payments that
such Underlying Originator received from or on behalf of the related obligor in
respect of such Pool B Defaulted Managed Receivable or from the repossession,
liquidation or re-leasing of the related collateral, including but not limited
to scheduled payments, overdue payments, payments under related guarantees and
insurance proceeds.

“Pool B Managed Receivables” means, with respect to an Underlying Originator,
all lease or loan agreements originated and/or serviced by such Underlying
Originator or any Affiliate thereof related to equipment with an original cost
of less than $100,000.

“Pool B Net Eligible Receivables Balance” means, at any time, (i) the Eligible
Pool B Receivables Balance such time minus (ii) the Pool B Overconcentration
Amount at such time.

“Pool B Overconcentration Amount” means, at any time, without duplication, the
sum of:

(i)      an amount equal to the Global Overconcentration Amount at such time
multiplied by a fraction the numerator of which is the aggregate Discounted
Balances of all Eligible Pool B Receivables at such time and the denominator of
which is the aggregate Discounted Balances of all Eligible Receivables at such
time;

(ii)     [Intentionally omitted];

(iii)    the amount by which the sum of the Discounted Balances of all Eligible
Pool B Receivables related to any one Underlying Obligor (or Affiliate thereof)
at such time exceeds $500,000;

(iv)    the amount by which the sum of the Discounted Balances of all Eligible
Pool B Receivables with respect which the related Contract has a remaining term
greater than 84 months exceeds 5% of the sum of the Discounted Balances of all
Eligible Pool B Receivables at such time; and

(v)     the sum of the amounts by which the Discounted Balance of any Eligible
Pool B Receivable related to any one Underlying Originator exceeds the lowest of
the following amounts (such lowest amount being referred to herein as the “Pool
B Adjusted Advance Amount” with respect to such Eligible Pool B Receivable):

 

  (x)

the sum of (A) Cash Reserves related to such Eligible Pool B Receivable and
(B) 1.00 minus the Pool B Advance Rate Factor related to such Underlying
Originator multiplied by the aggregate

 

31



--------------------------------------------------------------------------------

 

Pool B Underlying Contract DPVs related to all Underlying Contracts sold or
pledged by such Underlying Originator with respect to such Eligible Pool B
Receivable;

 

  (y)

100% of the Amortized Equipment Cost with respect to such Eligible Pool B
Receivable; and

 

  (z)

the sum of Cash Reserves related to such Eligible Pool B Receivable and 97% of
the Pool B Underlying Contract DPVs related to all Underlying Contracts sold or
pledged by such Underlying Originator with respect to such Eligible Pool B
Receivable.

“Pool B Receivable” means the rights to all payments from an Obligor under a
Pool B Contract, including, without limitation, any right to the payment with
respect to (i) Scheduled Payments and Underlying Scheduled Payments, (ii) any
prepayments or overdue payments made with respect to such Scheduled Payments and
Underlying Scheduled Payments, (iii) any Guaranty Amounts, (iv) any Insurance
Proceeds, (v) any Servicing Charges and (vi) any Recoveries.

“Pool B Termination Event” means, with respect to an Underlying Originator, the
occurrence of any of the following events:

(i)      the rolling weighted average of the Underlying Delinquency Rates with
respect to such Underlying Originator in respect of any three consecutive
Collection Periods exceeds 8%;

(ii)     the Pool B Annualized Net Loss Rate with respect to such Underlying
Originator in respect of any Collection Period exceeds 6% (or, with respect to
the Pool B Annualized Net Loss Rate calculated in connection with solely the
first two Collection Periods following the relevant Applicable Date, 8%);

(iii)    the current amount of recourse, if any, against such Underlying
Originator with respect to its obligations under the related Underlying
Originator Loan Contract is less than 5% of the maximum amount of such recourse;
or

(iv)    the occurrence of any Bankruptcy Event in respect of such Underlying
Originator.

“Pool B Underlying Contract DPV” means, with respect to any Underlying Contract,
as of any date of determination, the present value of the aggregate amount of
Underlying Scheduled Payments (including any Balloon Payment or Put Payment but,
in any event, calculated without giving effect to any booked residual value with
respect to any related Equipment) due or to become due under the terms of the
related Underlying Contract, which remain unpaid as of such date of
determination, calculated by discounting such aggregate amount of Underlying
Scheduled Payments to such date of determination at an annual rate equal to the
rate per annum of the interest payable under the Pool B Contract related to such
Underlying Contract.

 

32



--------------------------------------------------------------------------------

“Practice Acquisition Loan Contract” means, collectively, a “Term Note (Level
Payments)” together with the “Master Loan and Security Agreement” related
thereto and incorporated by reference therein, each in the form attached hereto
as Exhibit D-3 (as such exhibit may be updated from time to time by the Borrower
with the consent of the Agent) or a loan agreement and promissory note otherwise
approved by the Servicer in compliance with the Credit and Collection Policy,
pursuant to which Originator makes a loan to an Obligor to enable such Obligor
to acquire a dental practice, secured by Equipment related to the practice of
dentistry and certain non-equipment assets, together with all schedules,
supplements and amendments thereto and each other document and instrument
related thereto.

“Prepayment Amount” means the principal amount of Loans repaid by the Borrower
in connection with an optional prepayment of Loans made by the Borrower pursuant
to Section 2.20 hereof.

“Prepayment Date” means any date on which an optional prepayment of Loans is
made by the Borrower pursuant to Section 2.20 hereof.

“Program Termination Cure Event” means, following the occurrence of a Program
Termination Event described in clause (viii) of the definition thereof, the cure
of such Program Termination Event, provided that, in any event, no other Program
Termination Event shall have occurred and be continuing.

“Program Termination Date” means the earliest of (i) the date of occurrence of
any event described in Section 7.01(a) hereof, (ii) the date of the declaration
of the Program Termination Date pursuant to any other subsection of Section 7.01
or (iii) the date of the declaration of the Program Termination Date by, and at
the option of, the Lender upon the occurrence of a Program Termination Event.

“Program Termination Event” means the occurrence of any of the following events:

(i)        a regulatory, tax or accounting body has ordered that the activities
of the Lender, the Issuer or any Affiliate thereof contemplated hereby be
terminated or, as a result of any other event or circumstance, the activities of
the Lender, the Issuer or any Affiliate contemplated hereby may reasonably be
expected to cause the Lender, the Issuer or the Person, if any, then acting as
the administrator or the manager for the Lender and/or the Issuer, or any of
their respective Affiliates to suffer materially adverse regulatory, accounting
or tax consequences;

(ii)        an Event of Default has occurred and is continuing;

(iii)       the Facility Maturity Date shall have occurred;

(iv)       [intentionally omitted];

(v)        [intentionally omitted];

(vi)       [intentionally omitted];

 

33



--------------------------------------------------------------------------------

(vii)       a Servicer Default has occurred and is continuing; or

(viii)      (1) any Qualifying Swap Counterparty ceases to maintain the
long-term debt ratings required of a Qualifying Swap Counterparty and (A) does
not post cash collateral in a manner acceptable to the Agent and the Rating
Agencies within 45 days and (B) is not replaced within 45 days by a replacement
acceptable to the Agent or (2) the Borrower fails to comply with any term,
covenant or agreement hereunder related to the maintenance of any Qualifying
Interest Rate Swaps; or

(ix)        the occurrence of three or more Pool A Termination Events and/or
Pool B Termination Events.

“Purchase and Contribution Agreement” means that certain Purchase and
Contribution Agreement, dated as of the date hereof, between the PCA Seller, as
seller, and the Borrower, as purchaser, together with all instruments, documents
and agreements executed in connection therewith, as such Purchase and
Contribution Agreement may from time to time be amended, supplemented or
otherwise modified in accordance with the terms hereof.

“Purchase Date” has the meaning set forth in the Purchase and Contribution
Agreement.

“Put Payment” means with respect to any Contract or Underlying Contract
constituting a lease, the payment, if any, required to be made by the Obligor
under the terms of such lease in connection with the required purchase by such
Obligor or Underlying Obligor of the related Equipment or Underlying Equipment
at the end of the term of such lease.

“Qualifying Interest Rate Swap” means (X) an interest rate swap agreement
(i) between the Borrower and a Qualifying Swap Counterparty, (ii) under which
the Borrower shall receive a floating rate of interest based on a Eurodollar
Index acceptable to the Agent in exchange for the payment by the Borrower of a
fixed rate of interest equal to the applicable Swapped Rate, (iii) the effective
date of which is a Borrowing Date, (iv) having a varying notional balance which
is, as of the effective date thereof, in an amount equal to the aggregate
principal amount of the Loans advanced on such effective date and (v) which
shall otherwise be on such terms and conditions and pursuant to such
documentation as shall be acceptable to the Agent or (Y) an alternative interest
rate hedging agreement agreed to in writing by the Borrower and the Agent.

“Qualifying Swap Counterparty” means HVB as long as it has a long-term debt
rating of at least “A” from S&P and “A2” from Moody’s or posts cash collateral
in a manner satisfactory to the Agent and the Rating Agencies or, if HVB does
not meet such criteria, any other financial institution that is in the business
of entering into interest rate swap transactions, is acceptable to the Agent and
has a long-term debt rating of at least “A” from S&P and “A2” from Moody’s or
posts cash collateral in a manner satisfactory to the Agent and the Rating
Agencies.

“Rating Agencies” means Moody’s, S&P and Fitch, if and so long as they have
rated and are continuing to rate commercial paper notes of the Lender, or such
other nationally recognized statistical rating organizations as may be
designated by the Agent.

 

34



--------------------------------------------------------------------------------

“RCC” means RCC Commercial, Inc., a Delaware corporation.

“Receivable” means a Pool A Receivable or a Pool B Receivable.

“Receivable File” means with respect to each Receivable:

(a)        if such Receivable is related to a Lease Contract the following items
(collectively, a “Pool A Lease File”):

(i)        true copies of the related (1) original, executed Lease Contract, a
facsimile copy thereof (with respect to Equipment having an original cost of
less than $100,000) or a machine copy of the Lease Contract certified by an
authorized officer of the Borrower and stamped “I hereby certify that this is a
true and exact copy of the original” (2) delivery/installation certificate or
acknowledgment and acceptance of delivery certificate, (3) Insurance Certificate
if such Receivable related to Equipment with an original cost in excess of
$100,000, (4) other than with respect to a Lease Contract related to Equipment
which has an original cost of less than $25,000 if such Lease Contract is a
Dollar Purchase Option Contract or $50,000 if such Lease Contract is a FMV
Contract, a “transmittal order” from the Servicer to a filing service company
and an “in process report” from such filing service company to the Servicer (or
other evidence of the submission of the related UCC financing statement for
filing in the appropriate filing office) and, within 45 days of the related
Contract being executed, a file-stamped copy of the related UCC financing
statement and (5) vendor order(s) or invoice(s), and

(ii)        if received by the Servicer or the Borrower, true executed copies of
the related (1) corporate resolution, (2) guaranty, (3) automatic loan/lease
contract payment plan authorization form, (4) agreement for advances,
(5) landlord’s consent, (6) landlord’s waiver and (7) other documents to have
been received;

(b)        if such Receivable is related to a Loan Contract or a Practice
Acquisition Loan Contract the following items (collectively, a “Pool A Loan
File”):

(i)        true copies of the related (1) promissory note, which shall be the
original, executed copy thereof, (2) “Master Loan and Security Agreement”,
(3) Insurance Certificate if such Receivable related to Equipment with an
original cost in excess of $100,000 and (4) other than with respect to a
Receivable related to Equipment which has an original cost of less than $25,000,
a “transmittal order” from the Servicer to a filing service company and an “in
process report” from such filing service company to the Servicer (or other
evidence of the submission of the related UCC financing statement for filing in
the appropriate filing office) and, within 45 days of the related Contract being
executed, a file-stamped copy of the related UCC financing statement, and

(ii)        if received by the Servicer or the Borrower, true, executed copies
of the related (1) loan agreement, (2) personal guaranty, (3) vendor guaranty,
(4) corporate resolution, (5) affidavit for judgment by confession (photocopy
only), (6) automatic loan/lease contract payment plan authorization form,
(7) agreement to assign lease, (8) landlord’s consent, (9) landlord’s waiver and
(10) vendor order(s) or invoice(s);

 

35



--------------------------------------------------------------------------------

(c)        if such Receivable is related to an Underlying Originator Loan
Contract the following items (collectively, a “Pool B Master Receivable File”):

(i)         original, executed copies of the related (1) promissory note, which
shall be the original, executed copy thereof (with fully executed, original
Allonge attached thereto) unless such Underlying Originator Loan Contract is in
the form of a Master Purchase and Sale Agreement,” (2) security agreement,
(3) Insurance Certificate if such Underlying Originator Loan Contract related to
Equipment with an original cost in excess of $100,000 and (4) a “transmittal
order” from the Servicer to a filing service company and an “in process report”
from such filing service company to the Servicer (or other evidence of the
submission of the related UCC financing statement for filing in the appropriate
filing office) and, within 45 days of the related Contract being executed, a
file-stamped copy of the related UCC financing statement,

(ii)        if received by the Servicer or the Borrower, true executed copies of
the related (1) loan agreement, (2) personal guaranty, (3) vendor guaranty,
(4) corporate resolution, (5) affidavit for judgment by confession (photocopy
only) and (6) automatic loan contract payment plan authorization form; provided,
that, in the case of a Receivable that is Pledged in connection with the initial
Borrowing hereunder, the items listed in this clause (ii) need not be included
in the Receivable File related to such Receivable prior to the 120th day
following the Pledge of such Receivable hereunder,

(d)        if such Receivable is related to a Underlying Originator Loan
Contract which finances an Underlying Lease Contract the following items
(collectively, a “Pool B Underlying Lease File”):

(i)        original, executed copies of the related (1) Underlying Lease
Contract, (2) delivery/installation certificate or acknowledgment and acceptance
of delivery certificate, (3) purchase agreement, (4) Underlying Insurance
Certificate if such Underlying Lease Contract related to Equipment with an
original cost in excess of $100,000, (5) other than with respect to an
Underlying Lease Contract related to Equipment which has an original cost of
less than $25,000 if such Underlying Lease Contract is a Dollar Purchase Option
Contract or $50,000 if such Underlying Lease Contract is a FMV Contract a
“transmittal order” from the Underlying Originator to a filing service company
and an “in process report” from such filing service company to the Underlying
Originator (or other evidence of the submission of the related UCC financing
statement for filing in the appropriate filing office) and, within 45 days of
the related Underlying Lease Contract being executed, a file-stamped copy of the
related UCC financing statement and (6) vendor order or invoice, and

(ii)        if received by the Servicer or the Borrower, true, executed copies
of the following items relating to the Underlying Lease
Contract:      (1) corporate resolution, (2) guaranty, (3) automatic lease
contract payment plan authorization form, (4) agreement for advances,
(5) landlord’s consent and (6) landlord’s waiver;

 

36



--------------------------------------------------------------------------------

(e)        if such Receivable is related to an Underlying Originator Loan
Contract which finances an Underlying Loan Contract the following items
(collectively, a “Pool B Underlying Loan File”):

(i)        original, executed copies of the related (1) promissory note, which
shall be the original, executed copy thereof, (2) security agreement,
(3) Underlying Insurance Certificate if such Underlying Loan Contract related to
Equipment with an original cost in excess of $100,000 and (4) other than with
respect to an Underlying Loan Contract related to Equipment which has an
original cost of less than $25,000 a “transmittal order” from the Underlying
Originator to a filing service company and an “in process report” from such
filing service company to the Underlying Originator (or other evidence of the
submission of the related UCC financing statement for filing in the appropriate
filing office) and, within 45 days of the related Contract being executed, a
file-stamped copy of the related UCC financing statement, and

(ii)        if received by the Servicer or the Borrower, true, executed copies
of the following items relating to the Underlying Loan Contract: (1) loan
agreement, (2) personal guaranty, (3) vendor guaranty, (4) corporate resolution,
(5) affidavit for judgment by confession (photocopy only), (6) automatic loan
contract payment plan authorization form, (7) agreement to assign lease,
(8) landlord’s consent, (9) landlord’s waiver and (10) vendor order or invoice;
and

In addition, if the Obligor Collateral related to such Receivable (other than a
Vehicle Sublimit Pledged Receivable) is a Vehicle, the related Receivable File
shall include the original copy of the Certificate of Title with respect to such
Vehicle which such Certificate of Title notes the owner of such Vehicle as being
the Borrower and indicates “Bayerische Hypo- und Vereinsbank AG, New York
Branch, as Agent” as the sole lienholder with respect to such Vehicle or (prior
to the 90th day after such Receivable was first included in the calculation of
the Eligible Receivables Balance, if such Certificate of Title has not yet been
received by the Servicer or the Borrower) a copy of the application for such
Certificate of Title.

“Receivables Schedule” has the meaning assigned to that term in the Custodial
Agreement.

“Records” means all documents, books, records and other information (including,
without limitation, tapes, disks, punch cards and related property and rights)
maintained with respect to Receivables and the related Obligors which the
Borrower has itself generated, in which the Borrower has acquired an interest
pursuant to the Purchase and Contribution Agreement or in which the Borrower has
otherwise obtained an interest.

“Recoveries” means, for any Collection Period during which, or any Collection
Period after the date on which, any Receivable becomes a Defaulted Receivable or
Missed Payment/Modified Receivable and with respect to such Defaulted Receivable
or Missed Payment/Modified Receivable, all payments that the Servicer received
from or on behalf of the related Obligor during such Collection Period in
respect of such Defaulted Receivable or Missed Payment/Modified Receivable or
from the repossession, liquidation or re-leasing of the related

 

37



--------------------------------------------------------------------------------

Obligor Collateral, including but not limited to Scheduled Payments, Overdue
Payments, Guaranty Amounts and Insurance Proceeds.

“Registrar of Titles” means with respect to any State, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.

“Related Security” means with respect to any Receivable:

(i)        any and all security interests or liens and property subject thereto
from time to time securing or purporting to secure payment of such Receivable;

(ii)       all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable; and

(iii)      all proceeds of the foregoing.

“Release Price” means, with respect to a Pledged Receivable to be released
hereunder, an amount equal to the Discounted Balance of such Pledged Receivable
at the time of such release.

“Remittance Date” means the twenty-second (22nd) day of each month beginning
May, 2006, or, if such date is not a Business Day, the next succeeding Business
Day; provided, that the final Remittance Date shall occur on the Collection
Date.

“Replacement Receivable” has the meaning set forth in Section 2.07 hereof.

“Resource America” means Resource America, Inc., a Delaware corporation.

“Rollover Fixed Period” means any Fixed Period other than any Fixed Period
(i) applicable to the Loan arising as a result of the Borrowing on the initial
Borrowing Date or (ii) applicable to any new Loan arising as a result of a
Borrowing on a Subsequent Borrowing Date.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).

“Scheduled Payments” means, with respect to any Receivable, the periodic
payments payable under the terms of the related Contract (but not including any
such periodic payment to the extent paid in advance by the related Obligor).

“Security Deposit” means any amount paid to the Servicer or the Borrower by an
Obligor as a security deposit, which has not previously been refunded to such
Obligor (for purposes of clarification, a Cash Reserve shall not be deemed to
constitute a Security Deposit).

 

38



--------------------------------------------------------------------------------

“Security Deposit Account” has the meaning assigned to that term in
Section 2.06.

“Security Deposit Account Agreement” means that certain Securities Account
Agreement, dated the date of this Agreement, among Originator, the Borrower, the
Servicer, the Agent’s Bank and the Agent, as such agreement may from time to
time be amended, supplemented or otherwise modified in accordance with the terms
thereof.

“Servicer” means, at any time, LEAF Financial or any other Person then
authorized, pursuant to Section 6.01, to service, administer and collect Pledged
Receivables.

“Servicer Advance” has the meaning assigned to such term in Section 6.21.

“Servicer Default” means the occurrence of any of the following events:

(i)        the failure of the Servicer to deliver any payments, collections or
proceeds which it is obligated to deliver under the terms hereof or of any other
Transaction Document at the times it is obligated to make such deliveries under
the terms hereof or of any other Transaction Document, and such failure remains
unremedied for two Business Days;

(ii)       the failure of the Servicer to satisfy any of its reporting,
certification, notification or documentation requirements under the terms hereof
or of any other Transaction Document or the failure of the Servicer to observe
or perform any material term, covenant or agreement hereunder or under any other
Transaction Document (other than those described in clause (i) above) and such
failure shall remain unremedied for 15 days after the Servicer first has
knowledge, whether constructive or actual, of such failure;

(iii)      any representation, warranty or statement of the Servicer made herein
or in any other Transaction Document shall prove to be incorrect in any material
respect, and, solely if such incorrect representation, warranty or statement can
be remedied, such representation, warranty or statement is not made true within
15 days;

(iv)       the occurrence of an Event of Default;

(v)        the occurrence of a Program Termination Event described in clause
(ix) of the definition of Program Termination Events; or

(vi)       the occurrence of any Bankruptcy Event in respect of the Servicer.

“Servicing Charges” means the sum of (a) all late payment charges paid by
Obligors under Contracts after payment in full of any Scheduled Payments due in
a prior Collection Period and Scheduled Payments for the related Collection
Period and (b) any other incidental charges or fees received from an Obligor,
including, but not limited to, late fees, collection fees, taxes and charges for
insufficient funds.

 

39



--------------------------------------------------------------------------------

“Servicing Fee” means, for any Fee Period, an amount, payable out of Collections
on the Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to (i) the Servicing Fee Rate
multiplied by (ii) the Net Eligible Receivables Balance as of the first day of
such Fee Period multiplied by (iii) a fraction, the numerator of which shall be
the actual number of days in such Fee Period and the denominator of which shall
be 360.

“Servicing Fee Rate” means 1.00%.

“Stand Alone Working Capital Loan” means a loan to a medical or dental practice
that may be secured by all assets of such medical or dental practice or that
might be unsecured.

“Standby Backup Servicer’s Fee” means, for any Fee Period or portion thereof
prior to the occurrence of a Servicer Default and the appointment of the Backup
Servicer as Servicer hereunder, an amount, payable out of Collections on the
Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to the greater of (i) the Standby
Backup Servicing Fee Rate, multiplied by the Net Eligible Receivables Balance as
of the first day of such Fee Period, multiplied by a fraction, the numerator of
which shall be the actual number of days in such Fee Period and the denominator
of which shall be 360, or (ii) $1,500.

“Standby Backup Servicing Fee Rate” means .034%.

“State” means one of the fifty states of the United States or the District of
Columbia.

“Subsequent Borrowing” means a Borrowing which occurs on a Subsequent Borrowing
Date.

“Subsequent Borrowing Date” means each Business Day occurring after the initial
Borrowing Date on which the Borrower determines to request an additional
Borrowing from the Lender.

“Swapped Rate” means, with respect to any Qualifying Interest Rate Swap, the
annual rate of interest (expressed as a percentage) which the Borrower, as the
fixed-rate payor, is required to pay under such Qualifying Interest Rate Swap in
order to receive the floating rate of interest provided for under such
Qualifying Interest Rate Swap.

“Tangible Net Worth” means, with respect to any Person, the amount calculated in
accordance with GAAP (but without giving effect to any adjustments for other
comprehensive income pursuant to the Statements of Financial Accounting
Standards Nos. 133 and 138 issued by the Financial Accounting Standard Board) as
(i) the consolidated net worth of such Person and its consolidated subsidiaries,
plus (ii) to the extent not otherwise included in such consolidated net worth,
unsecured subordinated Debt of such Person and its consolidated subsidiaries,
the terms and conditions of which are reasonably satisfactory to the Agent,
minus (iii) the consolidated intangibles of such Person and its consolidated
subsidiaries, including, without limitation, goodwill, trademarks, tradenames,
copyrights, patents, patent allocations,

 

40



--------------------------------------------------------------------------------

licenses and rights in any of the foregoing and other items treated as
intangibles in accordance with GAAP.

“Transaction Documents” means this Agreement, the Purchase and Contribution
Agreement, the Limited Guaranty and Indemnification Agreement, any Originator
Sale Agreement, the PCA Seller Assignment Agreement, the Limited Guaranty and
Indemnification Agreement (TRS), the Lockbox Intercreditor Agreement, the
Collection Account Agreement, the Security Deposit Account Agreement, each Cash
Reserve Account Agreement, the Fee Letter, the Custodial Agreement, the Northern
Lease Bailment Agreement, Northern Lease Bailment Agreement Direction Letter,
the Originator Insurance Agreement and each Qualifying Interest Rate Swap and
each document and instrument related to any of the foregoing.

“Transition Costs” means any documented expenses and allocated cost of personnel
reasonably incurred by the Backup Servicer in connection with a transfer of
servicing from the Servicer to the Backup Servicer as the successor Servicer;
provided, that such expenses and allocated costs do not exceed $60,000.

“TRS” means Resource TRS, Inc., a Delaware corporation.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Underlying Collateral” means the Underlying Equipment leased or sold to an
Underlying Obligor, or serving otherwise as collateral for a loan to an
Underlying Obligor under an Underlying Contract.

“Underlying Contract” means an Underlying Lease Contract or an Underlying Loan
Contract.

“Underlying Contract Event of Default” means, as of any time of determination,
the occurrence and continuation of any of the following events with respect to
any Underlying Contract:

(i)        any Underlying Scheduled Payment (or other amount payable under the
terms of the related Underlying Contract) remains unpaid for more than 120 days
after the due date therefor set forth in such Underlying Contract;

(ii)       the first or second Underlying Scheduled Payment is not paid in full
when due under the related Underlying Contract;

(iii)      any payment or other material terms of the related Underlying
Contract have been modified due to credit related reasons after such Underlying
Contract was acquired by Originator;

(iv)      such Underlying Contract has been or should be charged off as a result
of the occurrence of a Bankruptcy Event with respect to the related Underlying
Obligor, if any, or has been or should otherwise be deemed uncollectible by the
Underlying Originator in accordance with its credit and collection policy; or

 

41



--------------------------------------------------------------------------------

(v)       the related Underlying Equipment has been repossessed.

“Underlying Delinquency Rate” means with respect to any Underlying Originator,
as of any date of determination, an amount (expressed as a percentage) equal to
(i) the aggregate Discounted Balances of all Underlying Contracts related to
such Underlying Originator as to which any part of any Underlying Scheduled
Payment (or other amount payable under the terms of the related Underlying
Contract) remains unpaid for more than 30 days but not more than 120 days after
the due date therefor set forth in such Underlying Contract as of the last day
of the immediately preceding Collection Period divided by (ii) the aggregate
Discounted Balances with respect to all Eligible Pool B Underlying Lease
Contracts and Eligible Pool B Underlying Loan Contracts related to such
Underlying Originator as of such day.

“Underlying Equipment” means the equipment or Vehicle leased or sold to an
Underlying Obligor by an Underlying Originator, or serving as collateral for a
loan to an Underlying Obligor by an Underlying Originator, under an Underlying
Contract together with any replacement parts, additions and repairs thereof, and
any accessories incorporated therein and/or affixed thereto.

“Underlying Insurance Certificate” means with respect to any Pool B Receivable,
the insurance certificate related to the Underlying Insurance Policy with
respect to the Underlying Contract relating to such Receivable (which insurance
certificate shall list the Originator or the Underlying Originator as the loss
payee).

“Underlying Insurance Policy” means, with respect to any Underlying Collateral,
the insurance policy maintained by or on behalf of the Obligor pursuant to the
related Contract that covers physical damage to the related Equipment (in an
amount sufficient to insure completely the value of such Equipment) and general
liability (including policies procured by the Borrower or the Servicer, or any
agent thereof, on behalf of the Obligor)

“Underlying Lease Contract” means a lease contract pursuant to which Underlying
Equipment is leased to an Underlying Obligor by an Underlying Originator,
together with all schedules, supplements and amendments thereto and each other
document and instrument related to such lease contract.

“Underlying Lease Documents” means, with respect to any Pool B Receivable, the
Underlying Lease Contract and all agreements, documents or instruments
evidencing, securing, guaranteeing or otherwise relating to the obligations of
the Underlying Obligor thereunder.

“Underlying Loan Contract” means, collectively, a promissory note, a loan
agreement and a security agreement pursuant to which an Underlying Originator
makes a loan to an Underlying Obligor secured by Underlying Equipment owned by
such Underlying Obligor, together with all schedules, supplements and amendments
thereto and each other document and instrument related thereto.

“Underlying Loan Documents” means, with respect to any Pool B Receivable, the
Underlying Loan Contract and all agreements, documents or instruments
evidencing, securing,

 

42



--------------------------------------------------------------------------------

guaranteeing or otherwise relating to the obligations of the Underlying Obligor
thereunder, including, without limitation, the note or notes evidencing such
indebtedness.

“Underlying Obligor” means, collectively, each Person obligated to make payments
under an Underlying Contract.

“Underlying Originator” means an Obligor engaged, in the ordinary course of
business in providing financing to Underlying Obligors for the purposes of
acquiring Underlying Equipment.

“Underlying Originator Loan Contract” means, collectively, a “Master Purchase
and Sale Agreement,” a “Master Loan and Security Agreement,” or a “Loan and
Security Agreement,” each of which complies with all of the criteria set forth
in Exhibit D-4 hereto (as such exhibit may be updated from time to time by the
Borrower with the consent of the Agent), pursuant to which Originator makes a
purchase of Underlying Originator Loan Collateral from an Underlying Originator
or makes a loan to an Underlying Originator secured by Underlying Originator
Loan Collateral, together with all schedules, supplements and amendments thereto
and each other document and instrument related thereto.

“Underlying Originator Loan Collateral” means Underlying Loan Contracts and
Underlying Lease Contracts and all other assets of the Underlying Originators
which secure the obligations of Underlying Originators under an Underlying
Originator Loan Contract, or which are sold to the Originator by Underlying
Originators under an Underlying Originator Loan Contract, in each case whether
now owned or hereafter acquired, and including without limitation the Underlying
Loan Documents, the Underlying Lease Documents, Underlying Security Deposit (if
any) and the Underlying Equipment related thereto, together with all proceeds of
every kind and nature, including proceeds of proceeds, of any and all of the
foregoing.

“Underlying Originator Credit and Collection Policy” means the credit and
collection policy of an Underlying Originator, as such policy may hereafter be
amended, modified or supplemented from time to time in compliance with this
Agreement.

“Underlying Scheduled Payments” means, with respect to any Underlying Contract,
the periodic payments payable under the terms of such Underlying Contract (but
not including any such periodic payment to the extent paid in advance by the
related Underlying Obligor).

“Underlying Security Deposit” means any amount paid to an Underlying Originator
by an Underlying Obligor as a security deposit or as a payment in advance of any
amounts to become due under an Underlying Contract, which has not previously
been refunded to such Underlying Obligor or applied toward such Underlying
Obligor’s obligations under such Underlying Contract.

“United States” means the United States of America.

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.

 

43



--------------------------------------------------------------------------------

“Vehicle” means a new or a used automobile, minivan, sports utility vehicle,
light duty truck or heavy duty truck.

“Vehicle Sublimit Pledged Receivable” means a Pledged Receivable, with respect
to which the related Obligor Collateral or Underlying Collateral is a Vehicle or
other type of equipment which requires a security interest therein to be noted
on the certificate of title with respect thereto in order to be perfected, but
the Borrower has not forwarded to the Custodian for inclusion in the appropriate
Receivable File an original Certificate of Title which indicates the owner of
the related Vehicle as being the Borrower and indicates “Bayerische Hypo- und
Vereinsbank AG, New York Branch, as Agent” as the sole lienholder with respect
to such Vehicle.

“Vendor Overconcentration Limit” means, for each of the vendors set forth in the
following table, the percentage set forth opposite the name of such vendor, and
for any other vendor, 5%:

 

Vendor

 

  

Vendor Overconcentration Limit

 

Toshiba Corporation

 

  

15%

 

General Electric Company

 

  

15%

 

Varian Medical Systems Inc.

 

  

10%

 

Century Medical Distributors Ltd.

 

  

10%

 

CTI Molecular Imaging, Inc.

 

  

10%

 

Hitachi, Ltd.

 

  

10%

 

Konica Minolta Holdings, Inc.

 

  

10%

 

Canon Inc.

 

  

10%

 

Koninklijke Phillips Electronics N.V.

 

  

10%

 

“Weighted Average Remaining Life” means, (the sum of the ratios, numerator of
which is the principal portion of the monthly repayment multiplied by the number
of the period at such time and denominator of which is the sum of discounted
balance of total eligible receivables at such time) divided by 12.

“Weighted Average Swapped Rate” means, as of any date of determination, the
weighted average (weighted solely based on the Calculated Swap Amortizing
Balances of such Qualifying Interest Rate Swaps as of such date of
determination) of the Swapped Rates of the Qualifying Interest Rate Swaps in
effect on such date of determination.

 

44



--------------------------------------------------------------------------------

“Yield” means, with respect to any Fixed Period for any Loan allocated to such
Fixed Period, the product of:

YR x L x ED

                360

 

where:

   YR   

=

  

the Yield Rate for such Fixed Period;

   L   

=

  

the aggregate amount of Loans Outstanding allocated to such Fixed Period; and

  

ED

  

=

  

the actual number of days elapsed during such Fixed Period;

provided, however, that (i) no provision of this Agreement shall require the
payment or permit the collection of Yield in excess of the maximum permitted by
applicable law and (ii) Yield shall not be considered paid by any distribution
if at any time such distribution is required to be rescinded by the Lender to
the Borrower or any other Person for any reason including, without limitation,
such distribution becoming void or otherwise avoidable under any statutory
provision or common law or equitable action, including, without limitation, any
provision of the Bankruptcy Code.

“Yield Rate” means, with respect to any Fixed Period for any Loan allocated to
such Fixed Period:

(i)        to the extent the Lender will be funding the applicable Loan on the
first day of such Fixed Period through the issuance of commercial paper, a rate
equal to the CP Rate for such Fixed Period; and

(ii)       to the extent the Lender will not be funding the applicable Loan
through the issuance of commercial paper and/or to the extent that such Fixed
Period (or any portion thereof) shall occur after a Program Termination Date,
Pool A Termination Event or Pool B Termination Event (x) a rate equal to the
Non-CP Rate for such Fixed Period or (y) such other rate as the Agent and the
Borrower shall agree to in writing;

provided, however, that upon the occurrence of any Event of Default the
applicable Yield Rate for all Fixed Periods in effect at the time of such
occurrence shall convert to, and for all Fixed Periods that come into effect
after any Event of Default shall be, the Default Funding Rate.

SECTION 1.02        Other Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.

SECTION 1.03        Computation of Time Periods.  Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

 

45



--------------------------------------------------------------------------------

ARTICLE II.

THE RECEIVABLES FACILITY

SECTION 2.01        Borrowings.   On the terms and conditions hereinafter set
forth, the Lender shall make loans (“Loans”) to the Borrower secured by Pledged
Assets from time to time during the period from the date hereof until the
earlier of the Program Termination Date or the Facility Maturity Date. Separate
Loans will be made to finance the Borrower’s acquisition of (x) Pool A
Receivables (“Pool A Loans”) and (y) Pool B Receivables (“Pool B Loans”), and no
Loan shall finance both Pool A Receivables and Pool B Receivables. Under no
circumstances shall the Lender make, or the Borrower request, any Loan if
(a) the principal amount of such Loan is less than $500,000, or (b) after giving
effect to the Borrowing of such Loan, either (i) a Program Termination Event or
an event that but for notice or lapse of time or both would constitute a Program
Termination Event has occurred and is continuing or (ii) the aggregate Facility
Amount hereunder would exceed the lesser of (A) the Borrowing Limit and (B) the
Borrowing Base. Under no circumstances shall the Lender make, or the Borrower
request, any Loan secured by Pool A Receivables if after giving effect to the
Borrowing of such Loan, either (1) the aggregate Facility Amount hereunder,
calculated solely with respect to Loans secured by Pool A Receivables, would
exceed the Pool A Borrowing Base or (2) a Pool A Termination Event shall exist.
Under no circumstances shall the Lender make, or the Borrower request, any Loan
secured by any Pool B Receivable if after giving effect to the Borrowing of such
Loan, either (1) the aggregate Facility Amount hereunder, calculated solely with
respect to Loans secured by Pool B Receivables, would exceed the Pool B
Borrowing Base or (2) a Pool B Termination Event shall exist with respect to the
Underlying Originator related to such Pool B Receivable.

SECTION 2.02        The Initial Borrowing and Subsequent Borrowings. (a) Until
the occurrence of the earlier of the Program Termination Date and the Facility
Maturity Date, the Lender will make Loans on any Business Day at the request of
the Borrower, subject to and in accordance with the terms and conditions of
Sections 2.01 and 2.02 and subject to the provisions of Article III hereof.

(b)        (i)        The initial Borrowing shall be made on at least four
(4) Business Days’ irrevocable written notice from the Borrower to the Agent and
each Subsequent Borrowing shall be made on at least three (3) Business Days’
irrevocable written notice from the Borrower to the Agent (any such written
notice, a “Notice of Borrowing”), provided that such Notice of Borrowing is
received by the Agent no later than 12:00 noon (New York City time) on the
Business Day of receipt. Any Notice of Borrowing received after 12:00 noon (New
York City time) shall be deemed received prior to 12:00 noon (New York City
time) on the following Business Day. Each such Notice of Borrowing shall specify
(A) the aggregate amount of such Borrowing, (B) the date of such Borrowing,
(C) the allocation of the Loans as Pool A Loans and Pool B Loans, and (D) the
Eligible Pool A Receivables and the Eligible Pool B Receivables to be Pledged in
connection with such Borrowing (and upon such Borrowing, such Receivables shall
be Pledged Receivables hereunder). On the date of each Borrowing, the Lender
shall, upon satisfaction of the applicable conditions set forth in Article III,
make available to the Borrower on the applicable Borrowing Date, no later than
2:00 P.M. (New York City time), in same day

 

46



--------------------------------------------------------------------------------

funds, the amount of such Borrowing (net of amounts payable to or for the
benefit of the Lender), by payment into the account which the Borrower has
designated in writing.

(ii)        Each Notice of Borrowing delivered to the Agent pursuant to this
Section 2.02(b) shall be accompanied by a copy of the Notice of Pledge (and the
Receivables Schedule attached thereto), which was sent to the Custodian pursuant
to the terms of the Custodial Agreement in connection with the pledge of
Eligible Receivables to be made in connection therewith.

(c)        The Loans shall bear interest at the Yield Rate.

(d)        Subject to Section 2.20 and the other terms, conditions, provisions
and limitations set forth herein, the Borrower may borrow, repay or prepay and
reborrow Loans, on and after the date hereof and prior to the earlier to occur
of the Facility Maturity Date and the Program Termination Date.

(e)        Determinations by the Lender of the existence of any CP Disruption
Event (any such determination to be communicated to the Borrower by written
notice from the Agent promptly after the Agent learns of such event), or of the
effect of any CP Disruption Event on its making or maintaining Loans at the CP
Rate, shall be conclusive absent manifest error.

(f)        Determinations by the Lender of the existence of any Eurodollar
Disruption Event (any such determination to be communicated to the Borrower by
written notice from the Agent promptly after the Agent learns of such event), or
of the effect of any Eurodollar Disruption Event on its making or maintaining
Loans at the Adjusted Eurodollar Rate, shall be conclusive absent manifest
error.

SECTION 2.03        [Intentionally Omitted].

SECTION 2.04        Determination of Fixed Periods.    (a) Subject to
Section 2.04(c), the Yield Rate to apply to all Loans outstanding shall be the
CP Rate. The initial Fixed Period applicable to any new Loan arising as a result
of a Borrowing shall commence on, and include, the date of such Borrowing and
shall terminate on, and include, the day immediately prior to the next occurring
Remittance Date or such earlier date as the Agent may determine (an “Early Fixed
Period Termination Date”); provided, that the initial Fixed Period applicable to
the first Loan arising as a result of a Borrowing hereunder shall commence on,
and include, the date of such Borrowing and shall terminate on, and include,
May 21, 2006 or such earlier date as the Agent may determine. All outstanding
Loans allocated to one or more initial Fixed Periods or Rollover Fixed Periods
maturing on the same date shall be combined and allocated to a single Rollover
Fixed Period at the end of such initial Fixed Periods or Rollover Fixed Periods.
Each Rollover Fixed Period shall commence on, and include, the Remittance Date
following the last day of the immediately preceding Fixed Period (or, if
applicable, on an Early Fixed Period Termination Date) and shall terminate on,
and include, the day immediately prior to the next occurring Remittance Date;
provided that, notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default, the Lender may cease to issue commercial
paper notes to fund and maintain Loans hereunder, and the applicable Yield Rate
for all Fixed Periods in effect at the time of such occurrence shall convert to,
and for all Fixed Periods that

 

47



--------------------------------------------------------------------------------

come into effect during the continuance of any Event of Default shall be, the
Default Funding Rate.

(b)        So long as no Event of Default or Program Termination Event shall
have occurred and be continuing, each of the Lender and the Agent shall make
reasonable efforts to allow Loans to accrue Yield at the CP Rate; provided that
neither the Lender nor the Agent shall have any obligation to allow Loans to
accrue Yield at the CP Rate upon the occurrence of a CP Disruption Event or upon
a determination by the Lender, or the Agent on its behalf, that allowing Loans
to accrue Yield at the CP Rate would materially impair its ability to issue
commercial paper notes generally or would otherwise be disadvantageous to its
business generally.

SECTION 2.05        Remittance Procedures.    The Servicer, as agent for the
Agent and the Lender, shall instruct the Agent’s Bank and, if the Servicer fails
to do so, the Agent may instruct the Agent’s Bank, to apply funds on deposit in
the Collection Account as described in this Section 2.05.

(a)        Yield and Breakage Fees.    On each Business Day (including any
Remittance Date), the Servicer shall, and, if the Servicer fails to do so, the
Agent may direct the Agent’s Bank to, retain in the Collection Account for
transfer at the further direction of the Lender or the Agent or any other duly
authorized agent of the Lender (whether on such day or on a subsequent day)
collected funds in an amount equal to accrued and unpaid Yield, Pool A Facility
Fee and Pool B Facility Fee through such day on the Loans not so previously
retained and the amount of any accrued and unpaid Breakage Fees owed to the
Lender on such day. On or before the last day of each Fixed Period, the Agent
shall notify the Servicer of the accrued and unpaid Yield, Pool A Facility Fee
and Pool B Facility Fee for such Fixed Period and the Servicer shall, on the
last day of each Fixed Period, direct the Agent’s Bank to pay collected funds
set aside in respect of accrued and unpaid Yield pursuant to this
Section 2.05(a) to the Lender (or the designee of the Lender) in respect of
payment of such accrued and unpaid Yield for such Fixed Period; provided,
however, that in the case of any Loan accruing Yield at the Non-CP Rate, all
such accrued and unpaid Yield, shall remain set aside in the Collection Account
until the next Remittance Date and, at which time, shall be disbursed pursuant
to Section 2.05(c)(v). On any Business Day on which an amount is set aside in
respect of Breakage Fees pursuant to this Section 2.05(a), the Servicer shall
direct the Agent’s Bank to pay such funds to the Lender in payment of such
Breakage Fees.

(b)        Fixed Period Loan Principal Repayment.    The Servicer shall, and if
the Servicer fails to do so the Agent may, by 10:00 a.m. (St. Paul, Minnesota
time) on the last day of each Fixed Period that is not a Remittance Date, direct
the Agent’s Bank to transfer collected funds held by the Agent’s Bank in the
Collection Account on such date, to pay the Agent for the account of the Lender
in payment (or partial payment) of the outstanding principal amount of all Loans
allocated to such Fixed Period, in an amount equal to the least of (i) the
amount of such collected funds held in the Collection Account other than funds
set aside pursuant to Section 2.05(a), (ii) the aggregate outstanding principal
amount of Loans allocated to such Fixed Period, (iii) if no Program Termination
Event shall have occurred and be continuing, an amount equal to the sum of
(A) the excess, if any, of the Facility Amount immediately prior to such
distribution, calculated solely with respect to Loans secured by Pool A
Receivables over the Pool A Borrowing Base and (B) the excess, if any, of the
Facility Amount immediately prior to

 

48



--------------------------------------------------------------------------------

such distribution, calculated solely with respect to Loans secured by Pool B
Receivables over the Pool B Borrowing Base (with respect to Pool A Loans and
Pool B Loans collectively, after giving effect to any Borrowing made on such
date and any distributions of amounts on deposit in the Collection Account made
on such date) or (iv) if no Program Termination Event shall have occurred and be
continuing, an amount equal to the excess, if any, of the Facility Amount
immediately prior to such distribution over the lesser of (A) the Borrowing Base
and (B) the Borrowing Limit (after giving effect to any Borrowing made on such
date and any distributions of amounts on deposit in the Collection Account made
on such date).

(c)      Remittance Date Transfers From Collection Account.  The Servicer shall,
and if the Servicer fails to do so the Agent may, by 10:00 a.m. (St. Paul,
Minnesota time) on each Remittance Date, direct the Agent’s Bank to transfer
collected funds held by the Agent’s Bank in the Collection Account which were
remitted to the Collection Account during the Collection Period with respect to
such Remittance Date (“Available Funds”), in the following amounts and priority:

(i)       to the Borrower, in an amount equal to such funds which were paid by
Obligors with respect to their obligation under the related Contracts to pay any
taxes (it being agreed by the Borrower that such amount shall be promptly paid
to the taxing authorities entitled thereto);

(ii)      to the Agent for the account of the Qualifying Swap Counterparty under
each Qualifying Interest Rate Swap, in an amount equal to (and for the payment
of) all amounts which are due and payable by the Borrower to such Qualifying
Swap Counterparty on such Remittance Date, pursuant to the terms of the
applicable Qualifying Interest Rate Swap other than any such amounts which are
due and payable by the Borrower pursuant to termination, breakage, tax,
indemnity or similar provisions of the applicable Qualifying Interest Rate Swap;

(iii)     on a pro rata basis, to (x) the Backup Servicer in an amount equal to
the Standby Backup Servicer’s Fee (to the extent accrued and unpaid as of the
last day of the immediately preceding Fee Period) at any time prior to the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
the Servicer hereunder and (y) the Custodian, the Custodian’s Fee and (z) the
Agent’s Bank, the Agent’s Bank Fee;;

(iv)     at any time after the occurrence of a Servicer Default and the
appointment of the Backup Servicer as the Servicer hereunder, to the Backup
Servicer in an amount equal to (1) the Active Backup Servicer’s Fees which are
accrued and unpaid as of the last day of the immediately preceding Fee Period
plus (2) any Transition Costs not previously reimbursed to the Backup Servicer
plus (3) the Active Backup Servicer’s Indemnified Amounts;

(v)      at any time prior to the occurrence of a Servicer Default and the
appointment of the Backup Servicer as the Servicer hereunder, to the Servicer in
an amount equal to the Servicing Fee which is accrued and unpaid as the last day
of the immediately preceding Fee Period;

 

49



--------------------------------------------------------------------------------

(vi)       to the Agent for the account of the Lender in an amount equal to (and
for the pro rata payment of) (A) the Fees which are due and payable on such
Remittance Date pursuant to the terms of the Fee Letter and (B) any Yield on any
Loan which is accrued and unpaid as of the last day of the immediately preceding
Fee Period;

(vii)      to the Agent for the account of the Lender (for application to the
repayment of Loans Outstanding) in an amount equal to the sum (in the following
order, if the available amount should be insufficient to pay in full such sum),
without duplication, of:

    (x)    any Borrowing Base Deficiency;

    (y)    the excess of the aggregate Facility Amount hereunder, calculated
solely with respect to Loans secured by Pool A Receivables, over the Pool A
Borrowing Base; and

    (z)    the excess of the aggregate Facility Amount hereunder, calculated
solely with respect to Loans secured by Pool B Receivables, over the Pool B
Borrowing Base;

(viii)     on a pro rata basis, (A) to the Servicer in an amount equal to any
Servicer Advances (and amounts to be reimbursed as Servicer Advances pursuant to
Sections 6.03, 6.04 and 6.15 hereof) not previously reimbursed to the Servicer
and (B) to the Agent in an amount equal to the aggregate amount of all other
Obligations then due from the Borrower to the Lender, the Agent or any Affected
Party hereunder for the account of such parties as applicable (other than those
specified in below);

(ix)       on or after the occurrence of the Program Termination Date (but prior
to any Program Termination Cure Event with respect to the Program Termination
Event related to such Program Termination Date), to the Agent for the account of
the Lender for the repayment of Loans Outstanding in an amount equal to the
lesser of (A) all remaining Available Funds in the Collection Account and (B) an
amount necessary to repay the outstanding principal amount of all Loans in full;

(x)        on or after the occurrence of a Pool A Termination Event, to the
Agent for the account of the Lender for the repayment of Pool A Loans in an
amount equal to the lesser of (A) all remaining Available Funds in the
Collection Account and (B) an amount necessary to repay the outstanding
principal amount of all Pool A Loans in full;

(xi)       on or after the occurrence of a Pool B Termination Event with respect
to any Underlying Originator, to the Agent for the account of the Lender for the
repayment of Pool B Loans related to such Underlying Originator in an amount
equal to the lesser of (A) all remaining Available Funds in the Collection
Account and (B) an amount necessary to repay the outstanding principal amount of
all Pool B Loans related to such Underlying Originator in full;

(xii)      to the Agent for the account of the Qualifying Swap Counterparty
under each Qualifying Interest Rate Swap in an amount equal to (and for the
payment of) all

 

50



--------------------------------------------------------------------------------

amounts which are due and payable by the Borrower to such Qualifying Swap
Counterparty on such Remittance Date pursuant to termination, breakage or
similar provisions of the applicable Qualifying Interest Rate Swap; and

(xiii)    to the order of the Borrower, any remaining amounts.

(d)       Borrower Deficiency Payments.  Notwithstanding anything to the
contrary contained in this Section 2.05 or in any other provision in this
Agreement, if, on any day prior to the Collection Date, the Facility Amount
shall exceed the Borrowing Limit, then the Borrower shall remit to the Agent,
prior to any Borrowing and in any event no later than the close of business of
the Agent on such day (or if such day is not a Business Day, no later than the
close of business of the Agent on the next succeeding Business Day), a payment
(to be applied by the Agent to repay Loans selected by the Agent, in its sole
discretion), in such amount as may be necessary to reduce the Facility Amount to
an amount less than or equal to the Borrowing Limit. Notwithstanding anything to
the contrary contained in this Section 2.05 or in any other provision in this
Agreement, if, on any day prior to the Collection Date, the Facility Amount
shall exceed the Borrowing Base, then the Borrower shall (X) remit to the Agent,
prior to any Borrowing and in any event no later than the close of business of
the Agent on such day (or if such day is not a Business Day, no later than the
close of business of the Agent on the next succeeding Business Day), a payment
(to be applied by the Agent to repay Loans selected by the Agent, in its sole
discretion), in such amount as may be necessary to reduce the Facility Amount to
an amount less than or equal to the Borrowing Base or (Y) Pledge additional
Eligible Receivables hereunder, prior to any Borrowing and in any event no later
than the close of business of the Agent on such day (or if such day is not a
Business Day, no later than the close of business of the Agent on the next
succeeding Business Day) in such amount as may be necessary to increase the
Borrowing Base to an amount equal to or greater than the Facility Amount.

(e)       Pool A Deficiency Payments.  Notwithstanding anything to the contrary
contained in this Section 2.05 or in any other provision in this Agreement, if,
on any day prior to the Collection Date, the aggregate Facility Amount
hereunder, calculated solely with respect to Loans secured by Pool A
Receivables, would exceed the Pool A Borrowing Base, then the Borrower shall
remit to the Agent, prior to any Borrowing and in any event no later than the
close of business of the Agent on such day (or if such day is not a Business
Day, no later than the close of business of the Agent on the next succeeding
Business Day), a payment (to be applied by the Agent to repay Loans with respect
to Pool A Receivables selected by the Agent, in its sole discretion), in such
amount as may be necessary to reduce such excess to zero.

(f)       Pool B Deficiency Payments.  Notwithstanding anything to the contrary
contained in this Section 2.05 or in any other provision in this Agreement, if,
on any day prior to the Collection Date, the aggregate Facility Amount
hereunder, calculated solely with respect to Loans secured by Pool B
Receivables, would exceed the Pool B Borrowing Base, then the Borrower shall
remit to the Agent, prior to any Borrowing and in any event no later than the
close of business of the Agent on such day (or if such day is not a Business
Day, no later than the close of business of the Agent on the next succeeding
Business Day), a payment (to be applied by the Agent to repay Loans with respect
to Pool B Receivables selected by the Agent, in its sole discretion), in such
amount as may be necessary to reduce such excess to zero.

 

51



--------------------------------------------------------------------------------

(g)      Instructions to the Agent’s Bank.  All instructions and directions
given to the Agent’s Bank by the Servicer, the Borrower or the Agent pursuant to
this Section 2.05 shall be in writing (including instructions and directions
transmitted to the Agent’s Bank by telecopy), and such written instructions and
directions shall be delivered with a written certification that such
instructions and directions are in compliance with the provisions of this
Section 2.05. The Servicer and the Borrower shall immediately transmit to the
Agent by telecopy a copy of all instructions and directions given to the Agent’s
Bank by such party pursuant to this Section 2.05. The Agent shall immediately
transmit to the Servicer and the Borrower by telecopy a copy of all instructions
and directions given to the Agent’s Bank by the Agent, pursuant to this
Section 2.05.

SECTION 2.06        Security Deposit Account.

(a)      On or before the date hereof, the Borrower shall enter into a Security
Deposit Account Agreement and open and maintain a segregated trust account (the
“Security Deposit Account”) at the Agent’s Bank, for the receipt of amounts
representing any Security Deposits with respect to any Pool A Contract by the
related Obligor. The Servicer shall promptly deposit into the Security Deposit
Account, all Security Deposits related to Pledged Pool A Receivables which are
in the possession of, or come into the possession of, the Servicer or the
Originator. Monies received in the Security Deposit Account shall be invested at
the written direction of the Servicer in Permitted Investments during the term
of this Agreement, and any income or other gain realized from such investment
shall be held in the Security Deposit Account, subject to disbursement and
withdrawal as herein provided. No such Permitted Investment shall mature later
than the Business Day preceding the next following Remittance Date and shall not
be sold or disposed of prior to its maturity. Monies shall be subject to
withdrawal in accordance with Section 2.06(d) hereof.

(b)      The Servicer shall provide to the Borrower monthly written confirmation
of investments of funds held in the Security Deposit Account, describing the
Permitted Investments in which such amounts have been invested. Any funds not so
invested shall be insured by the Federal Deposit Insurance Corporation.

(c)      If any amounts invested as provided in Section 2.06(a) hereof shall be
subject to disbursement from the Security Deposit Account as set forth in
Section 2.06(d) hereof, the Servicer shall cause such investments of such
Security Deposit Account to be sold or otherwise converted to cash to the credit
of such Security Deposit Account. The Servicer shall not be liable for any
investment loss resulting from investment of money in the Security Deposit
Account in any Permitted Investment in accordance with the terms hereof (other
than in its capacity as obligor under any Permitted Investment and other than to
the extent such loss results from the gross negligence or wilful misconduct of
the Servicer).

(d)      Disbursements from the Security Deposit Account shall be made, to the
extent funds therefore are available, only as follows:

(i)       for deposit in the Collection Account in accordance with the direction
of the Servicer prior to 2:00 p.m. New York time on the Business Day prior to
any Remittance Date to the extent that the Servicer, in accordance with the
terms of a Pool A Contract, has determined that amounts in respect of a Security
Deposit shall be applied as

 

52



--------------------------------------------------------------------------------

full or partial Recoveries or, in its discretion, as a full or partial Scheduled
Payment under such Pool A Contract;

(ii)       the Security Deposit with respect to a Pledged Pool A Receivable
shall be paid to or upon the order of the Servicer at any time that the Pool A
Contract with respect to which such Security Deposit has been made is no longer
a Pledged Pool A Receivable, whether through maturity of such Pool A Contract or
substitution or repurchase by the Servicer, for further disposition by the
Servicer in accordance with the terms of the related Pool A Contract or
applicable law; and

(iii)      any amounts remaining in the Security Deposit Account upon the
Collection Date shall be distributed to or at the direction of the Servicer for
further disposition in accordance with the terms of the related Contract or
applicable law.

SECTION 2.07            (a) On or before the date hereof, the Borrower shall
enter into the Cash Reserve Account Agreement (Northern) and open and maintain a
segregated trust account (the “Cash Reserve Account (Northern)”) at the Agent’s
Bank, for the receipt of amounts representing any Cash Reserves funded with
respect to the Pool B Contract entered into with Northern. From time to time
after the date hereof, the Borrower shall enter into a Cash Reserve Account
Agreement and open and maintain a segregated trust account (any such account,
together with the Cash Reserve Account (Northern), a “Cash Reserve Account”) at
the Agent’s Bank, for the receipt of amounts representing any Cash Reserves
funded with respect to any Pool B Contract. The Servicer shall promptly deposit
into the Cash Reserve Account, all Cash Reserves related to Pledged Pool B
Receivables which are in the possession of, or come into the possession of, the
Servicer or the Originator. Monies received in any Cash Reserve Account shall be
invested at the written direction of the Servicer in Permitted Investments
during the term of this Agreement, and any income or other gain realized from
such investment shall be held in such Cash Reserve Account, subject to
disbursement and withdrawal as herein provided. No such Permitted Investment
shall mature later than the Business Day preceding the next following Remittance
Date and shall not be sold or disposed of prior to its maturity. Monies shall be
subject to withdrawal in accordance with Section 2.07(d) hereof.

(b)      The Servicer shall provide to the Borrower monthly written confirmation
of investments of funds held in each Cash Reserve Account, describing the
Permitted Investments in which such amounts have been invested. Any funds not so
invested shall be insured by the Federal Deposit Insurance Corporation.

(c)      If any amounts invested as provided in Section 2.07(a) hereof shall be
subject to disbursement from a Cash Reserve Account as set forth in
Section 2.07(d) hereof, the Servicer shall cause such investments of such Cash
Reserve Account to be sold or otherwise converted to cash to the credit of such
Cash Reserve Account. The Servicer shall not be liable for any investment loss
resulting from investment of money in the Cash Reserve Account in any Permitted
Investment in accordance with the terms hereof (other than in its capacity as
obligor under any Permitted Investment and other than to the extent such loss
results from the gross negligence or willful misconduct of the Servicer).

 

53



--------------------------------------------------------------------------------

(d)       Disbursements from any Cash Reserve Account shall be made, to the
extent funds therefore are available, only as follows:

(i)        for deposit in the Collection Account in accordance with the
direction of the Servicer prior to 2:00 p.m. New York time on the Business Day
prior to any Remittance Date to the extent that the Servicer, in accordance with
the terms of a Pool B Contract, has determined that amounts in respect of a Cash
Reserve shall be applied as full or partial Recoveries or, in its discretion, as
a full or partial Scheduled Payment under such Pool B Contract;

(ii)      the Cash Reserve with respect to a Pool B Contract shall be paid to or
upon the order of the Servicer at any time that the related Pool B Loan has been
repaid in full and the Pool B Contract with respect to which such Cash Reserve
has been made is no longer a Pledged Receivable, whether through maturity of
such Contract or substitution or repurchase by the Servicer, for further
disposition by the Servicer in accordance with the terms of the related Pool B
Contract or applicable law; and

(iii)     any amounts remaining in the Cash Reserve Account upon the Collection
Date shall be distributed to or at the direction of the Servicer for further
disposition in accordance with the terms of the related Pool B Contract or
applicable law.

SECTION 2.08        [Intentionally omitted.]

SECTION 2.09        [Intentionally omitted.]

SECTION 2.10        [Intentionally omitted.]

SECTION 2.11        Payments and Computations, Etc.    (a) All amounts to be
deposited or paid by the Borrower or the Servicer to the Lender hereunder shall
be paid or deposited in accordance with the terms hereof no later than 12:00
noon (New York City time) on the day when due in lawful money of the United
States in immediately available funds to the Collection Account or such other
account as is designated by the Lender. The Borrower shall, to the extent
permitted by law, pay to the Agent interest on all amounts not paid or deposited
when due hereunder (whether owing by the Borrower or the Servicer) at the Non-CP
Rate, plus 2%, payable on demand; provided, however, that such interest rate
shall not at any time exceed the maximum rate permitted by applicable law. Such
interest shall be for the account of, and distributed by the Agent to, the
Lender. Any Obligation hereunder shall not be reduced by any distribution of any
portion of Collections with respect to any Pledged Receivable if at any time
such distribution is rescinded or returned by the Lender to the Borrower or any
other Person for any reason. All computations of interest and all computations
of Yield, Breakage Fee and other fees hereunder (including, without limitation,
the Fees, the Active Backup Servicer’s Fee, the Standby Backup Servicer’s Fee,
the Custodian’s Fee and the Servicing Fee) shall be made on the basis of a year
of 360 days for the actual number of days (including the first but excluding the
last day) elapsed.

(b)     Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of Yield,

 

54



--------------------------------------------------------------------------------

interest or any fee payable hereunder, as the case may be; provided, however,
that with respect to the calculation of Yield, such extension of time shall not
be included in more than one Interest Period.

(c)      If any Borrowing requested by the Borrower and approved by the Lender
and the Agent pursuant to Section 2.02 is not for any reason whatsoever, except
as a result of the gross negligence or wilful misconduct of the Lender, the
Agent or an Affiliate thereof, made or effectuated, as the case may be, on the
date specified therefor, the Borrower shall indemnify the Lender against any
loss, cost or expense incurred by the Lender related thereto (other than any
such loss, cost or expense solely due to the gross negligence or willful
misconduct of the Lender, the Agent or an Affiliate thereof), including, without
limitation, any loss (including cost of funds and reasonable out-of-pocket
expenses), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by the Lender to fund Loans or maintain
Loans during such Fixed Period. The Lender shall provide to the Borrower
documentation setting forth the amounts of any loss, cost or expense referred to
in the previous sentence, such documentation to be conclusive absent manifest
error.

SECTION 2.12        Fees.    (a) The Borrower shall pay the Lender (either
directly or through the Agent) certain fees (the “Fees”) in the amounts and on
the dates set forth in a fee letter (the “Fee Letter”), dated the date hereof,
among the Borrower, the Agent and the Lender.

(b)      All of the Fees payable pursuant to this Section 2.12 (other than Fees
payable on the date hereof) shall be payable solely from amounts available for
application pursuant to, and subject to the priority of, payment set forth in,
Section 2.05.

SECTION 2.13        Increased Costs; Capital Adequacy.    (a) If, due to either
(i) the introduction of or any change (including, without limitation, any change
by way of imposition or increase of reserve requirements) in or in the
interpretation of any law or regulation (including, without limitation, any law
or regulation resulting in any interest payments paid to a Lender under this
Agreement being subject to United States withholding tax) or (ii) the compliance
with any guideline or request from any central bank or other governmental
authority (whether or not having the force of law), there shall be any increase
in the cost to the Agent, the Lender, or any Affiliate, successor or assign
thereof (each of which shall be an “Affected Party”) of agreeing to make or
making, funding or maintaining any Loan (or any reduction of the amount of any
payment (whether of principal, interest, fee, compensation or otherwise) to any
Affected Party hereunder), as the case may be, the Borrower shall, from time to
time, within ten days after written demand complying with Section 2.13(c) by the
Agent, on behalf of such Affected Party, pay to the Agent, on behalf of such
Affected Party, additional amounts sufficient to compensate such Affected Party
for such increased costs or reduced payments.

(b)      If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule or regulation, directive or request
or (ii) the compliance by any Affected Party with any law, guideline, rule,
regulation, directive or request from any central bank or other governmental
authority or agency (whether or not having the force of law), including, without
limitation, compliance by an Affected Party with any request or directive
regarding capital adequacy, has or would have the effect of reducing the rate of
return on the capital of any

 

55



--------------------------------------------------------------------------------

Affected Party, as a consequence of its obligations hereunder or any related
document or arising in connection herewith or therewith to a level below that
which any such Affected Party could have achieved but for such introduction,
change or compliance (taking into consideration the policies of such Affected
Party with respect to capital adequacy), by an amount deemed by such Affected
Party to be material, then, from time to time, after demand by such Affected
Party (which demand shall be accompanied by a statement setting forth the basis
of such demand), the Agent shall be paid, on behalf of such Affected Party (from
Collections with respect to Pledged Receivables pursuant to, and subject to the
priority of payment set forth in, Section 2.05), such additional amounts as will
compensate such Affected Party for such reduction.

(c)      In determining any amount provided for in this Section 2.13, the
Affected Party may use any reasonable averaging and attribution methods. The
Agent, on behalf of any Affected Party making a claim under this Section 2.13,
shall submit to the Borrower a certificate setting forth in reasonable detail
the basis for and the computations of such additional or increased costs, which
certificate shall be conclusive absent demonstrable error.

(d)      If, as a result of any event or circumstance similar to those described
in Section 2.13(a) or 2.13(b), any Affected Party (that is an Issuer or a
Lender) is required to compensate a bank or other financial institution
(including, without limitation, HVB) providing liquidity support, credit
enhancement or other similar support to such Affected Party in connection with
this Agreement, then, upon demand by the Agent, on behalf of such Affected
Party, the Borrower shall pay, in accordance with Section 2.05, to the Agent, on
behalf of such Affected Party such additional amount or amounts as may be
necessary to reimburse such Affected Party for any amounts paid by it.

SECTION 2.14        Collateral Assignment of Agreements.    The Borrower hereby
collaterally assigns to the Agent, for the benefit of the Lender, all of the
Borrower’s right and title to and interest in, to and under (but not any
obligations under) the Purchase and Contribution Agreement, any Originator Sale
Agreement, the PCA Seller Assignment Agreement, each Qualifying Interest Rate
Cap, the Contract related to each Pledged Receivable, all other agreements,
documents and instruments evidencing, securing or guarantying any Pledged
Receivable and all other agreements, documents and instruments related to any of
the foregoing (the “Assigned Documents”).    Without limiting any obligation of
the Servicer hereunder, the Borrower confirms and agrees that the Agent (or any
designee thereof, including, without limitation, the Servicer), following an
Event of Default or a Program Termination Event, shall have the right to enforce
the Borrower’s rights and remedies under each Assigned Document, but without any
obligation on the part of the Agent, the Lender or any of their respective
Affiliates to perform any of the obligations of the Borrower under any such
Assigned Document. In addition, each of the Servicer and the Borrower confirms
and agrees that the Servicer and the Borrower will, upon receipt of notice or
discovery thereof, promptly send to the Agent a notice of (i) any breach of any
representation, warranty, agreement or covenant under any such Assigned Document
or (ii) any event or occurrence that, upon notice, or upon the passage of time
or both, would constitute such a breach, in each case, immediately upon learning
thereof. The parties hereto agree that such assignment to the Agent shall
terminate upon the Collection Date.

 

56



--------------------------------------------------------------------------------

SECTION 2.15        Grant of a Security Interest.    To secure the prompt and
complete payment when due of the Obligations and the performance by the Borrower
of all of the covenants and obligations to be performed by it pursuant to this
Agreement, the Borrower hereby (i) collaterally assigns and pledges to the
Agent, on behalf of the Lender (and its successors and assigns) and (ii) grants
a security interest to the Agent, on behalf of the Lender (and its successors
and assigns), in all of the following property whether tangible or intangible
and whether now owned or existing or hereafter arising or acquired and
wheresoever located (collectively, the “Pledged Assets”) and all of the
Borrower’s right, title and interest in, to and under the Pledged Assets:

(a)       all Pool A Receivables and Pool B Receivables purchased by or
contributed (or otherwise transferred or pledged pursuant to the terms of the
Purchase and Contribution Agreement) to the Borrower under the Purchase and
Contribution Agreement from time to time (such Pool A Receivables, the “Pledged
Pool A Receivables”, and such Pool B Receivables, the “Pledged Pool B
Receivables”), all Other Conveyed Property related to the Pledged Receivables
purchased by or contributed (or otherwise transferred or pledged pursuant to the
terms of the Purchase and Contribution Agreement) to the Borrower under the
Purchase and Contribution Agreement, all Related Security related to the Pledged
Receivables, all interest of the Borrower in all Obligor Collateral related to
the Pledged Receivables (together with all security interests in and insurance
proceeds related to such Obligor Collateral and all proceeds from the
disposition of such Obligor Collateral, whether by sale to the related Obligors
or otherwise), any Security Deposits or Cash Reserve related to such Pledged
Receivables, all Collections and other monies due and to become due under the
Contracts (and, if applicable, Underlying Contracts) related to the Pledged
Receivables received on or after the date such Pledged Receivables were
purchased by or contributed to (or purportedly purchased by or contributed to)
the Borrower under the Purchase and Contribution Agreement;

(b)      the Assigned Documents, including, in each case, without limitation,
all monies due and to become due to the Borrower under or in connection
therewith;

(c)       the Collection Account, the Lockbox, the Lockbox Account, the Security
Deposit Account, each Cash Reserve Account and all other bank and similar
accounts relating to Collections with respect to Pledged Receivables (whether
now existing or hereafter established) and all funds held therein, and all
investments in and all income from the investment of funds in the Collection
Account, the Lockbox Account, the Security Deposit Account, each Cash Reserve
Account and such other accounts;

(d)      the Records relating to any Pledged Receivables;

(e)      all UCC financing statements filed by the Borrower against the PCA
Sellers in connection with the Purchase and Contribution Agreement;

(f)       all UCC financing statements filed by the PCA Seller against the
Originator and assigned to the Borrower under or in connection with the Purchase
and Contribution Agreement;

 

57



--------------------------------------------------------------------------------

(g)      each Qualifying Interest Rate Cap, any other interest rate protection
agreement entered into with respect to the transactions contemplated under the
RLSA and, in each case, all payments thereunder;

(h)      all Liquidation Proceeds relating to any Pledged Receivables; and

(i)       all proceeds of the foregoing property described in clauses
(a) through (g) above, including interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for or on account of the sale or other disposition
of any or all of the then existing Pledged Receivables.

SECTION 2.16       Evidence of Debt.  The Lender shall maintain an account or
accounts evidencing the indebtedness of the Borrower to the Lender resulting
from each Loan owing to the Lender from time to time, including the amounts of
principal and interest payable and paid to the Lender from time to time
hereunder. The entries made in such account(s) of the Lender shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 2.17        [Intentionally omitted.]

SECTION 2.18        Release of Pledged Receivables.        (a) Subject to
Section 2.20 hereof, upon the repayment of any Loan, the Borrower may obtain the
release of any Pledged Receivable and the related Other Conveyed Property or
Related Security securing such Loan (including, without limitation, the release
of any security interest of the Agent or the Borrower therein) by depositing
into an account designated by the Agent the Release Price therefor on the date
of such repayment; provided, that the foregoing release shall only be available
if, after giving effect thereto and the application of the proceeds thereof in
accordance with the terms hereof, there shall not be a Borrowing Base
Deficiency, Program Termination Event, Pool A Termination Event or a Pool B
Termination Event (and such Pool B Termination Event is related to such Pledged
Receivable), or an event that but for notice or lapse of time or both would
constitute any of the foregoing events.

(b)      The Borrower shall notify the Agent of any Release Price to be paid
pursuant to this Section 2.18 on the Business Day on which such Release Price
shall be paid specifying the Pledged Receivables to be released and the Release
Price.

(c)       Promptly after the Collection Date has occurred, the Lender and the
Agent, in accordance with their respective interests, shall re-assign and
transfer to the Borrower, for no consideration but at the sole expense of the
Borrower, their respective remaining interests in the Pledged Assets, free and
clear of any Adverse Claim resulting solely from an act by the Lender or the
Agent but without any other representation or warranty, express or implied, by
or recourse against the Lender or the Agent.

SECTION 2.19        Treatment of Amounts Paid by the Borrower.  Amounts paid by
the Borrower pursuant to Section 2.18 on account of Pledged Receivables shall be
treated as payments on Pledged Receivables hereunder.

 

58



--------------------------------------------------------------------------------

SECTION 2.20        Prepayment; Certain Indemnification Rights;
Termination.  (a) The Borrower may prepay, in whole or in part, the outstanding
principal amount of any Loans advanced hereunder. Any amounts so prepaid shall
be applied to repay the outstanding principal amount of Loans allocated to a
Fixed Period or Fixed Periods selected by the Agent. Amounts prepaid pursuant to
this Section 2.20(a) may be reborrowed in accordance with the terms of this
Agreement. If the Borrower intends to make an optional prepayment pursuant to
this Section 2.20(a), the Borrower shall give five (5) Business Days’ prior
written notice thereof to the Agent, specifying the intended Prepayment Date,
the intended Prepayment Amount, whether the Loans being prepaid are Pool A Loans
or Pool B Loans, a calculation of any applicable Breakage Fee and the Pledged
Receivables that the Borrower shall request to have released pursuant to
Section 2.18 in connection with such prepayment (and the Discounted Balance
thereof). Any such optional prepayment of the outstanding principal amount of
any Loans advanced hereunder shall be accompanied by all Yield accrued with
respect thereto. If such notice is given, the principal amount specified in such
notice (together with all Yield accrued with respect thereto) shall be due and
payable on the Prepayment Date specified therein.

(b)     Without limiting any other provision hereof, the Borrower agrees to
indemnify the Lender, the Agent and any Affiliate thereof (including, without
limitation, any Affiliate acting as a Qualifying Swap Counterparty) and to hold
each such Person harmless from any cost, loss or expense which it may sustain or
incur as a consequence of (i) the Borrower making any optional prepayment
pursuant to Section 2.20(a) hereof, (ii) any default by the Borrower in making
any optional prepayment pursuant to Section 2.20(a) hereof after notice of such
prepayment has been given, (iii) any failure by the Borrower to take an Loan
hereunder after notice of such Loan has been given pursuant to this Agreement,
(iv) any acceleration of the maturity of any Loans by the Agent or Lender in
accordance with the terms of this Agreement, including, but not limited to, any
Breakage Fees, any cost, loss or expense arising related to the terminating or
amending of any Qualifying Interest Rate Swap and from interest or fees payable
by the Lender or Issuer to lenders of funds obtained by it in order to advance
or maintain the Loans hereunder. Indemnification pursuant to this Section shall
survive the termination of this Agreement and shall include reasonable fees and
expenses of counsel and expenses of litigation.

(c)     Notwithstanding any other provision hereof, the Borrower shall not
terminate or amend this Agreement or any other Transaction Document or reduce
the Borrowing Limit prior to the Facility Maturity Date without the Agent’s
prior written consent, which consent may be withheld in the Agent’s sole
discretion.

SECTION 2.21        Increase of Borrowing Limit.  The Borrower may, upon 90
days’ prior written notice to the Agent and the Lender, request that the
Borrowing Limit be increased, which request may be granted in the sole
discretion, and with the written consent, of the Lender, it being agreed that
the Borrower shall pay to the Lender the fee related to such increase that is
required pursuant to the terms of the Fee Letter.

 

59



--------------------------------------------------------------------------------

ARTICLE III.

CONDITIONS OF LOANS

SECTION 3.01        Conditions Precedent to Initial Borrowing.  The initial
Borrowing hereunder is subject to the conditions precedent that:

(a)      the Arrangement Fee (as such term is defined in the Fee Letter) shall
have been paid in full and all other acts and conditions (including, without
limitation, the obtaining of any necessary regulatory approvals and the making
of any required filings, recordings or registrations) required to be done and
performed and to have happened prior to the execution, delivery and performance
of this Agreement and all related documents and to constitute the same legal,
valid and binding obligations, enforceable in accordance with their respective
terms, shall have been done and performed and shall have happened in due and
strict compliance with all applicable laws; and

(b)      the Agent shall have received on or before the date of such Borrowing
the items listed in Schedule I hereto, each in form and substance satisfactory
to the Agent and the Lender.

SECTION 3.02        Conditions Precedent to All Borrowings.  Each Borrowing
(including the initial Borrowing, except as explicitly set forth below) by the
Borrower from the Lender shall be subject to the further conditions precedent
that:

(a)      With respect to any such Borrowing (other than the initial Borrowing),
on or prior to the date of such Borrowing, the Servicer shall have delivered to
the Agent, in form and substance satisfactory to the Agent, the most recent
Monthly Remittance Report required by the terms of Section 6.12(b);

(b)      After giving effect to such Borrowing requested by the Borrower the
following statements shall be true (and the Borrower shall be deemed to have
certified that):

(i)     the Facility Amount will not exceed the lesser of the (x) Borrowing
Limit and (y) the Borrowing Base;

(ii)    the Facility Amount, calculated solely with respect to Loans secured by
Pool A Receivables, will not exceed the Pool A Borrowing Base; and

(iii)   the Facility Amount, calculated solely with respect to Loans secured by
Pool B Receivables, will not exceed the Pool B Borrowing Base;

(c)     On the Borrowing Date of such Borrowing, the following statements shall
be true and correct, and the Borrower by accepting any amount of such Borrowing
shall be deemed to have represented that:

(i)     the representations and warranties contained in Section 4.01 are true
and correct in all material respects, before and after giving effect to the

 

60



--------------------------------------------------------------------------------

Borrowing to take place on such Borrowing Date and to the application of
proceeds therefrom, on and as of such day as though made on and as of such date;

(ii)       no event has occurred and is continuing, or would result from such
Borrowing, which constitutes a Program Termination Event hereunder or an event
that but for notice or lapse of time or both would constitute a Program
Termination Event;

(iii)      with respect to any Borrowing of a Pool A Loan, no event has occurred
and is continuing, or would result from such Borrowing, which constitutes a Pool
A Termination Event hereunder or an event that but for notice or lapse of time
or both would constitute a Pool A Termination Event;

(iv)      with respect to any Borrowing of a Pool B Loan, no event has occurred
and is continuing, or would result from such Borrowing, which constitutes a Pool
B Termination Event with respect to the Underlying Originator related to the
Pool B Receivable securing such Pool B Loan or an event that but for notice or
lapse of time or both would constitute such a Pool B Termination Event;

(v)      (a) the principal amount of such Loan being advanced on such Borrowing
Date is not less than $500,000, (b) on and as of such Borrowing Date, after
giving effect to such Borrowing, the Facility Amount does not exceed the lesser
of (A) the Borrowing Limit and (B) the Borrowing Base, (c) on and as of such
Borrowing Date, after giving effect to such Borrowing, the aggregate Facility
Amount hereunder, calculated solely with respect to Loans secured by Pool A
Receivables, does not exceed the Pool A Borrowing Base, and (d) on and as of
such Borrowing Date, after giving effect to such Borrowing, the aggregate
Facility Amount hereunder, calculated solely with respect to Loans secured by
Pool B Receivables, does not exceed the Pool B Borrowing Base;

(vi)     (A) the Borrower has delivered to the Agent a copy of the Notice of
Borrowing and the related Notice of Pledge (together with the attached
Receivables Schedule) pursuant to Section 2.02, each appropriately completed and
executed by the Borrower, (B) the Borrower has delivered or caused to have been
delivered to the Custodian the Notice of Pledge and each item listed in the
definition of Receivable File with respect to the Receivables being Pledged
hereunder three (3) or, in the case of the initial Borrowing Date hereunder,
four (4) Business Days prior to such Borrowing Date, (C) the Contract related to
each Receivable being Pledged hereunder on such Borrowing Date has been duly
assigned by Originator to TRS and duly assigned by TRS to the Borrower and duly
assigned by the Borrower to the Agent and (D) by 2:30 P.M. (New York City time)
on the Business Day immediately preceding such Borrowing Date, a Collateral
Receipt from the Custodian confirming that, inter alia, the Receivable Files
received on or before such Business Day conform with the Receivables Schedule
delivered to the Custodian and the Agent pursuant to Section 2.02;

 

61



--------------------------------------------------------------------------------

(vii)     all terms and conditions of the Purchase and Contribution Agreement
required to be satisfied in connection with the assignment of each Receivable
being Pledged hereunder on such Borrowing Date (and the Other Conveyed Property
and Related Security related thereto), including, without limitation, the
perfection of the Borrower’s interests therein (other than with respect to
Equipment which has a value of less than $25,000 and is leased under Dollar
Purchase Option Contracts or $50,000 and is leased under FMV Contracts), shall
have been satisfied in full, and all filings (including, without limitation, UCC
filings) required to be made by any Person and all actions required to be taken
or performed by any Person in any jurisdiction to give the Agent, for the
benefit of the Lender, a first priority perfected security interest in such
Receivables, Related Security and the Other Conveyed Property related thereto
and the proceeds thereof shall have been made, taken or performed;

(viii)    (A) the Servicer shall have taken or caused to be taken all steps
necessary under all applicable law (including the filing of an Obligor Financing
Statement) in order to cause a valid, subsisting and enforceable perfected,
first priority security interest to exist in Originator’s favor in the Obligor
Collateral securing each Receivable being Pledged hereunder on such Borrowing
Date (other than with respect to Equipment which has a value of less than
$25,000 and is leased under Dollar Purchase Option Contracts or $50,000 and is
leased under FMV Contracts), (B) Originator shall have assigned such perfected,
first priority security interest to TRS pursuant to any Originator Sale
Agreement, (C) TRS shall have assigned the perfected, first priority security
interest in the Obligor Collateral to the Borrower pursuant to the Purchase and
Contribution Agreement and (D) the Borrower shall have assigned the perfected,
first priority security interest in the Obligor Collateral (and the proceeds
thereof) referred to in clause (A) above to the Agent, for the benefit of the
Lender, pursuant to Section 2.15 hereof;

(ix)      if the Obligor Collateral related to any Receivable (other than a
Vehicle Sublimit Pledged Receivable) securing such Borrowing is a Vehicle, the
Borrower shall have delivered to the applicable Registrar of Titles an
application for a Certificate of Title for such Vehicle which such Certificate
of Title shall indicate the Borrower as the owner of the related Vehicle and
indicate “Bayerische Hypo- und Vereinsbank AG, New York Branch, as Agent” as the
sole lienholder with respect to such Vehicle; and

(x)      the Borrower shall have taken all steps necessary under all applicable
law in order to cause to exist in favor of the Agent, for the benefit of the
Lender, a valid, subsisting and enforceable first priority perfected security
interest in the Borrower’s interest in the Obligor Collateral related to each
Receivable being Pledged hereunder on such Borrowing Date (other than with
respect to Underlying Equipment which has a value of less than $25,000 and is
leased under Dollar Purchase Option Contracts or $50,000 and is leased under FMV
Contracts);

 

62



--------------------------------------------------------------------------------

(d)      No law or regulation shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Loans by the Lender
in accordance with the provisions hereof; and

(e)      The Lender shall have received and found to be satisfactory with
respect to Pledged Receivables being Pledged in connection with such Borrowing,
which have been previously pledged to any lender by Originator, TRS, the
Borrower or any Affiliate thereof under any other financing facility, evidence
of the release of any liens granted in connection with such financing with
respect to any such Pledged Receivables.

(f)      [Intentionally Omitted.]

(g)     If Receivables related to Allegiant Partners Incorporated are being
Pledged by the Borrower in connection with such Borrowing, National City Bank
shall have executed and delivered to the Borrower and the Agent a release letter
in the form attached hereto as Exhibit L and the Borrower shall have duly filed
with the appropriate office in California a UCC-3 partial release evidencing the
release contained in such release letter and otherwise in a form satisfactory to
the Agent.

SECTION 3.03        Advances Do Not Constitute a Waiver.  No advance of a Loan
hereunder shall constitute a waiver of any condition to the Lender’s obligation
to make such an advance unless such waiver is in writing and executed by the
Lender.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

SECTION 4.01        Representations and Warranties of the Borrower.    The
Borrower hereby represents and warrants, as of the date hereof, on each
Borrowing Date and on the first day of each Rollover Fixed Period, as follows:

(a)      Each Receivable designated as an Eligible Receivable on any Borrowing
Base Certificate or Monthly Remittance Report is an Eligible Receivable. Each
Receivable included as an Eligible Receivable in any calculation of the
Borrowing Base or the Eligible Receivables Balance is an Eligible Receivable.

(b)      The Borrower is a limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has the power and all licenses necessary to own its assets and to
transact the business in which it is engaged and is duly qualified and in good
standing under the laws of each jurisdiction where the transaction of such
business or its ownership of the Pledged Receivables requires such
qualification.

(c)      [Intentionally omitted.]

(d)      The Borrower has the power, authority and legal right to make, deliver
and perform this Agreement and each of the Transaction Documents to which it is
a party and

 

63



--------------------------------------------------------------------------------

all of the transactions contemplated hereby and thereby, and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and each of the Transaction Documents to which it is a party, and to
grant to the Agent, for the benefit of the Lender, a first priority perfected
security interest in the Pledged Assets on the terms and conditions of this
Agreement. This Agreement and each of the Transaction Documents to which the
Borrower is a party constitutes the legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with their respective terms,
except as the enforceability hereof and thereof may be limited by bankruptcy,
insolvency, moratorium, reorganization and other similar laws of general
application affecting creditors’ rights generally and by general principles of
equity (whether such enforceability is considered in a proceeding in equity or
at law). No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by the Borrower of this Agreement or any Transaction
Document to which it is a party or the validity or enforceability of this
Agreement or any such Transaction Document or the Pledged Receivables, other
than such as have been met or obtained.

(e)      The execution, delivery and performance of this Agreement and all other
agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the Pledge of the
Pledged Assets will not (i) create any Adverse Claim on the Pledged Assets or
(ii) violate any provision of any existing law or regulation or any order or
decree of any court, regulatory body or administrative agency or the certificate
of formation or limited liability company agreement of the Borrower or any
contract or other agreement to which or the Borrower is a party or by which the
Borrower or any property or assets of the Borrower may be bound.

(f)       No litigation or administrative proceeding of or before any court,
tribunal or governmental body is presently pending or, to the knowledge of the
Borrower, threatened against the Borrower or any properties of Borrower or with
respect to this Agreement, which, if adversely determined, could have a material
effect on the business, assets or financial condition of the Borrower or which
would draw into question the validity of this Agreement, any Transaction
Document to which the Borrower is a party or any of the other applicable
documents forming part of the Pledged Assets.

(g)      In selecting the Receivables to be Pledged pursuant to this Agreement,
no selection procedures were employed which are intended to be adverse to the
interests of the Lender.

(h)      The grant of the security interest in the Pledged Assets by the
Borrower to the Agent, for the benefit of the Lender pursuant to this Agreement,
is in the ordinary course of business for the Borrower and is not subject to the
bulk transfer or any similar statutory provisions in effect in any applicable
jurisdiction. No such Pledged Assets have been sold, transferred, assigned or
pledged by the Borrower to any Person, other than the Pledge of such Assets to
the Agent, for the benefit of the Lender, pursuant to the terms of this
Agreement.

 

64



--------------------------------------------------------------------------------

(i)      The Borrower has no Debt or other indebtedness which, in the aggregate,
exceeds $10,000, other than Debt incurred under the terms of the Transaction
Documents.

(j)      The Borrower has been formed solely for the purpose of engaging in
transactions of the types contemplated by this Agreement.

(k)     No injunction, writ, restraining order or other order of any nature
adversely affects the Borrower’s performance of its obligations under this
Agreement or any Transaction Document to which the Borrower is a party.

(l)      The Borrower has filed (on a consolidated basis or otherwise) on a
timely basis all tax returns (including, without limitation, all foreign,
federal, state, local and other tax returns) required to be filed, is not liable
for taxes payable by any other Person and has paid or made adequate provisions
for the payment of all taxes, assessments and other governmental charges due
from the Borrower except for those taxes being contested in good faith by
appropriate proceedings and in respect of which no penalty may be assessed from
such contest and it has established proper reserves on its books. No tax lien or
similar adverse claim has been filed, and no claim is being asserted, with
respect to any such tax, assessment or other governmental charge. Any taxes,
fees and other governmental charges payable by the Borrower, as applicable, in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the transactions contemplated hereby or thereby have
been paid or shall have been paid if and when due.

(m)    The chief executive office of the Borrower (and the location of the
Borrower’s records regarding the Pledged Receivables (other than those delivered
to the Custodian)) is located at 1818 Market Street, 9th Floor, Philadelphia, PA
19103.

(n)     The Borrower’s legal name is as set forth in this Agreement; other than
as disclosed on Schedule II hereto (as such schedule may be updated from time to
by the Agent upon receipt of a notice delivered to the Agent pursuant to
Section 6.20), the Borrower has not changed its name since its formation; the
Borrower does not have tradenames, fictitious names, assumed names or “doing
business as” names other than as disclosed on Schedule II hereto (as such
schedule may be updated from time to by the Agent upon receipt of a notice
delivered to the Agent pursuant to Section 6.20).

(o)     The Borrower is solvent and will not become insolvent after giving
effect to the transactions contemplated hereby; the Borrower is paying its debts
as they become due; and the Borrower, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.

(p)     The Borrower has no subsidiaries.

(q)     The Borrower has given fair consideration and reasonably equivalent
value in exchange for the sale of the Pledged Receivables by the PCA Sellers
under the Purchase and Contribution Agreement.

 

65



--------------------------------------------------------------------------------

(r)     No Monthly Remittance Report or Borrowing Base Certificate (each if
prepared by the Borrower or to the extent that information contained therein is
supplied by the Borrower), information, exhibit, financial statement, document,
book, record or report furnished or to be furnished by the Borrower to the Agent
or the Lender in connection with this Agreement is or will be inaccurate in any
material respect as of the date it is or shall be dated or (except as otherwise
disclosed in writing to the Agent or the Lender, as the case may be, at such
time) as of the date so furnished, and no such document contains or will contain
any material misstatement of fact or omits or shall omit to state a material
fact or any fact necessary to make the statements contained therein not
misleading.

(s)     No proceeds of any Loans will be used by the Borrower to acquire any
security in any transaction, which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended.

(t)      There are no agreements in effect adversely affecting the rights of the
Borrower to make, or cause to be made, the grant of the security interest in the
Pledged Assets contemplated by Section 2.14.

(u)     The Borrower is not an “investment company” or an “affiliated person” of
or “promoter” or “principal underwriter” for an “investment company” as such
terms are defined in the Investment Company Act of 1940, as amended, nor is the
Borrower otherwise subject to regulation thereunder.

(v)     No Event of Default or Unmatured Event of Default has occurred and is
continuing.

(w)    Each of the Pledged Receivables was underwritten and is being serviced in
conformance with Originator’s standard underwriting, credit, collection,
operating and reporting procedures and systems (including, without limitation,
the Credit and Collection Policy).

(x)     [Intentionally Omitted.]

(y)     The Borrower is in compliance with ERISA and has not incurred and does
not expect to incur any liabilities (except for premium payments arising in the
ordinary course of business) to the Pension Benefit Guaranty Corporation (or any
successor thereto) under ERISA.

(z)     There is not now, nor will there be at any time in the future, any
agreement or understanding between the Servicer and the Borrower (other than as
expressly set forth herein), providing for the allocation or sharing of
obligations to make payments or otherwise in respect of any taxes, fees,
assessments or other governmental charges.

SECTION 4.02        Representations and Warranties of the Servicer.  The
Servicer (so long as the Servicer is not the Backup Servicer as successor
Servicer) hereby

 

66



--------------------------------------------------------------------------------

represents and warrants, as of the date hereof, on each Borrowing Date, on each
Remittance Date and on the first day of each Rollover Fixed Period, as follows:

(a)      Each Receivable designated as an Eligible Receivable on any Borrowing
Base Certificate or Monthly Remittance Report is an Eligible Receivable. Each
Receivable included as an Eligible Receivable in any calculation of the
Borrowing Base or the Eligible Receivables Balance is an Eligible Receivable.

(b)      [Intentionally omitted.]

(c)      The Servicer is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
the power and all licenses necessary to own its assets and to transact the
business in which it is engaged (which includes servicing Receivables on behalf
of third parties and itself) and is duly qualified and in good standing under
the laws of each jurisdiction where its servicing of the Pledged Receivables
requires such qualification.

(d)      The Servicer has the power, authority and legal right to make, deliver
and perform this Agreement and each of the Transaction Documents to which it is
a party and all of the transactions contemplated hereby and thereby, and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and each of the Transaction Documents to which it is a party.
This Agreement and each of the Transaction Documents to which the Servicer is a
party constitutes the legal, valid and binding obligation of the Servicer,
enforceable against it in accordance with their respective terms, except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws of general application
affecting creditors’ rights generally and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law).
No consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency is required in connection with the execution, delivery or performance by
the Servicer of this Agreement or any Transaction Document to which it is a
party or the validity or enforceability of this Agreement or any such
Transaction Document, other than such as have been met or obtained.

(e)      The execution, delivery and performance of this Agreement by the
Servicer and all other agreements and instruments executed and delivered or to
be executed and delivered by the Servicer pursuant hereto or thereto in
connection with the Pledge of the Pledged Assets will not (i) create any Adverse
Claim on the Pledged Assets or (ii) violate any provision of any existing law or
regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or bylaws of the
Servicer or any material contract or other agreement to which the Servicer is a
party or by which the Servicer or any of its property or assets may be bound.

(f)      No litigation or administrative proceeding of or before any court,
tribunal or governmental body is presently pending or, to the knowledge of the
Servicer, threatened against the Servicer or any properties of the Servicer or
with respect to this

 

67



--------------------------------------------------------------------------------

Agreement, which, if adversely determined, could have a material effect on the
business, assets or financial condition of the Servicer or which would draw into
question the legality, validity or enforceability of this Agreement, any
Transaction Document to which the Servicer is a party.

(g)     [Intentionally omitted.]

(h)     [Intentionally omitted.]

(i)      [Intentionally omitted.]

(j)      [Intentionally omitted.]

(k)     No injunction, writ, restraining order or other order of any nature
adversely affects the Servicer’s performance of its obligations under this
Agreement or any Transaction Document to which the Servicer is a party.

(l)      The Servicer has filed (on a consolidated basis or otherwise) on a
timely basis all tax returns (including, without limitation, all foreign,
federal, state, local and other tax returns) required to be filed, is not liable
for taxes payable by any other Person and has paid or made adequate provisions
for the payment of all taxes, assessments and other governmental charges due
from the Servicer except for those taxes being contested in good faith by
appropriate proceedings and in respect of which it has established proper
reserves on its books. No tax lien or similar adverse claim has been filed, and
no claim is being asserted, with respect to any such tax, assessment or other
governmental charge. Any taxes, fees and other governmental charges payable by
the Servicer in connection with the execution and delivery of this Agreement and
the other Transaction Documents to which it is a party and the transactions
contemplated hereby or thereby have been paid or shall have been paid if and
when due.

(m)    The chief executive office of the Servicer (and the location of the
Servicer’s records regarding the Pledged Receivables (other than those delivered
to the Custodian)) is located at 1818 Market Street, 9th Floor, Philadelphia, PA
19103.

(n)     The Servicer’s legal name is as set forth in this Agreement; other than
as disclosed on Schedule II hereto (as such schedule may be updated from time to
by the Agent upon receipt of a notice delivered to the Agent pursuant to
Section 6.20), the Servicer has not changed its name since its formation; the
Servicer does not have tradenames, fictitious names, assumed names or “doing
business as” names other than as disclosed on Schedule II hereto (as such
schedule may be updated from time to by the Agent upon receipt of a notice
delivered to the Agent pursuant to Section 6.20).

(o)     The Servicer is solvent and will not become insolvent after giving
effect to the transactions contemplated hereby; the Servicer is paying its debts
as they become due; and the Servicer, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.

(p)     [Intentionally omitted.]

 

68



--------------------------------------------------------------------------------

(q)     [Intentionally omitted.]

(r)      As of the date hereof and as of the date of delivery of any Monthly
Remittance Report or Borrowing Base Certificate, no Monthly Remittance Report or
Borrowing Base Certificate (each if prepared by the Servicer or to the extent
that information contained therein is supplied by the Servicer), information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished by the Servicer to the Agent or the Lender in connection with this
Agreement is or will be inaccurate in any material respect, and no such document
contains or will contain any material misstatement of fact or omits or shall
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading.

(s)     [Intentionally omitted.]

(t)     [Intentionally omitted.]

(u)     The Servicer is not an “investment company” or an “affiliated person” of
or “promoter” or “principal underwriter” for an “investment company” as such
terms are defined in the Investment Company Act of 1940, as amended, nor is the
Servicer otherwise subject to regulation thereunder.

(v)     No Event of Default or Unmatured Event of Default has occurred and is
continuing.

(w)    Each of the Pledged Receivables was underwritten and is being serviced in
conformance with Originator’s and the Servicer’s standard underwriting, credit,
collection, operating and reporting procedures and systems (including, without
limitation, the Credit and Collection Policy).

(x)     Any Computer Tape or Listing made available by the Servicer to the Agent
was complete and accurate in all material respects as of the date on which such
Computer Tape or Listing was made available.

(y)     The Servicer is in compliance with ERISA and has not incurred and does
not expect to incur any liabilities (except for premium payments arising in the
ordinary course of business) to the Pension Benefit Guaranty Corporation (or any
successor thereto) under ERISA.

(z)     There is not now, nor will there be at any time in the future, any
agreement or understanding between the Servicer and the Borrower (other than as
expressly set forth herein), providing for the allocation or sharing of
obligations to make payments or otherwise in respect of any taxes, fees,
assessments or other governmental charges.

SECTION 4.03      Resale of Receivables Upon Breach of Covenant or
Representation and Warranty by Borrower.  The Borrower or the Servicer, as the
case may be, shall inform the other parties to this Agreement promptly, in
writing, upon the discovery of any breach of the representations, warranties
and/or covenants contained in Section 4.01,

 

69



--------------------------------------------------------------------------------

Section 4.02 or Section 5.01; provided, however, that the failure to provide any
such notice shall not diminish, in any manner whatsoever, any obligation of the
Borrower under this Section 4.03 to sell any Pledged Receivable. Upon the
discovery by or notice to the Borrower of any such breach that also constitutes
a Seller Purchase Event under and as defined in the Purchase and Contribution
Agreement, the Borrower shall have an obligation to, and the Borrower shall,
resell to TRS pursuant to the Purchase and Contribution Agreement (and the Agent
may enforce such obligation of the Borrower to sell) any Pledged Receivable
adversely affected by any such breach. The Servicer shall notify the Agent
promptly, in writing, of any failure by the Borrower to so resell any such
Pledged Receivable. In connection with the resale of such Pledged Receivable,
the Borrower shall remit funds in an amount equal to the Release Price for such
Pledged Receivable to the Collection Account on the date of such resale. It is
understood and agreed that the obligation of the Borrower to resell to TRS, and
the obligation of TRS to purchase, any Receivables which are adversely effected
by a Seller Purchase Event is not intended to, and shall not, constitute a
guaranty of the collectibility or payment of any Receivable which is not
collected, not paid or uncollectible on account of the insolvency, bankruptcy,
or financial inability to pay of the related Obligor.

ARTICLE V.

GENERAL COVENANTS OF THE BORROWER AND THE SERVICER

SECTION 5.01        General Covenants.  (a) The Borrower will observe all
corporate procedures required by its certificate of formation, limited liability
company agreement and the laws of its jurisdiction of formation. The Borrower
will maintain its limited liability company existence in good standing under the
laws of its jurisdiction of formation and will promptly obtain and thereafter
maintain qualifications to do business as a foreign limited liability company in
any other state in which it does business and in which it is required to so
qualify under applicable law.

(b)      The Borrower will at all times ensure that (i) its members act
independently and in its interests and in the interests of its creditors,
(ii) it shall at all times maintain at least one independent manager who (A) is
not currently and has not been during the five years preceding the date of this
Agreement an officer, director or employee of the Borrower or an Affiliate
thereof (other than acting as independent manager or in a similar capacity) and
(B) is not a member of the Borrower or an Affiliate thereof (other than a
special independent member of the Borrower or a limited purpose corporation,
business trust, partnership or other entity organized for the purpose of
acquiring, financing or otherwise investing, directly or indirectly, in assets
or receivables originated, owned or serviced by Originator, TRS or an Affiliate
of any of them), (iii) its assets are not commingled with those of Originator,
TRS or any other Affiliate of the Borrower, (iv) its members duly authorize all
of its limited liability company actions, (v) it maintains separate and accurate
records and books of account and such books and records are kept separate from
those of Originator, TRS and any other Affiliate of the Borrower and (vi) it
maintains minutes of the meetings and other proceedings of the members. Where
necessary, the Borrower will obtain proper authorization from its members for
limited liability company action.

 

70



--------------------------------------------------------------------------------

(c)     The Borrower will pay its operating expenses and liabilities from its
own assets.

(d)     The Borrower will not have any of its indebtedness guaranteed by
Originator, TRS or any Affiliate of any of them. Furthermore, the Borrower will
not hold itself out, or permit itself to be held out, as having agreed to pay or
as being liable for the debts of Originator or TRS, and the Borrower will not
engage in business transactions with Originator or TRS, except on an
arm’s-length basis. The Borrower will not hold Originator or TRS out to third
parties as other than an entity with assets and liabilities distinct from the
Borrower. The Borrower will cause any of its financial statements consolidated
with those of Originator or TRS to state that the Borrower is a separate
corporate entity with its own separate creditors who, in any liquidation of the
Borrower, will be entitled to be satisfied out of the Borrower’s assets prior to
any value in the Borrower becoming available to the Borrower’s equity holders.
The Borrower will not act in any other matter that could foreseeably mislead
others with respect to the Borrower’s separate identity.

(e)     In its capacity as Servicer, LEAF Financial will, to the extent
necessary, maintain separate records on behalf of and for the benefit of the
Agent and the Lender, act in accordance with instructions and directions,
delivered in accordance with the terms hereof, from the Borrower, the Agent
and/or the Lender in connection with its servicing of the Pledged Receivables
hereunder, and will ensure that, at all times when it is dealing with or in
connection with the Pledged Receivables in its capacity as Servicer, it holds
itself out as Servicer, and not in any other capacity.

(f)      The Servicer (if LEAF Financial or an Affiliate thereof) shall, to the
extent required by applicable law, disclose all material transactions associated
with this transaction in appropriate regulatory filings and public
announcements. The annual financial statements of Resource Capital Corp.
(including any consolidated financial statements) shall disclose the effects of
the transactions contemplated by the Purchase and Contribution Agreement as a
sale or capital contribution of Receivables, Related Security and Other Conveyed
Property to the Borrower, and the annual financial statements of the Borrower
shall disclose the effects of the transactions contemplated by this Agreement as
a loan to the extent required by and in accordance with GAAP, it being
understood that the Loans to the Borrower under this Agreement will be treated
as debt on the consolidated financial statements of Resource Capital Corp..

(g)     The Borrower shall take all other actions necessary to maintain the
accuracy of the factual assumptions set forth in the legal opinions of Thacher
Proffitt & Wood LLP, as special counsel to LEAF Financial, Originator, TRS, RCC
and the Borrower, issued in connection with the Purchase and Contribution
Agreement and relating to the issues of substantive consolidation and true
conveyance of the Pledged Receivables.

(h)     Except as otherwise provided herein or in any other Transaction
Document, neither the Borrower nor the Servicer shall sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or (if the Servicer is
LEAF Financial or an Affiliate thereof) suffer to exist any Adverse Claim upon
or with respect to, any Pledged Receivable, any Collections related thereto or
any other Pledged Assets related thereto, or upon or with respect to

 

71



--------------------------------------------------------------------------------

any account to which any Collections of any Receivable are sent, or assign any
right to receive income in respect thereof. Except as otherwise provided herein
or in any other Transaction Document, the Borrower shall not create or suffer to
exist any Adverse Claim upon or with respect to any of the Borrower’s assets.
Except as otherwise provided herein or in any other Transaction Document, the
Servicer shall not create, or (if the Servicer is LEAF Financial or an Affiliate
thereof) permit any action to be taken by any Person to create, any Adverse
Claim upon or with respect to any of the Borrower’s assets.

(i)      The Borrower will not merge or consolidate with, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions), all or substantially all of its assets (whether now owned or
hereafter acquired) other than with respect to asset dispositions in connection
with an optional prepayment pursuant to Section 2.20(a) hereof, or acquire all
or substantially all of the assets or capital stock or other ownership interest
of any Person without the prior written consent of the Agent.

(j)      The Borrower will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated by the Purchase and
Contribution Agreement in any manner other than a sale or capital contribution
and absolute assignment of Receivables, Related Security and Other Conveyed
Property by the applicable PCA Seller to the Borrower constituting a “true
conveyance” for bankruptcy purposes.

(k)     The Borrower will not amend, modify, waive or terminate any terms or
conditions of the Purchase and Contribution Agreement without the written
consent of the Agent, and shall perform its obligations thereunder.

(l)      The Borrower will not amend, modify or otherwise make any change to its
certificate of formation without the consent of the Agent.

(m)    Neither the Borrower nor (if the Servicer is LEAF Financial or an
Affiliate thereof) the Servicer will make or allow to be made any material
amendment to the Credit and Collection Policy without the prior written consent
of the Agent (and the Agent hereby agrees to take commercially reasonable
efforts to respond to any request for such consent in a timely manner). Neither
the Borrower nor (if the Servicer is LEAF Financial or an Affiliate thereof) the
Servicer will make or allow to be made any non-material amendment to the Credit
and Collection Policy without the prior written consent of the Agent; provided,
that if the Agent has not responded to a written request for such consent within
ten (10) Business Days of receipt thereof, the Agent shall be deemed to have
consented to such request. Neither the Borrower nor (if the Servicer is LEAF
Financial or an Affiliate thereof) the Servicer will make or allow to be made
any material amendment to the Credit and Collection Policy without delivering
prior written notice of such material amendment to Moody’s and S&P.

(n)     If the Borrower or the Servicer receives any Collections with respect to
any Pledged Receivable, the Borrower or the Servicer, as applicable, will remit
such Collections to the Collection Account within one (1) Business Day of the
Borrower’s or the Servicer’s identification thereof.

(o)     The Servicer shall cause:

 

72



--------------------------------------------------------------------------------

(i)      the Obligor under each Contract to remit all payments owed or otherwise
payable (including, without limitation, amounts payable by the Obligor in its
role as a servicer of Underlying Contracts sold to the Originator) by such
Obligor under such Contract (or any servicer on its behalf) to the Lockbox or by
wire transfer to the Lockbox Account;

(ii)     the Lockbox Bank to deposit all Collections with respect to any Pledged
Receivable in the Lockbox into the Lockbox Account on each Business Day; and

(iii)    the Lockbox Bank to remit all Collections with respect to any Pledged
Receivable on deposit in the Lockbox Account (or any sub-account thereof or any
related account) to the Collection Account on each Business Day.

(p)     The Borrower shall deliver or cause to be delivered to the Custodian
four (4) Business Days prior to the initial Borrowing Date hereunder and three
(3) Business Days prior to any other Borrowing Date hereunder a Notice of Pledge
and each item listed in the definition of Receivable File with respect to the
Receivables being Pledged hereunder on such Borrowing Date.

(q)     The Borrower shall deliver to the Agent on each Purchase Date a copy of
the Assignment delivered to it on such Purchase Date.

(r)      Each of the Servicer (and, if the Servicer is not LEAF Financial or an
Affiliate thereof, upon the Servicer gaining knowledge thereof) and the Borrower
shall promptly notify the Agent of the occurrence of any Servicer Default, Event
of Default, Program Termination Event, Pool A Termination Event or Pool B
Termination Event.

(s)     The Servicer (if the Servicer is LEAF Financial or an Affiliate thereof)
and the Borrower shall take all actions necessary to maintain a Lockbox
Collection Percentage of at least 80% at all times.

(t)      Each of the Servicer (if the Servicer is LEAF Financial or an Affiliate
thereof) and the Borrower shall take all actions (in the case of Obligor
Collateral with an original cost over $100,000) and all commercially reasonable
actions (in the case of Obligor Collateral with an original cost of $100,000 or
less) necessary to ensure that the Originator is at all times named as loss
payee under each Insurance Policy with respect to Obligor Collateral related to
a Pledged Receivable.

(u)     On each Remittance Date, a Qualifying Interest Rate Swap, in form and
substance satisfactory to the Agent, shall be duly executed by the Borrower and
a Qualifying Swap Counterparty, and any amounts required to have been paid
thereunder as of such Remittance Date shall have been paid and any obligations
required to have been performed thereunder as of such Remittance Date shall have
been performed.

(v)     Each of the Servicer (if the Servicer is LEAF Financial or an Affiliate
thereof) and the Borrower shall take all actions necessary to ensure that each
Pool B Contract purchased by the Borrower under the Purchase and Contribution
Agreement contains “Seller

 

73



--------------------------------------------------------------------------------

Events of Default” or similar events of default (“Parallel Defaults”) which
(i) would occur if a Pool B Termination Event with respect to the related
Underlying Originator occurred, (ii) would entitle the Borrower, as assignee of
the Originator’s rights under such Contract, to deliver, or cause the delivery
of, redirection notices which would require all Underlying Obligors to make all
payments under Underlying Contracts sold or pledged to the Originator under such
Contract to the Lockbox Account or an account designated by the Borrower or such
Servicer and (iii) would entitle the Borrower, as assignee of the Originator’s
rights under the Contract, to receive 100% of all payments under the Underlying
Contracts sold or pledged to the Originator under such Contract in the event of
such a Parallel Default. If a Parallel Default or any “Seller Events of Default”
or similar events of default under a Pool B Contract related to the financial
condition of the applicable Underlying Originator, the tangible net worth of the
applicable Underlying Originator or any cross default (a Parallel Default or any
such “Seller Events of Default” or similar events of default being referred to
herein as “Critical Defaults”) shall occur, then each of the Servicer (if the
Servicer is LEAF Financial or an Affiliate thereof) and the Borrower shall take
all actions necessary to ensure (x) that no such Critical Default is waived and
(y) the prompt delivery to all related Underlying Obligors of a redirection
notice which would require such Underlying Obligors to make all payments under
Underlying Contracts sold or pledged to the Originator under such Contract to
the Lockbox Account. Each of the Servicer and the Borrower shall notify the
Agent promptly upon learning of the occurrence of any “Seller Event of Default”
or similar event of default under any Pool B Contract.

(w)     Each of the Servicer (if the Servicer is LEAF Financial or an Affiliate
thereof) and the Borrower shall take all actions necessary to ensure that any
intercreditor agreement related to any Pool B Contract purchased by the Borrower
under the Purchase and Contribution Agreement shall name the Borrower as a
lender or similar party thereunder within 60 days of the Closing Date.

(x)      Within 60 days of the Closing Date, each of the Servicer (if the
Servicer is LEAF Financial or an Affiliate thereof) and the Borrower shall take
all actions necessary to ensure that a control agreement satisfactory to the
Agent is executed with respect to any lockbox subaccount containing funds
payable to the Originator or any assignee thereof in connection with any Pool B
Contract.

(y)      [Intentionally omitted.]

(z)      [Intentionally Omitted.]

(aa)    Within 45 days of the Closing Date, the Borrower shall have provided the
Agent with evidence of the execution of an amendment to effect the changes
agreed upon by Borrower and Agent for the Pool B Contract relating to Axis
Capital, Inc. Within 45 days of the Closing Date, the Borrower shall have
provided the Agent with evidence (which may be a certificate satisfactory to the
Agent) that all Pool B Contracts that are Pledged hereunder have been amended to
the extent needed to make the same changes agreed upon by Borrower and Agent
with respect to the Pool B Contracts in the forms relating to Axis Capital, Inc.
and the Radiance Capital LLC.

 

74



--------------------------------------------------------------------------------

ARTICLE VI.

ADMINISTRATION AND SERVICING; CERTAIN COVENANTS

SECTION 6.01        Appointment and Designation of the Servicer.  (a) The
Borrower, the Lender and the Agent hereby appoint the Person designated by the
Agent from time to time (with the approval of the Lender), pursuant to this
Section 6.01 (the “Servicer”), as their agent to service, administer and collect
the Pledged Receivables and otherwise to enforce their respective rights and
interests in and under the Pledged Receivables and the other Pledged Assets. The
Servicer shall collect such Pledged Receivables under the conditions referred to
above by means of the collection procedures as set forth in the Credit and
Collection Policy, to the extent consistent with the provisions of this Article
VI. Unless otherwise specified by the Borrower, the Servicer’s authorization
under this Agreement shall terminate on the Collection Date. Until the Agent
gives notice to the Borrower of a designation of a new Servicer upon the
occurrence and during the continuance of any Servicer Default, or consents in
writing to the appointment by the Borrower of a new Servicer, LEAF Financial is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer, pursuant to the terms hereof at all times until the earlier of
the Agent’s designation of the Backup Servicer or any other Person as the new
Servicer (upon the occurrence and during the continuance of any Servicer
Default), the delivery by the Agent of its written consent to the appointment by
the Borrower of a new Servicer or the Collection Date. Upon the occurrence and
during the continuance of any Servicer Default, the Agent may at any time (with
the approval of the Lender) designate as Servicer the Backup Servicer, or any
other Person with demonstrated experience in servicing equipment leases and
loans, to succeed LEAF Financial or any successor Servicer, on the condition in
each case that any such Person so designated shall agree to perform the duties
and obligations of the Servicer pursuant to the terms hereof. Each of the
Borrower and LEAF Financial hereby grants to any successor Servicer an
irrevocable power of attorney to take any and all steps in the Borrower’s, LEAF
Financial’s or the Servicer’s name, as applicable, and on behalf of the Borrower
or LEAF Financial, necessary or desirable, in the determination of such
successor Servicer, to service, administer or collect any and all Pledged
Receivables including, without limitation, to make withdrawals from the Security
Deposit Account pursuant to Section 2.06 and any Cash Reserve Account pursuant
to Section 2.07.

(b)      The Servicer is hereby authorized to act for the Borrower and the Agent
and, in such capacity, shall manage, service, administer and arrange collections
on the Pledged Receivables and perform the other actions required by the
Servicer under this Agreement for the benefit of the Agent and the Lender. The
Servicer agrees that its servicing of the Pledged Receivables shall be carried
out in accordance with customary and usual procedures of institutions which
service equipment lease and loan contracts and receivables and, to the extent
more exacting, the degree of skill and attention that the Servicer exercises
from time to time, with respect to all comparable equipment lease and loan
contracts and receivables that it services for itself or others in accordance
with the Credit and Collection Policy (or if the Backup Servicer has been
appointed as Servicer, the Backup Servicer’s customary collection policies) and,
to the extent more exacting, the requirements of this Article VI. The Servicer’s
duties shall include, without limitation, collecting and posting of all
Collections with respect to any Pledged Receivable, responding to inquiries of
Obligors on the Pledged Receivables, investigating delinquencies, sending
invoices, payment statements or payment books to Obligors, reporting

 

75



--------------------------------------------------------------------------------

any required tax information to Obligors, policing the collateral, enforcing the
terms of the Contracts (and any documents related thereto) related to any
Pledged Receivables, complying with the terms of the Lockbox Agreement,
accounting for Collections with respect to any Pledged Receivable, furnishing
monthly and annual statements to the Agent with respect to distributions and
performing the other duties specified herein.

(c)      The Servicer will require each Underlying Originator with respect to
Pool B Receivables to (i) service all Underlying Contracts in a manner
consistent with the applicable Underlying Originator Credit and Collection
Policy (which the Servicer has reviewed and approved in accordance with the
Credit and Collection Policy) and (ii) provide a monthly data feed, which shall
be in form and content satisfactory to the Servicer, to the Servicer. The
Servicer shall provide servicing similar to the servicing that the Servicer is
obligated to provide hereunder with respect to any Underlying Contracts to the
extent that the related Underlying Originator fails to service such Underlying
Contracts in a manner consistent with the applicable Underlying Originator
Credit and Collection Policy.

(d)      To the extent consistent with the standards, policies and procedures
otherwise required hereby, the Servicer shall have full power and authority,
acting alone, to do any and all things in connection with such managing,
servicing, administration and collection that it may deem necessary or
desirable. The Servicer is authorized to release liens on Obligor Collateral in
order to collect insurance proceeds with respect thereto and to liquidate such
Obligor Collateral in accordance with its customary standards, policies and
procedures; provided, however, that, notwithstanding the foregoing, the Servicer
shall not, (i) except pursuant to an order from a court of competent
jurisdiction, release an Obligor from payment of any unpaid amount under any
Pledged Receivable or (ii) waive the right to collect the unpaid balance of any
Pledged Receivable from such Obligor, except that, subject to Section 6.02(a),
the Servicer may forego collection efforts if the amount which the Servicer, in
its reasonable judgment, expects to realize in connection with such collection
efforts is determined by the Servicer, in its reasonable judgment, to be less
than the reasonably expected costs of pursuing such collection efforts and if
the Servicer would forego such collection efforts in accordance with its
customary procedures. The Servicer is hereby authorized to commence, in its own
name (in its capacity as Servicer), if possible, or in the name of the Borrower,
the Agent or the Lender (provided that if the Servicer is acting in the name of
the Borrower, the Agent or the Lender, the Servicer shall have obtained the
Borrower’s, the Agent’s or the Lender’s consent, as the case may be, which
consent shall not be unreasonably withheld), a legal proceeding to enforce any
Pledged Receivable (or any terms or provisions of the related Contract) or to
commence or participate in any other legal proceeding (including, without
limitation, a bankruptcy proceeding) relating to or involving a Pledged
Receivable or any related Contract, Obligor or Obligor Collateral. If the
Servicer commences or participates in such a legal proceeding in its own name,
the Borrower, the Agent or the Lender, as the case may be, shall thereupon be
deemed to have automatically assigned such Pledged Receivable to the Servicer
solely for purposes of commencing or participating in any such proceeding as a
party or claimant, and the Servicer is authorized and empowered by the Borrower,
the Agent or the Lender, as the case may be, to execute and deliver in the
Servicer’s name any notices, demands, claims, complaints, responses, affidavits
or other documents or instruments in connection with any such proceeding. The
Borrower, the Agent or the Lender, as the case may be, shall furnish the
Servicer with any powers of attorney and other documents which the Servicer may
reasonably request in writing

 

76



--------------------------------------------------------------------------------

and which the Servicer deems necessary or appropriate and take any other steps
which the Servicer may deem necessary or appropriate to enable the Servicer to
carry out its servicing and administrative duties under this Agreement. If,
however, in any suit or legal proceeding it is held that the Servicer may not
prosecute such suit or legal proceeding on the grounds that it is not an actual
party in interest or a holder entitled to enforce such suit or legal proceeding,
the Borrower shall take such steps as the Servicer deems necessary to prosecute
such suit or legal proceeding, including bringing suit in its name.

SECTION 6.02        Collection of Receivable Payments; Modification and
Amendment of Receivables; Lockbox Agreements.  (a) Consistent with and subject
to the standards, policies and procedures required by this Agreement, the
Servicer shall collect all payments called for under the terms and provisions of
the Contracts related to the Pledged Receivables (and the terms and provisions
of any documents related thereto) as and when the same shall become due and
shall follow such collection procedures with respect to the Pledged Receivables
and the related Contracts and Insurance Policies as will, in the reasonable
judgment of the Servicer, maximize the amount to be received by the Borrower and
the Lender with respect thereto.

(b)      The Servicer shall remit all payments by or on behalf of the Obligors
received directly by the Servicer to the Collection Account, without deposit
into any intervening account as soon as practicable, but in no event later than
the end of business on the Business Day of identification thereof as payments by
or on behalf of the Obligors.

SECTION 6.03        Realization Upon Receivables.  Consistent with the
standards, policies and procedures required by this Agreement, the Servicer
shall use its best efforts to repossess (or otherwise comparably convert the
ownership of) and liquidate any Obligor Collateral securing a Pledged Receivable
within a number of days consistent with the Credit and Collection Policy of an
uncured failure of the related Obligor to make any payment which it is obligated
to make under the related Contract or an earlier date that would be customary
under the circumstances involved (as determined in accordance with the Credit
and Collection Policy) and, in any case, in a manner as will, in the reasonable
judgment of the Servicer, maximize the amount to be received by the Borrower and
the Lender with respect thereto; provided, however, that the Servicer need not
repossess (or otherwise comparably convert the ownership of) and liquidate the
Obligor Collateral securing such a Pledged Receivable if, in the reasonable
opinion of the Servicer, the value of such Obligor Collateral does not exceed by
more than an insignificant amount the cost to repossess (or otherwise comparably
convert the ownership of) and liquidate such Obligor Collateral. The Servicer is
authorized to follow such customary practices and procedures as it shall deem
necessary or advisable, consistent with the standard of care required by
Section 6.01, which practices and procedures may include reasonable efforts to
realize upon any guaranties, selling the related Obligor Collateral at public or
private sale, the submission of claims under an Insurance Policy and other
actions by the Servicer in order to realize upon such Pledged Receivable. The
foregoing is subject to the provision that, in any case in which the Obligor
Collateral shall have suffered damage, the Servicer shall not expend funds in
connection with any repair or towards the repossession of such Obligor
Collateral, unless it shall determine in its discretion that such repair and/or
repossession shall increase the proceeds of liquidation of the related Pledged
Receivable by an amount greater than the amount of such expenses. All
Liquidation Proceeds shall be

 

77



--------------------------------------------------------------------------------

remitted directly by the Servicer to the Collection Account without deposit into
any intervening account as soon as practicable, but in no event later than one
(1) Business Day after identification thereof as Liquidation Proceeds. The
Servicer shall pay on behalf of the Borrower any personal property taxes
assessed on repossessed Obligor Collateral, and the Servicer shall be entitled
to reimbursement of any such tax as a Servicer Advance.

SECTION 6.04        Insurance Regarding Equipment.  (a) Without limiting the
effect of any other provision hereof, the Servicer shall monitor the status of
the Insurance Policies required under the Contracts in accordance with the terms
of the Credit and Collection Policy and its customary servicing procedures. The
Servicer shall determine that each Obligor has obtained and maintains (or with
respect to an Underlying Originator, caused the Underlying Obligor to obtain and
maintain) a physical loss and damage insurance policy (except if the Equipment
or Underlying Equipment relating to such Obligor or Underlying Obligor, as
applicable, had an aggregate original cost of $100,000 or less), a general
public liability and any other insurance policy required by the Credit and
Collection Policy or any Contract or Underlying Contract related to a Pledged
Receivable (including during the repossession of the related Equipment or
Underlying Equipment) and, if any Obligor has failed to do so, the Servicer
shall make all commercially reasonable efforts to enforce all rights under the
related Contract or Underlying Contract to ensure that such Obligor obtains or
cause to be obtained such insurance policies; provided, however, that,
notwithstanding any other provision hereof, in the event that such Obligor fails
to obtain or cause to be obtained any such insurance policies, the Servicer
shall obtain such insurance policies on the Obligor’s behalf and at the
Obligor’s expense within thirty (30) days of the execution of such Contract.

(b)      The Servicer may, and upon the request of the Agent shall, sue to
enforce or collect upon the Insurance Policies, in its own name (but in its
capacity as Servicer), if possible, or as agent of the Borrower, the Agent and
the Lender. If the Servicer elects to commence a legal proceeding to enforce an
Insurance Policy, the act of commencement shall be deemed to be an automatic
assignment of the rights of the Borrower, the Agent and the Lender under such
Insurance Policy to the Servicer for purposes of collection only. If, however,
in any enforcement suit or legal proceeding it is held that the Servicer may not
enforce an Insurance Policy on the grounds that it is not an actual party in
interest or a holder entitled to enforce the Insurance Policy, the Borrower
shall take such steps as the Servicer deems necessary to enforce such Insurance
Policy, including bringing suit in its name.

SECTION 6.05        Maintenance of Security Interests in Obligor
Collateral.  (a) The Servicer and the Borrower shall take all steps necessary,
under all applicable law, in order to (i) cause a valid, subsisting and
enforceable first priority perfected security interest to exist in favor of the
Agent (for the benefit of the Lender) in the Borrower’s interests in the Obligor
Collateral, all Other Conveyed Property and all Related Security related to each
Receivable (and the proceeds thereof) being Pledged hereunder, to secure a Loan
on the Borrowing Date thereof including (A) the filing of a UCC financing
statement in the applicable jurisdiction adequately describing the Obligor
Collateral, Other Conveyed Property and all Related Security and naming the
Borrower as debtor and the Agent as the secured party, (B) filing Obligor
Financing Statements against all Obligors purchasing or leasing Obligor
Collateral, (C) other than with respect to an Underlying Lease Contract related
to Equipment which has an original cost of less than $25,000 if such Underlying
Lease Contract is a Dollar

 

78



--------------------------------------------------------------------------------

Purchase Option Contract or $50,000 if such Underlying Lease Contract is a FMV
Contract, causing the filing of UCC-3 assignment statements in the applicable
jurisdictions adequately describing the Underlying Originator Loan Collateral
being transferred thereunder and naming the applicable Underlying Originator as
the assignor and Originator as the assignee, and (D) other than with respect to
an Underlying Lease Contract related to Equipment which has an original cost of
less than $25,000 if such Underlying Lease Contract is a Dollar Purchase Option
Contract or $50,000 if such Underlying Lease Contract is a FMV Contract, causing
the filing of UCC-3 assignment statements in the applicable jurisdictions
adequately describing the Underlying Originator Loan Collateral being
transferred thereunder and naming the applicable Originator as the assignor and
TRS as the assignee (ii) ensure that such security interest is and shall be
prior to all other liens upon and security interests in the Borrower’s interests
in such Obligor Collateral, Other Conveyed Property and Related Security (and
the proceeds thereof) that now exist, or may hereafter arise or be created other
than Permitted Liens, and (iii) ensure that immediately prior to the Pledge of
such Receivable by the Borrower to the Agent (for the benefit of the Lender),
such Obligor Collateral, Other Conveyed Property and Related Security is free
and clear of all Adverse Claims other than Permitted Liens; and

(b)      The Servicer shall take all steps, as are necessary (subject to
Section 6.05(a)), to maintain perfection of the security interest in the
Borrower’s interests in the Obligor Collateral, Other Conveyed Property and
Related Security related to each Pledged Receivable (and the proceeds thereof)
in favor of the Agent, for the benefit of the Lender, including but not limited
to, obtaining the execution by the Borrower and the recording, registering,
filing, rerecording, refiling, and reregistering of all security agreements,
financing statements and continuation statements as are necessary to maintain
and/or perfect such security interests granted by the Borrower and the
recordation of the Agent’s lien on such Obligor Collateral’s Certificate of
Title (if such Obligor Collateral is a Vehicle and the related Receivable is not
a Vehicle Sublimit Pledged Receivable). Without limiting the generality of the
foregoing, the Borrower and the Agent each hereby authorizes the Servicer, and
the Servicer agrees, to take any and all steps necessary (subject to
Section 6.05(a)) to re-perfect the security interest in the Borrower’s interests
in any Obligor Collateral (and the Borrower’s interests therein), Other Conveyed
Property and Related Security related to each Pledged Receivable (and the
proceeds thereof) in favor of the Agent, for the benefit of the Lender, as may
be necessary, due to the relocation of such Obligor Collateral or for any other
reason.

(c)      In the event that the combination of the sale of a Receivable by
Originator to a PCA Seller under any Originator Sale Agreement and the sale or
contribution of a Receivable by a PCA Seller to the Borrower under the Purchase
and Contribution Agreement and the Pledge of such Receivable by the Borrower to
the Agent, for the benefit of the Lender, hereunder are insufficient, without a
notation on a related Vehicle’s Certificate of Title, or without fulfilling any
additional administrative requirements under the laws of the state in which such
Vehicle is located, to assign the ownership of such Vehicle to the Borrower or
to perfect a security interest in such Vehicle (and the proceeds thereof) in
favor of the Agent, for the benefit of the Lender, the parties hereto agree that
Originator’s designation, if any, as the owner on the Certificate of Title with
respect to such Vehicle is in its capacity as agent of TRS, the Borrower and the
Agent, for the benefit of the Lender, as their interests may appear, until such
notations are made or additional administrative requirements are fulfilled, and
the Servicer (if the Servicer is Leaf Funding) shall take all steps necessary to
ensure that the Originator acts in such capacity.

 

79



--------------------------------------------------------------------------------

(d)      The Servicer shall promptly (or, if the Servicer is unable or refuses
to act, the Agent may) take all steps as are necessary to evidence the
Borrower’s ownership in any Vehicle related to each Pledged Receivable other
than a Vehicle Sublimit Pledged Receivable (which is a lease or secured by lease
payments) and to create and maintain perfection of the security interest of the
Agent in any Vehicle related to each Pledged Receivable other than a Vehicle
Sublimit Pledged Receivable (and the proceeds of such Vehicle), including, if
required by applicable law, having a notation of the Borrower’s ownership (in
the case of a Vehicle which is subject to a lease), and the Agent’s security
interest, recorded on such Vehicle’s certificate of title.

SECTION 6.06        Pledged Receivable Receipts.  The Servicer shall make a
deposit into the Collection Account in an amount equal to the Collections with
respect to any Pledged Receivable received, or made by, or on behalf of it,
within one Business Day of such Collections being received, or made by, or on
behalf of it.

SECTION 6.07        [Intentionally omitted.]

SECTION 6.08        [Intentionally omitted.]

SECTION 6.09        No Rights of Withdrawal.  Until the Collection Date, the
Borrower shall have no rights of direction or withdrawal, with respect to
amounts held in the Collection Account or the Lockbox Account, except with
respect to funds not related to any Pledged Assets, which were incorrectly
deposited into any such account.

SECTION 6.10        Permitted Investments.  The Borrower shall, pursuant to
written instruction, direct the Agent’s Bank (and if the Borrower fails to do
so, the Agent may, pursuant to written instruction, direct the Agent’s Bank) to
invest, or cause the investment of, funds on deposit in the Collection Account
in Permitted Investments, from the date of this Agreement until the Collection
Date. Absent any such written instruction, the Agent’s Bank shall invest, or
cause the investment of, such funds in Permitted Investments described in clause
(v) of the definition thereof. A Permitted Investment acquired with funds
deposited in the Collection Account shall mature not later than the Business Day
immediately preceding any Remittance Date, and shall not be sold or disposed of
prior to its maturity. All such Permitted Investments shall be registered in the
name of the Securities Intermediary (as defined in the Securities Account
Agreement) or its nominee for the benefit of the Lender, and otherwise comply
with assumptions of the legal opinion of Thacher Proffitt & Wood LLP, delivered
in connection with this Agreement. All income and gain realized from any such
investment, as well as any interest earned on deposits in the Collection
Account, shall be distributed in accordance with the provisions of Article II
hereof. The Borrower shall deposit in the Collection Account, as the case may be
(with respect to investments made hereunder of funds held therein), an amount
equal to the amount of any actual loss incurred, in respect of any such
investment, immediately upon realization of such loss. None of the Agent’s Bank
or the Agent shall be liable for the amount of any loss incurred, in respect of
any investment, or lack of investment, of funds held in the Collection Account.

SECTION 6.11        Servicing Compensation.  As compensation for its activities
hereunder, the Servicer shall be entitled to be paid the Servicing Fee from the
Collection

 

80



--------------------------------------------------------------------------------

Account as provided in Section 2.05(c).    The Servicer shall be required to pay
all expenses incurred by it in connection with its servicing activities
hereunder and shall not be entitled to reimbursement therefor, except with
respect to reasonable expenses of the Servicer incurred in connection with the
repossession and disposition of any Obligor Collateral (which the Servicer may
retain from the proceeds of the disposition of such Obligor Collateral) and any
Servicer Advances made by the Servicer pursuant hereto. The Servicing Fee may
not be transferred in whole, or in part, except in connection with the transfer
of all the Servicer’s responsibilities and obligations under this Agreement. At
any time after the occurrence of a Servicer Default and the appointment of the
Backup Servicer as the Servicer hereunder, the Backup Servicer shall be entitled
to receive an amount, payable out of Collections on the Pledged Receivables and
amounts applied to the payment of, or treated as payments on, the Pledged
Receivables, equal to expenses incurred by the Backup Servicer, acting in its
capacity as the Servicer, in connection with its obligations under Sections
6.05(a), (b) and (d) hereof (such expenses, the “Active Backup Servicer’s
Indemnified Amounts”).

SECTION 6.12          Reports to the Agent; Account Statements; Servicing
Information.  (a)  The Borrower will deliver to the Agent, (i) on the Program
Termination Date, a report identifying the Pledged Receivables (and any
information with respect thereto requested by the Agent) on the day immediately
preceding the Program Termination Date, and (ii) upon the Agent’s reasonable
request and upon reasonable notice, on any other Business Day, a report
identifying the Pledged Receivables (and any information with respect thereto,
reasonably requested by the Agent) as of such day.

(b)        At least four (4) Business Days prior to each Remittance Date, the
Servicer shall prepare and deliver, or have delivered to the Agent for the
Lender, (i) a Monthly Remittance Report and any other information reasonably
requested by the Agent, relating to all Pledged Receivables (including, if
requested, a Computer Tape or Listing), all information in the Monthly
Remittance Report and all other such information to be accurate as of the last
day of the immediately preceding Collection Period, and (ii) in an electronic
format mutually acceptable to the Servicer and the Agent, all information
reasonably requested by the Agent relating to all Pledged Receivables. If any
Monthly Remittance Report indicates the existence of a Borrowing Base
Deficiency, the Borrower shall, on the date of delivery of such Monthly
Remittance Report, prepay to the Agent, for the account of the Lender, a portion
of the Loans as is necessary to cure such Borrowing Base Deficiency (or
otherwise cure such Borrowing Base Deficiency).

(c)        By no later than 12:00 noon (New York City time) on the third
Business Day immediately preceding a Borrowing, the Borrower shall also prepare
and deliver to the Agent for the Lender a Borrowing Base Certificate containing
information accurate as of the date of delivery of such Borrowing Base
Certificate. If any Borrowing Base Certificate indicates the existence of a
Borrowing Base Deficiency, the Borrower shall on the date of delivery of such
Borrowing Base Certificate prepay to the Agent, for the account of the Lender, a
portion of the Loans or Pledge additional Eligible Receivables, in either case,
to the extent necessary to cure such Borrowing Base Deficiency.

(d)        [Intentionally omitted.]

 

81



--------------------------------------------------------------------------------

(e)        At least four (4) Business Days prior to each Remittance Date (each
such day, a “Backup Servicer Delivery Date”), the Servicer shall prepare and
deliver, or have delivered, to the Backup Servicer (i) a Monthly Remittance
Report in respect of the immediately-preceding Collection Period and (ii) a
computer tape or a diskette or any other electronic transmission in a format
acceptable to the Backup Servicer containing the information with respect to the
Pledged Receivables during such Collection Period which was necessary for
preparation of such Monthly Remittance Report or is reasonably requested by the
Backup Servicer.

(f)        The Borrower shall deliver to the Agent all reports it receives
pursuant to the Purchase and Contribution Agreement within one Business Day of
the receipt thereof.

SECTION 6.13          Statements as to Compliance; Financial Statements. (a) The
Servicer shall deliver to the Agent, the Backup Servicer, the Borrower and the
Lender on or before March 31st of each year, beginning with 2007, an Officers’
Certificate stating, as to each signatory thereof, that (x) a review of the
activities of the Servicer during the preceding calendar year (or the portion of
the preceding calendar year commencing on the date of this Agreement and ending
December 31, 2006 in the case of the first such review) and of its performance
under this Agreement has been made under such officer’s supervision, and (y) to
the best of such officers’ knowledge, based on such review, the Servicer has
fulfilled all of its obligations under this Agreement throughout such calendar
year (or portion thereof, as the case may be) or, if there has been a default in
the fulfillment of any such obligation, specifying each such default known to
such officers and the nature and status thereof and the action being taken to
cure such default.

(b)        (i)  The Servicer (if LEAF Financial or an Affiliate thereof) shall,
at its expense, cause a firm of nationally recognized independent certified
public accountants acceptable to the Agent (the “Independent Accountants”), who
may also render other services to the Servicer, the Backup Servicer or to the
Borrower, to deliver to the Borrower and the Agent, on or before March 31 of
each year, beginning 2007, with respect to the twelve (12) months ended the
immediately preceding December 31, a statement (the “Accountant’s Report”)
addressed to the Board of Directors of the Servicer and to the Agent, to the
effect that such firm has examined such Borrowing Base Certificates and Monthly
Remittance Reports prepared by the Servicer during the twelve (12) months ended
the immediately preceding December 31 as it deemed necessary in order to issue
the Accountants’ Report and issued its report thereon, and that such examination
was made in accordance with generally accepted auditing standards and,
accordingly, included such tests of the accounting records and such other
auditing procedures as such firm considered necessary in the circumstances. The
Accountants’ Report shall further state that (i) a review in accordance with
agreed upon procedures was made; and (ii) the Servicer (if the Backup Servicer
has been appointed Servicer hereunder in connection with (A) a Servicer Default
specified in clauses (i), (ii), (iii), (v) or (vi) of the definition of such
term or (B) an Event of Default specified in clauses (g) or (h) of Section 7.01
of the RLSA) shall, at the expense of LEAF Financial, cause to be delivered to
the Agent, on or before March 31 of each year, an “SAS 70 Audit” addressed to
the Agent with respect to the Servicer’s performance of its duties as Servicer
hereunder during the twelve (12) months ended the immediately preceding
December 31.”

 

82



--------------------------------------------------------------------------------

(ii)        The Servicer (if the Backup Servicer has been appointed Servicer
hereunder) shall, at its expense, cause to be delivered to the Agent, on or
before March 31 of each year, beginning 2007, an “SAS 70 Audit” addressed to the
Agent with respect to the Servicer’s performance of its duties as Servicer
hereunder during the twelve (12) months ended the immediately preceding
December 31.

(c)        As soon as available and no later than forty-five (45) days after the
end of each calendar quarter in each fiscal year of the Borrower, the Borrower
shall deliver to the Lender and the Agent two copies of:

(i)        a balance sheet of the Borrower as of the end of such calendar
quarter, setting forth in comparative form the corresponding figures for the
most recent year-end for which an audited balance sheet has been prepared, which
balance sheet shall be prepared and presented in accordance with, and provide
all necessary disclosure required by, GAAP and shall be accompanied by a
certificate signed by the financial vice president, treasurer, chief financial
officer or controller of the Borrower stating that such balance sheet presents
fairly the financial condition of the Borrower and has been prepared in
accordance with GAAP consistently applied; and

(ii)       statements of income, stockholders’ equity and cash flow of the
Borrower for such calendar quarter setting forth in comparative form the
corresponding figures for the comparable period one year prior thereto (subject
to normal year-end adjustments), which such statements shall be prepared and
presented in accordance with, and provide all necessary disclosure required by,
GAAP and shall be accompanied by a certificate signed by the financial vice
president, treasurer, chief financial officer or controller of the Borrower
stating that such financial statements present fairly the financial condition
and results of operations of the Borrower and have been prepared in accordance
with GAAP consistently applied.

(d)        As soon as available and no later than forty-five (45) days after the
end of each calendar quarter in each fiscal year of Resource Capital Corp., the
Servicer (if LEAF Financial or an Affiliate thereof) shall deliver to the Lender
and the Agent two copies of:

(i)        a consolidated and consolidating balance sheet of Resource Capital
Corp. and its consolidated subsidiaries (including the Borrower) as of the end
of such calendar quarter, setting forth in comparative form the corresponding
figures for the most recent year-end for which an audited balance sheet has been
prepared, which such balance sheet shall be prepared and presented in accordance
with, and provide all necessary disclosure required by, GAAP and shall be
accompanied by a certificate signed by the financial vice president, treasurer,
chief financial officer or controller of Resource Capital Corp. stating that
such balance sheet presents fairly the financial condition of the companies
being reported upon and has been prepared in accordance with GAAP consistently
applied; and

 

83



--------------------------------------------------------------------------------

(ii)       consolidated and consolidating statements of income, stockholders’
equity and cash flow of Resource Capital Corp. and its consolidated subsidiaries
(including the Borrower) for such calendar quarter, in each case, setting forth
in comparative form the corresponding figures for the comparable period one year
prior thereto (subject to normal year-end adjustments), which such statements
shall be prepared and presented in accordance with, and provide all necessary
disclosure required by, GAAP and shall be accompanied by a certificate signed by
the financial vice president, treasurer, chief financial officer or controller
of Resource Capital Corp. stating that such financial statements present fairly
the financial condition and results of operations of the companies being
reported upon and have been prepared in accordance with GAAP consistently
applied.

(e)        As soon as available and no later than forty-five (45) days after the
end of each calendar quarter in each fiscal year of Resource America, the
Servicer (if LEAF Financial or an Affiliate thereof) shall deliver to the Lender
and the Agent two copies of:

(i)        a consolidated balance sheet of Resource America and its consolidated
subsidiaries (including Originator and Servicer) as of the end of such calendar
quarter, setting forth in comparative form the corresponding figures for the
most recent year-end for which an audited balance sheet has been prepared, which
such balance sheet shall be prepared and presented in accordance with, and
provide all necessary disclosure required by, GAAP and shall be accompanied by a
certificate signed by the financial vice president, treasurer, chief financial
officer or controller of Resource America stating that such balance sheet
presents fairly the financial condition of the companies being reported upon and
has been prepared in accordance with GAAP consistently applied; and

(ii)       consolidated statements of income, stockholders’ equity and cash flow
of Resource America and its consolidated subsidiaries (including Originator and
Servicer) for such calendar quarter, in each case, setting forth in comparative
form the corresponding figures for the comparable period one year prior thereto
(subject to normal year-end adjustments), which such statements shall be
prepared and presented in accordance with, and provide all necessary disclosure
required by, GAAP and shall be accompanied by a certificate signed by the
financial vice president, treasurer, chief financial officer or controller of
Resource America stating that such financial statements present fairly the
financial condition and results of operations of the companies being reported
upon and have been prepared in accordance with GAAP consistently applied.

(f)        As soon as available and no later than ninety (90) days after the end
of each fiscal year of the Borrower, the Servicer (if LEAF Financial or an
Affiliate thereof) shall deliver to the Lender and the Agent two copies of:

(i)        a balance sheet of the Borrower as of the end of the fiscal year,
setting forth in comparative form the figures for the previous fiscal year and
accompanied by an opinion of a firm of independent certified public accountants

 

84



--------------------------------------------------------------------------------

of nationally recognized standing acceptable to the Agent stating that such
balance sheet presents fairly the financial condition of the Borrower and has
been prepared in accordance with GAAP consistently applied (except for changes
in application in which such accountants concur); and

(ii)       statements of income, stockholders’ equity and cash flow of the
Borrower for such fiscal year, setting forth in comparative form the figures for
the previous fiscal year and accompanied by an opinion of a firm of independent
certified public accountants of nationally recognized standing acceptable to the
Agent stating that such financial statements present fairly the financial
condition of the Borrower and have been prepared in accordance with GAAP
consistently applied (except for changes in application in which such
accountants concur).

(g)        As soon as available and no later than ninety (90) days after the end
of each fiscal year of Resource Capital Corp., the Servicer (if LEAF Financial
or an Affiliate thereof) shall deliver to the Lender and the Agent two copies
of:

(i)        a consolidated and consolidating balance sheet of Resource Capital
Corp. and its consolidated subsidiaries (including the Borrower) as of the end
of the fiscal year, setting forth in comparative form the figures for the
previous fiscal year and accompanied by an opinion of a firm of independent
certified public accountants of nationally recognized standing acceptable to the
Agent stating that such balance sheet presents fairly the financial condition of
the companies being reported upon and has been prepared in accordance with GAAP
consistently applied (except for changes in application in which such
accountants concur); and

(ii)        consolidated and consolidating statements of income, stockholders’
equity and cash flow of Resource Capital Corp. and its consolidated subsidiaries
(including the Borrower) for such fiscal year; in each case setting forth in
comparative form the figures for the previous fiscal year and accompanied by an
opinion of a firm of independent certified public accountants of nationally
recognized standing acceptable to the Agent stating that such financial
statements present fairly the financial condition of the companies being
reported upon and have been prepared in accordance with GAAP consistently
applied (except for changes in application in which such accountants concur).

(h)        As soon as available and no later than ninety (90) days after the end
of each fiscal year of Resource America, the Servicer (if LEAF Financial or an
Affiliate thereof) shall deliver to the Lender and the Agent two copies of:

(i)        a consolidated and consolidating balance sheet of Resource America
and its consolidated subsidiaries (including Originator and Servicer) as of the
end of the fiscal year, setting forth in comparative form the figures for the
previous fiscal year and accompanied by an opinion of a firm of independent
certified public accountants of nationally recognized standing acceptable to the
Agent stating that such balance sheet presents fairly the financial condition of
the companies being reported upon and has been prepared in accordance with GAAP

 

85



--------------------------------------------------------------------------------

consistently applied (except for changes in application in which such
accountants concur); and

(ii)       consolidated and consolidating statements of income, stockholders’
equity and cash flow of Resource America and its consolidated subsidiaries
(including Originator and TRS) for such fiscal year; in each case setting forth
in comparative form the figures for the previous fiscal year and accompanied by
an opinion of a firm of independent certified public accountants of nationally
recognized standing acceptable to the Agent stating that such financial
statements present fairly the financial condition of the companies being
reported upon and have been prepared in accordance with GAAP consistently
applied (except for changes in application in which such accountants concur).

(i)        As soon as available and no later than forty-five (45) days after the
end of each calendar quarter in each fiscal year of LEAF Financial, the Servicer
(if LEAF Financial or an Affiliate thereof) shall deliver to the Lender and the
Agent two copies of:

(i)        a consolidated balance sheet of LEAF Financial and its consolidated
subsidiaries as of the end of such calendar quarter, setting forth in
comparative form the corresponding figures for the most recent year-end for
which an audited balance sheet has been prepared, which such balance sheet shall
be prepared and presented in accordance with, and provide all necessary
disclosure required by, GAAP and shall be accompanied by a certificate signed by
the financial vice president, treasurer, chief financial officer or controller
of LEAF Financial stating that such balance sheet presents fairly the financial
condition of the companies being reported upon and has been prepared in
accordance with GAAP consistently applied; and

(ii)        consolidated statements of income, stockholders’ equity and cash
flow of LEAF Financial and its consolidated subsidiaries for such calendar
quarter, in each case, setting forth in comparative form the corresponding
figures for the comparable period one year prior thereto (subject to normal
year-end adjustments), which such statements shall be prepared and presented in
accordance with, and provide all necessary disclosure required by, GAAP and
shall be accompanied by a certificate signed by the financial vice president,
treasurer, chief financial officer or controller of LEAF Financial stating that
such financial statements present fairly the financial condition and results of
operations of the companies being reported upon and have been prepared in
accordance with GAAP consistently applied.

(j)        As soon as available and no later than ninety (90) days after the end
of each fiscal year of LEAF Financial, the Servicer (if LEAF Financial or an
Affiliate thereof) shall deliver to the Lender and the Agent two copies of:

(i)        a consolidated and consolidating balance sheet of LEAF Financial and
its consolidated subsidiaries as of the end of the fiscal year, setting forth in
comparative form the figures for the previous fiscal year and accompanied by an

 

86



--------------------------------------------------------------------------------

opinion of a firm of independent certified public accountants of nationally
recognized standing acceptable to the Agent stating that such balance sheet
presents fairly the financial condition of the companies being reported upon and
has been prepared in accordance with GAAP consistently applied (except for
changes in application in which such accountants concur); and

(ii)       consolidated and consolidating statements of income, stockholders’
equity and cash flow of LEAF Financial and its consolidated subsidiaries for
such fiscal year; in each case setting forth in comparative form the figures for
the previous fiscal year and accompanied by an opinion of a firm of independent
certified public accountants of nationally recognized standing acceptable to the
Agent stating that such financial statements present fairly the financial
condition of the companies being reported upon and have been prepared in
accordance with GAAP consistently applied (except for changes in application in
which such accountants concur).

SECTION 6.14          Access to Certain Documentation; Obligors; Background
Check.  (a)  The Lender or the Agent (and their respective agents or
professional advisors) shall at the expense of the Borrower, have the right
under this Agreement, once during each calendar quarter until the first
anniversary of the date hereof, and semi-annually thereafter, to examine and
audit, during business hours or at such other times as might be reasonable under
applicable circumstances, any and all of the books, records, financial
statements or other information of the Servicer and/or the Borrower, or held by
another for the Servicer or the Borrower or on its behalf, concerning this
Agreement, provided, that, prior to the occurrence of an Event of Default, the
Borrower shall not be responsible for the expenses of the Agent and the Lender
to the extent that such expenses exceed $25,000 in the aggregate in any calendar
year. The Lender or the Agent (and their respective agents or professional
advisors) shall, at the expense of the Borrower and as frequently as the Lender
or the Agent may desire, have the right under this Agreement after the
occurrence and during the continuance of an Event of Default, to examine and
audit, during business hours or at such other times as might be reasonable under
applicable circumstances, any and all of the books, records or other information
of the Servicer or the Borrower, or held by another for the Servicer or the
Borrower or on its behalf, concerning this Agreement. The Lender or the Agent
shall coordinate their examinations and audits under this Section 6.14(a) in
order to minimize expense and inconvenience to the Borrower. The Lender and the
Agent (and their respective agents and professional advisors) shall treat as
confidential any information obtained during the aforementioned examinations
which is not already publicly known or available; provided, however, that the
Lender or the Agent may disclose such information if required to do so by law or
by any regulatory authority.

(b)        The Lender or the Agent (and their respective agents or professional
advisors) shall, at their own expense, have the right under this Agreement to
contact a reasonable number of Obligors with respect to any Receivables which
are Pledged hereunder in order to procure such information related to such
Obligor, the related Contract and the Receivables as the Lender or the Agent
deems reasonable under the circumstances. The Servicer and the Borrower hereby
agree to cooperate with the Lender and the Agent (and their respective agents or
professional advisors) in connection with any attempt thereby to contact any
such Obligor and shall provide to the Lender and the Agent such information as
is needed in order to facilitate

 

87



--------------------------------------------------------------------------------

such contact. The Lender and the Agent (and their respective agents and
professional advisors) shall treat as confidential any information obtained
during any such contact with any such Obligor which is not already publicly
known or available; provided, however, that the Lender or the Agent (and their
respective agents or professional advisors) may disclose such information if
required to do so by law or by any regulatory authority.

(c)        The Agent (or its agents and/or third party professional advisors)
may, from time to time, cause comprehensive background checks on newly-hired
senior management, key employees and principals or each of TRS, Resource Capital
Corp., the Servicer and Originator to be completed by an investigation service
acceptable to the Agent, at the Borrower’s expense.

SECTION 6.15          Backup Servicer.  If a Servicer Default shall occur, then
the Agent may, by notice to the Servicer, the Borrower and the Backup Servicer,
terminate all of the rights and obligations of the Servicer under this
Agreement. Upon the delivery to the Servicer of such notice, all authority and
power of the Servicer under this Agreement, whether with respect to the Pledged
Assets or otherwise, shall pass to and be vested in the Backup Servicer pursuant
to and under this Section (unless the Agent shall have appointed a different
successor Servicer pursuant to Section 6.01 hereof or the Backup Servicer is
unable to act as Servicer and a successor is appointed as provided in the fourth
paragraph of this Section 6.15), and, without limitation, the Backup Servicer is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, any and all documents and other
instruments, and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination or to perform
the duties of the Servicer under this Agreement including, without limitation,
to make withdrawals from the Security Deposit Account pursuant to Section 2.06
and any Cash Reserve Account pursuant to Section 2.07. The Servicer agrees to
cooperate with the Agent and the Backup Servicer in effecting the termination of
the Servicer’s responsibilities and rights hereunder, including, without
limitation, providing notification to the Obligors of the assignment of the
servicing function, providing notification to the Agent’s Bank of the Backup
Servicer’s right to make withdrawals from the Security Deposit Account pursuant
to Section 2.06 and any Cash Reserve Account pursuant to Section 2.07, providing
the Backup Servicer, at the Servicer’s expense, with all records, in electronic
or other form, reasonably requested by the Backup Servicer, in such form as the
Backup Servicer may reasonably request and at such times as the Backup Servicer
may reasonably request, to enable the Backup Servicer to assume the servicing
functions hereunder and the transfer to the Backup Servicer for administration
by it of all cash amounts which at the time should be or should have been
deposited by the Servicer in the Collection Account or thereafter be received by
the Servicer with respect to the Pledged Receivables.” Neither the Agent nor the
Backup Servicer shall be deemed to have breached any obligation hereunder as a
result of a failure to make or delay in making any distribution as and when
required hereunder caused by the failure of the Servicer to remit any amounts
received by it or to deliver any documents held by it with respect to the
Pledged Assets.

The Active Backup Servicer’s Fees and Transition Costs shall be paid out of
Collections with respect to any Pledged Receivable as set forth in
Section 2.05(c) on and after the date, if any, that the Backup Servicer assumes
the responsibilities of the Servicer pursuant to this Section. The Standby
Backup Servicer’s Fees and Transition Costs shall be paid out of

 

88



--------------------------------------------------------------------------------

Collections with respect to any Pledged Receivable as set forth in
Section 2.05(c) prior to the date, if any, that the Backup Servicer assumes the
responsibilities of the Servicer pursuant to this Section.

Any obligations of LEAF Financial under any Transaction Document other than in
its capacity as Servicer shall continue in effect notwithstanding LEAF
Financial’s termination as Servicer.

On and after the time the Servicer receives a notice of termination pursuant to
this Section 6.15, the Backup Servicer shall be (and the Backup Servicer hereby
agrees to be) the successor in all respects to the Servicer in its capacity as
Servicer under this Agreement and the transactions set forth or provided for
herein and shall have all the rights and powers and be subject thereafter to all
the responsibilities, duties and liabilities relating thereto placed on the
Servicer by the terms and provisions hereof; provided, however, that any failure
to perform such duties or responsibilities caused by the Servicer’s failure to
provide information required by this Section 6.15 shall not be considered a
default by the Backup Servicer hereunder; provided, further, however, that the
Backup Servicer, as successor Servicer, shall have (i) no liability with respect
to any obligation which was required to be performed by the terminated Servicer
prior to the date that the Backup Servicer becomes the successor to the Servicer
or any claim of a third party based on any alleged action or inaction of the
terminated Servicer, (ii) no obligation to perform any repurchase or advancing
obligations, if any, of the Servicer, (iii) no obligation to pay any taxes
required to be paid by the Servicer (provided that the Backup Servicer shall pay
any income taxes for which it is liable), (iv) no obligation to pay any of the
fees and expenses of any other party to the transactions contemplated hereby,
and (v) no liability or obligation with respect to any Servicer indemnification
obligations of any prior Servicer, including the original Servicer. The
indemnification obligations of the Backup Servicer, upon becoming a successor
Servicer, are expressly limited to those arising on account of its failure to
act in good faith and with reasonable care under the circumstances. In addition,
the Backup Servicer shall have no liability relating to the representations and
warranties of the Servicer contained in Article IV. Notwithstanding the above,
the Agent may, if the Backup Servicer shall be unwilling to so act, or shall, if
the Backup Servicer is unable to so act, or if the Lender so requests in writing
to the Agent, appoint itself, or appoint any other established servicing
institution acceptable to the Agent in its sole discretion, as the successor to
the Servicer hereunder in the assumption of all or any part of the
responsibilities, duties or liabilities of the Servicer hereunder. Pending
appointment of a successor to the Servicer hereunder, and after the Agent
notifies the Servicer to discontinue performing servicing functions under this
Agreement, the Backup Servicer (or the Agent if there is no Backup Servicer)
shall act in such capacity as hereinabove provided. In connection with such
appointment and assumption, the Agent may make such arrangements for the
compensation of such successor out of payments on Pledged Receivables as it and
such successor shall agree; provided, however, that, except as provided herein,
no such compensation shall be in excess of that permitted the Servicer
hereunder, unless (i) agreed to by the Lender and (ii) such compensation shall
be on commercially competitive terms and rates. The Borrower, the Agent and such
successor shall take such action, consistent with this Agreement, as shall be
necessary to effectuate any such succession.

The Backup Servicer hereby agrees that it shall, and shall take all actions
necessary so that it shall at all times be ready to, assume all the rights and
powers and all of the 

 

89



--------------------------------------------------------------------------------

responsibilities, obligations and duties of the Servicer hereunder, within five
(5) Business Days of receiving from the Agent a notice requesting the Backup
Servicer to do so.

Notwithstanding anything contained in this Agreement to the contrary, absent
specific knowledge by any Lyon Financial Services, Inc. account representative
assigned to this transaction from time to time, or written notice detailing
specific Errors (as defined below) or other deficiencies, Lyon Financial
Services, Inc., as successor Servicer, is authorized to accept and rely on all
accounting records (including computer records) and work product of the prior
Servicer hereunder relating to the Contracts (collectively, the “Predecessor
Servicer Work Product”) without any audit or other examination thereof, and Lyon
Financial Services, Inc. shall have no duty, responsibility, obligation or
liability for the acts and omissions of the prior Servicer. If any error,
inaccuracy, commission or incorrect or nonstandard practice or procedure
(collectively, “Errors”) exists in any Predecessor Servicer Work Product and
such Errors cause Lyon Financial Services, Inc. to make or continue any errors
(collectively, “Continued Errors”), Lyon Financial Services, Inc. shall have no
liability for such Continued Errors; provided, however, that Lyon Financial
Services, Inc. agrees to use its best efforts to prevent Continued Errors. In
the event that Lyon Financial Services, Inc. becomes aware of Errors or
Continued Errors, Lyon Financial Services, Inc. shall, with the prior consent of
the Agent, use its best efforts to reconstruct and reconcile any affected data
as is commercially reasonable to correct such Errors and Continued Errors and to
prevent future Continued Errors. Lyon Financial Services, Inc. shall be entitled
to recover its costs thereby expended as Servicer Advances in accordance with
Section 2.05(c) hereof.

Prior to each Remittance Date, provided that the Backup Servicer shall have
received the information specified in Section 6.12(e) within the time specified
therein, the Backup Servicer shall compare the information on the computer tape
or diskette (or other means of electronic transmission acceptable to the Backup
Servicer) most recently delivered to the Backup Servicer by the Servicer
pursuant to Section 6.12(e) with respect to such Remittance Date to the
corresponding Monthly Remittance Report delivered to the Backup Servicer by the
Servicer pursuant to Section 6.12(e) and shall:

(a)      confirm that such Monthly Remittance Report is complete on its face;

(b)      confirm the distributions to be made on such Remittance Date pursuant
to Section 2.05(c) hereof to the extent the Backup Servicer is able to do so
given the information provided to it by the Servicer (it being hereby agreed
that the Backup Servicer shall promptly notify the Servicer and the Agent if
such information is insufficient and that the Servicer shall promptly provide to
the Backup Servicer any additional information required by the Backup Servicer);

(c)      confirm the mathematical computations of information in such Monthly
Remittance Report; and

(d)      confirm such other information as the Backup Servicer and the Agent may
agree;

 

90



--------------------------------------------------------------------------------

In the event of any discrepancy between the information set forth in
subparagraphs (b) or (c) above as calculated by the Servicer and that determined
or calculated by the Backup Servicer, the Backup Servicer shall promptly report
such discrepancy to the Servicer and the Agent. In the event of a discrepancy as
described in the preceding sentence, the Servicer and the Backup Servicer shall
attempt to reconcile such discrepancy prior to the related Remittance Date, but
in the absence of a reconciliation, distributions on the related Remittance Date
shall be made consistent with the information calculated by the Servicer, the
Servicer and the Backup Servicer shall attempt to reconcile such discrepancy
prior to the next Remittance Date, and the Servicer shall promptly report to the
Agent regarding the progress, if any, which shall have been made in reconciling
such discrepancy. If the Backup Servicer and the Servicer are unable to
reconcile such discrepancy with respect to such Monthly Remittance Report by the
next Remittance Date that falls in April, July, October or January, the Servicer
shall cause independent accountants acceptable to the Agent, at the Servicer’s
expense, to examine such Monthly Remittance Report and attempt to reconcile such
discrepancy at the earliest possible date (and the Servicer shall promptly
provide the Agent with a report regarding such event). The effect, if any, of
such reconciliation shall be reflected in the Monthly Remittance Report for the
next succeeding Remittance Date.

Other than as specifically set forth in this Agreement, the Backup Servicer
shall have no obligation to supervise, verify, monitor or administer the
performance of the Servicer and shall have no liability for any action taken or
omitted by the Servicer.

The Backup Servicer may allow a subservicer to perform any and all of its duties
and responsibilities hereunder, including but not limited to its duties as
successor Servicer hereunder, should the Backup Servicer become the successor
Servicer pursuant to the terms of this Agreement; provided, however, that the
Backup Servicer shall remain liable for the performance of all of its duties and
obligations hereunder to the same extent as if no such subservicing had
occurred.

In no event shall the Backup Servicer (either prior to or after its appointment
hereunder as Servicer) be responsible or liable for any failure or delay in the
performance of its obligations hereunder arising out of or caused by, directly
or indirectly, forces beyond its control, including without limitation, acts of
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God.

SECTION 6.16        Additional Remedies of Agent Upon Event of Default. During
the continuance of any Event of Default, the Agent, in addition to the rights
specified in Section 7.01, shall have the right, in its own name and as agent
for the Lender, to take all actions now or hereafter existing at law, in equity
or by statute to enforce its rights and remedies and to protect the interests,
and enforce the rights and remedies, of the Lender (including the institution
and prosecution of all judicial, administrative and other proceedings and the
filings of proofs of claim and debt in connection therewith). Except as
otherwise expressly provided in this Agreement, no remedy provided for by this
Agreement shall be exclusive of any other remedy, each and every remedy shall be
cumulative and in addition to any other remedy, and no delay or omission to
exercise any right or remedy shall impair any such right or remedy or shall be
deemed to be a waiver of any Event of Default.

 

91



--------------------------------------------------------------------------------

SECTION 6.17        Waiver of Defaults. Upon consent of the Lender, the Agent
may waive any default by the Servicer in the performance of its obligations
hereunder and its consequences. Upon any such waiver of a past default, such
default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall be effective unless it shall be in writing and signed by the Agent
on the Lender’s behalf and no such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.

SECTION 6.18        Maintenance of Certain Insurance. On the date hereof the
Servicer shall obtain, and at all times thereafter during the term of its
service as Servicer the Servicer shall maintain, in force an “errors and
omissions” insurance policy in an amount not less than $1,000,000 naming the
Agent as sole loss payee and with an insurance company reasonably acceptable to
the Lender and the Agent.

During the term of its service as Servicer, the Servicer shall maintain in force
an employee fidelity insurance policy, in each case, in an amount not less than
$1,000,000 naming the Agent as sole loss payee and otherwise in a form that
would cover any loss of Collections with respect to any Pledged Receivable by
the Servicer hereunder caused by employee dishonesty and with an insurance
company reasonably acceptable to the Lender and the Agent.

The Servicer shall deliver a copy of each insurance policy required under this
Section 6.18 to the Agent on the date hereof together with a certification from
the applicable insurance company that such policy is in force on the date
hereof.

The Servicer shall prepare and present, on behalf of itself, the Agent and the
Lender, claims under any such policy in a timely fashion in accordance with the
terms of such policy, and upon, the filing of any claim on any policy described
in this Section, the Servicer shall promptly notify the Agent of such claim.

SECTION 6.19        Segregation of Collections. The Servicer shall not commingle
funds constituting Collections with respect to any Pledged Receivable with any
other funds of the Servicer; provided, that such commingling may occur in the
Lockbox Account so long as the Lockbox Intercreditor Agreement is in full force
and effect.

SECTION 6.20        UCC Matters; Protection and Perfection of Pledged Assets.
The Borrower will not change the jurisdiction of its formation, make any change
to its corporate name or use any tradenames, fictitious names, assumed names,
“doing business as” names or other names (other than those listed on Schedule II
hereto, as such schedule may be revised from time to time to reflect name
changes and name usage permitted under the terms of this Section 6.20 after
compliance with all terms and conditions of this Section 6.20 related thereto)
unless, prior to the effective date of any such jurisdiction change, name change
or use, the Borrower notifies the Agent of such change in writing and delivers
to the Agent such executed financing statements as the Agent may request to
reflect such jurisdiction, name change or use, together with such other
documents and instruments as the Agent may request in connection therewith. The
Borrower will not change the location of its chief executive office or the
location of its records regarding the Pledged Receivables unless, prior to the
effective date of any such change of location, the Borrower notifies the Agent
of such change of location in writing and 

 

92



--------------------------------------------------------------------------------

delivers to the Agent such executed financing statements as the Agent may
reasonably request to reflect such change of location, together with such
Opinions of Counsel, documents and instruments as the Agent may request in
connection therewith. The Borrower agrees that from time to time, at its
expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that the Agent may reasonably request in
order to perfect, protect or more fully evidence the Lender’s interest in the
Pledged Assets acquired hereunder, or to enable the Lender or the Agent to
exercise or enforce any of their respective rights hereunder. Without limiting
the generality of the foregoing, the Borrower will, upon the request of the
Agent: (i) execute (if necessary) and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate or as the Agent may
request, and (ii) mark its master data processing records evidencing such
Pledged Receivables with a legend acceptable to the Agent, evidencing that the
Lender has acquired an interest therein as provided in this Agreement. The Agent
shall be entitled to conclusively rely on the filings or registrations made by
or on behalf of the Borrower without any independent investigation and the
Borrower’s obligation to make such filings as evidence that such filings have
been made. The Borrower hereby authorizes the Agent to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Pledged Receivables and the Other
Conveyed Property and the Related Security related thereto and the proceeds of
the foregoing now existing or hereafter arising, without the signature of the
Borrower where permitted by law. The Borrower hereby ratifies and authorizes the
filing by the Agent of any such financing statement made prior to the date
hereof. A carbon, photographic or other reproduction of this Agreement or any
financing statement covering the Pledged Receivables, or any part thereof, shall
be sufficient as a financing statement. The Borrower shall, upon the request of
the Agent at any time after the occurrence of an Event of Default and at the
Borrower’s expense, notify the Obligors obligated to pay any Pledged
Receivables, or any of them, of the security interest of the Lender in the
Pledged Assets. If the Borrower fails to perform any of its agreements or
obligations under this Section 6.20, the Agent may (but shall not be required
to) itself perform, or cause performance of, such agreement or obligation, and
the expenses of the Agent incurred in connection therewith shall be payable by
the Borrower upon the Agent’s demand therefor. For purposes of enabling the
Agent to exercise its rights described in the preceding sentence and elsewhere
in this Article VI, the Borrower and the Lender hereby authorize each of the
Agent and its successors and assigns to take any and all steps in the Borrower’s
name and on behalf of the Borrower and the Lender necessary or desirable, in the
determination of the Agent, to collect all amounts due under any and all Pledged
Receivables, including, without limitation, endorsing the Borrower’s name on
checks and other instruments representing Collections with respect to any
Pledged Receivable and enforcing such Pledged Receivables and the related
Contracts and, if any, the related guarantees.

SECTION 6.21        Servicer Advances. The Servicer may, in its sole discretion,
make an advance in respect of any payment due on a Pledged Receivable (other
than a Defaulted Receivable or Missed Payment/Modified Receivable) to the extent
such payment has not been received by the Servicer as of its due date and the
Servicer reasonably expects such payment will be ultimately recoverable (a
“Servicer Advance”). The Servicer shall deposit into the Collection Account in
immediately available funds the aggregate of all Servicer Advances to be made
during a Fee Period on or prior to the Business Day immediately preceding the
related

 

93



--------------------------------------------------------------------------------

Remittance Date. The Servicer shall be entitled to reimbursement for such
Servicer Advances from monies in the Collection Account as provided in
Section 2.05(c) hereof.

SECTION 6.22        Repurchase of Receivables Upon Breach of Covenant or
Representation and Warranty by Servicer. The Borrower or the Servicer, as the
case may be, shall inform the other parties to this Agreement promptly, in
writing, upon the discovery of any breach of the Servicer’s representations,
warranties and/or covenants pursuant to Section 4.02, Section 6.05 or Article V;
provided, however, that the failure to provide any such notice shall not
diminish, in any manner whatsoever, any obligation of the Servicer hereunder to
repurchase any Pledged Receivable. Unless such breach shall have been cured by
the last day of the first full calendar month following the discovery by or
notice to the Servicer of such breach (and provided that a Borrowing Base
Deficiency exists on such last day), the Servicer (if LEAF Financial or an
Affiliate thereof) shall have an obligation, and the Borrower shall and the
Agent may, enforce such obligation of the Servicer (if LEAF Financial or an
Affiliate thereof), to repurchase any Pledged Receivable materially and
adversely affected by such breach. The Borrower shall notify the Agent promptly,
in writing, of any failure by the Servicer to so repurchase any such Pledged
Receivable. In consideration of the repurchase of such Pledged Receivable, the
Servicer shall remit funds in an amount equal to the Release Price for such
Pledged Receivable to the Collection Account on the date of such repurchase. The
obligations of the Servicer under this Section 6.22 are in addition to, and in
no way limit, any obligations of the Servicer in its individual capacity under
the Purchase and Contribution Agreement. It is understood and agreed that the
obligation of the Servicer to purchase any Receivables is not intended to, and
shall not, constitute a guaranty of the collectibility or payment of any
Receivable which is not collected, not paid or uncollectible on account of the
insolvency, bankruptcy, or financial inability to pay of the related Obligor.

SECTION 6.23        Compliance with Applicable Law. The Servicer and the
Borrower shall at all times comply with all requirements of applicable federal,
state and local laws, and regulations thereunder (including, without limitation,
usury laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act,
the Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act, the Federal Trade Commission Act, the Magnuson-Moss
Warranty Act, the Federal Reserve Board’s Regulations “B” and “Z”, the Soldiers’
and Sailors’ Civil Relief Act of 1940 and state adaptations of the National
Consumer Act and of the Uniform Consumer Credit Code and all other consumer
credit laws and equal credit opportunity and disclosure laws) in the conduct of
its business.

SECTION 6.24        Receipt of Certificates of Title. Any Receivable (other than
a Vehicle Sublimit Pledged Receivable) with respect to which the Obligor
Collateral includes a Vehicle and for which the Servicer shall not have
(i) received a Certificate of Title indicating the Borrower as the owner of the
related Vehicle and “Bayerische Hypo- und Vereinsbank AG, New York Branch, as
Agent” as the sole lienholder with respect to such Vehicle from the applicable
Registrar of Titles and (ii) delivered such Certificate of Title to the
Custodian within 90 days of the first day of inclusion of such Pledged
Receivable in the calculation of the Eligible Receivables Balance, shall no
longer be deemed to be an Eligible Receivable and, therefore, shall no longer be
included in the calculation of the Eligible Receivables Balance. In the case of
any Receivable excluded from the calculation of the Eligible Receivables Balance
pursuant to the previous sentence, the Receivable so excluded from the
calculation of the Eligible

 

94



--------------------------------------------------------------------------------

Receivables Balance may at a later time be included in the calculation of the
Eligible Receivables Balance, provided, that (i) the Custodian shall have
received the Certificate of Title described above with respect to such
Receivable from the applicable Registrar of Titles and delivered such
Certificate of Title to the Custodian and (ii) such Receivable is otherwise an
Eligible Receivable at such time.

SECTION 6.25        Agent’s Bank Limitation of Liability. (a) The Agent’s Bank
undertakes to perform only such duties and obligations as are specifically set
forth in this Agreement, it being expressly understood by the parties hereto
that there are no implied duties or obligations under this Agreement. Neither
the Agent’s Bank nor any of its officers, directors, employees or agents shall
be liable, directly or indirectly, for any damages or expenses arising out of
the services performed under this Agreement other than damages which result from
the gross negligence or willful misconduct of it or them. In no event will the
Agent’s Bank or any of its officers, directors, employees or agents be liable
for any consequential, indirect or special damages.

(b)      The Agent’s Bank shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything which it may do or refrain from doing in
connection herewith.

(c)      The Agent’s Bank may rely on and shall be protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it by any other Person and which in good faith it believes to be
genuine and which has been signed by the proper party or parties. The Agent’s
Bank may rely on and shall be protected in acting upon the written instructions
of any designated officer of the Borrower, the Servicer, the Lender or the
Agent.

(d)      The Agent’s Bank may consult with counsel reasonably satisfactory to it
and the opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the opinion of such counsel.

(e)      The Agent’s Bank shall not be required to expend or risk its own funds
or otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of its rights or powers, if the Agent’s Bank
believes that repayment of such funds (repaid in accordance with the terms of
this Agreement) or adequate indemnity against such risk or liability is not
reasonably assured to it.

(f)      The Agent’s Bank shall not be deemed to be a fiduciary of any party
hereto.

ARTICLE VII.

EVENTS OF DEFAULT

SECTION 7.01        Events of Default. If any of the following events (“Events
of Default”) shall occur:

 

95



--------------------------------------------------------------------------------

(a)      the occurrence of any Bankruptcy Event with respect to the Borrower,
TRS, Resource Capital Corp., the Originator or the Servicer; or

(b)      any representation or warranty made or deemed to be made by the
Borrower or the Servicer (or any of its officers) under or in connection with
this Agreement (or any remittance report or other information or report
delivered pursuant hereto) or any other Transaction Document shall prove to be
false or incorrect in any respect and shall remain false or incorrect for a
period fifteen (15) Business Days after the Servicer or the Borrower become
aware, or are notified by the Lender, the Agent, the Custodian or any other
Person, that such representation or warranty is false or incorrect; provided,
however, that if any breach described above is cured by the repurchase of
Receivables pursuant to Article VI of the Purchase and Contribution Agreement or
by a repayment pursuant to Section 2.17 hereof, or repurchase pursuant to
Sections 4.03 or 6.22 hereof, such breach shall cease to constitute an Event of
Default; or

(c)      (i) the Borrower or the Servicer shall fail to perform or observe any
term, covenant or agreement hereunder or under any other Transaction Document
(other than described in clause (ii) below) in any material respect and such
failure remains unremedied for fifteen (15) Business Days or (ii) either the
Servicer or the Borrower shall fail to make any payment or deposit to be made by
it when due hereunder or under any other Transaction Document and such failure
remains unremedied for two (2) Business Days; or

(d)      the Borrower, TRS, Resource Capital Corp. or the Servicer shall fail to
pay (and such failure remains unremedied for two (2) Business Days) any
principal of or premium or interest on any Debt in an amount in excess of
$10,000,000, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise); or any other
default under any agreement or instrument relating to any Debt of the Borrower
or the Servicer or any other event, shall occur if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Debt; or any such Debt shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled required prepayment) prior to the
stated maturity thereof; or

(e)      [Intentionally omitted]; or

(f)      (i) the Lender shall at any time fail to have a valid, perfected, first
priority security interest in any of the Pledged Assets (other than Equipment
which has a value of less than (x) $25,000 if such Equipment is leased under
Dollar Purchase Option Contracts or (y) $50,000 if such Equipment is leased
under FMV Contracts) or (ii) any purchase by the Borrower of a Receivable and
the Collections, Related Security and Other Conveyed Property with respect
thereto under the Purchase and Contribution Agreement shall, for any reason,
cease to create in favor of the Borrower a perfected ownership interest in such
Receivable and the Collections, Related Security and the Other Conveyed Property
with respect thereto; provided, however, that if an event described in the
foregoing clause (i) or (ii) is cured by the repurchase of Receivables pursuant
to Article VI of the Purchase and Contribution Agreement or by a repayment
pursuant to Section 2.17 hereof

 

96



--------------------------------------------------------------------------------

or repurchase pursuant to Sections 4.03 or 6.22 hereof, within five Business
Days, such event shall cease to constitute an Event of Default; or

(g)        the Borrower or the Servicer shall have suffered any material adverse
change to its financial condition or operations which would affect the
collectibility of the Pledged Receivables or the Borrower’s or the Servicer’s
ability to conduct its business or fulfill its obligations hereunder or under
any other Transaction Document; or

(h)        the Servicer’s or the Borrower’s activities are terminated for any
reason, including any termination thereof by a regulatory, tax or accounting
body; or

(i)         the occurrence of a Change of Control; or

(j)         the Purchase and Contribution Agreement or any other Transaction
Document or any material provision of any of them shall cease to be in full
force and effect and enforceable in accordance with its terms, or the Servicer,
the Borrower, or any Affiliate of the Servicer or the Borrower shall so assert
in writing; or

(k)        the occurrence of a Servicer Default; or

(l)         (i) the Facility Amount exceeds the lesser of (x) the Borrowing
Limit and such event shall remain unremedied for one Business Day or (y) the
Borrowing Base and such event shall remain unremedied for two Business Days;
(ii) the aggregate Facility Amount hereunder, calculated solely with respect to
Loans made with respect to Pool A Receivables, exceeds the Pool A Borrowing Base
and such event shall remain unremedied for two Business Days or (iii) the
aggregate Facility Amount hereunder, calculated solely with respect to Loans
made with respect to Pool B Receivables, exceeds the Pool B Borrowing Base and
such event shall remain unremedied for two Business Days; or

(m)        the auditor’s opinion accompanying the audited annual financial
statements of the Servicer or the Borrower is qualified in any manner; or

(n)        (i) any Qualifying Interest Rate Swap shall cease to be in full force
and effect, (ii) the Borrower or the Servicer fail to comply with any hedging
requirement hereunder or (iii) the counterparty under any Qualifying Interest
Rate Swap or former or purported Qualifying Interest Rate Swap fails to qualify
as a Qualifying Swap Counterparty and does not post cash collateral in a manner
satisfactory to the Agent and the Rating Agencies is not replaced by a
Qualifying Swap Counterparty within 45 days of such counterparty’s failure to so
qualify, (iv) the occurrence of any default by the Borrower or Servicer in the
observance or performance of any of the terms or provisions of any Qualifying
Interest Rate Swap or (v) any interest rate cap agreement represented by the
Borrower or the Servicer to be a Qualifying Interest Rate Swap shall fail to be,
or cease to be, a Qualifying Interest Rate Cap; or

(o)        LEAF Financial shall, at any time, permit its Tangible Net Worth to
be less than the Minimum Tangible Net Worth; or

 

97



--------------------------------------------------------------------------------

(p)        [Intentionally omitted]; or

(q)        either (i) the provisions of the Transaction Documents relating to
the Backup Servicer or its duties under any of the Transaction Documents cease
to be in full force and effect and enforceable in accordance with their terms,
or the Backup Servicer shall so assert in writing, (ii) Lyon Financial Services,
Inc. or any successor Backup Servicer resigns, is removed by the Agent or the
Lender, or otherwise ceases to act as the Backup Servicer, and such Backup
Servicer is not replaced by a new Backup Servicer satisfactory to the Agent
within 45 days of such resignation, removal or other event;

then the Agent may, by notice to the Borrower, declare the Program Termination
Date to have occurred; provided, that, in the case of any event described in
Section 7.01(a) above, the Program Termination Date shall be deemed to have
occurred automatically upon the occurrence of such event. Upon any such
declaration or automatic occurrence, (i) the Borrower shall cease purchasing
Receivables from TRS under the Purchase and Contribution Agreement, (ii) the
Lender may cease issuing commercial paper notes to fund or maintain the Loans
hereunder, (iii) the Liquidity/Credit Enhancement Facility may be drawn upon by
the Lender from time to time thereafter in order to retire the maturing
commercial paper notes issued to fund or maintain the Loans hereunder (and the
Loans hereunder, whether maintained by the amounts so drawn under the
Liquidity/Credit Enhancement Facility or otherwise, shall bear interest at the
Default Funding Rate), (iv) at the option of the Lender in its sole discretion,
the Lender may declare the Loans made to the Borrower hereunder and all Yield
and all Fees accrued on such Loans and any other Obligations to be immediately
due and payable (and the Borrower shall pay such Loans and all such amounts and
Obligations immediately), (v) at the option of the Lender in its sole
discretion, the Agent, on behalf of the Lender, may direct the Obligors to make
all payments under the Pledged Receivables directly to the Backup Servicer, the
Agent, the Lender or any lockbox or account established by any of such parties.
In addition, upon any such declaration or upon any such automatic occurrence,
the Agent and the Lender shall have, in addition to all other rights and
remedies under this Agreement or otherwise, all other rights and remedies
provided under the UCC of the applicable jurisdiction and other applicable laws,
which rights shall be cumulative. If any Event of Default shall have occurred,
the Non-CP Rate and the CP Rate shall be increased to the Default Funding Rate,
effective as of the date of the occurrence of such Event of Default, and shall
remain at the Default Funding Rate.

SECTION 7.02        Additional Remedies of the Agent.  (a) If, (i) upon the
Lender’s declaration that the Loans made to the Borrower hereunder are
immediately due and payable pursuant to Section 7.01 or (ii) on the Facility
Maturity Date, the aggregate outstanding principal amount of the Loans, all
accrued Fees and Yield and any other Obligations are not immediately paid in
full, then the Agent, in addition to all other rights specified hereunder, shall
have the right, in its own name and as agent for the Lender, to immediately sell
in a commercially reasonable manner, in a recognized market (if one exists) at
such price or prices as the Agent may reasonably deem satisfactory, any or all
Pledged Assets and apply the proceeds thereof to the Obligations.

(b)        The parties recognize that it may not be possible to sell all of the
Pledged Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Pledged Assets may
not be liquid. Accordingly, the Agent

 

98



--------------------------------------------------------------------------------

may elect, in its sole discretion, the time and manner of liquidating any
Pledged Assets, and nothing contained herein shall obligate the Agent to
liquidate any Pledged Assets on the date the Lender declares the Loans made to
the Borrower hereunder to be immediately due and payable pursuant to
Section 7.01 or to liquidate all Pledged Assets in the same manner or on the
same Business Day.

(c)        Any amounts received from any sale or liquidation of the Pledged
Assets pursuant to this Section 7.02 in excess of the Obligations will be
returned to the Borrower, its successors or assigns, or to whosoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may otherwise direct.

(d)        The Agent and the Lenders shall have, in addition to all the rights
and remedies provided herein and provided by applicable federal, state, foreign,
and local laws (including, without limitation, the rights and remedies of a
secured party under the Uniform Commercial Code of any applicable state, to the
extent that the Uniform Commercial Code is applicable, and the right to offset
any mutual debt and claim), all rights and remedies available to the lenders at
law, in equity or under any other agreement between the Lender and the Borrower.

(e)        Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, each and
every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Program Termination Event or
Event of Default.

ARTICLE VIII.

INDEMNIFICATION

SECTION 8.01        Indemnities by the Borrower.  Without limiting any other
rights which the Agent, the Lender, the Backup Servicer (whether in its capacity
as Backup Servicer or successor Servicer), the Agent’s Bank, the Custodian or
any of their respective Affiliates may have hereunder or under applicable law,
the Borrower hereby agrees to indemnify the Agent, the Lender, the Custodian,
the Backup Servicer, the Agent’s Bank and each of their respective Affiliates
(each, an “Indemnified Party” for purposes of this Article VIII) from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”), awarded
against or incurred by any of them arising out of or as a result of this
Agreement or in respect of any Pledged Assets, excluding, however,
(A) Indemnified Amounts to the extent resulting solely from gross negligence,
bad faith or willful misconduct on the part of an Indemnified Party, (B) taxes
(including interest and penalties imposed thereon) imposed by the jurisdiction
in which such Indemnified Party’s principal executive office is located, on or
measured by the overall net income of such Indemnified Party or (C) Indemnified
Amounts to the extent that they are or result from lost profits (other than
principal, Yield and Fees with respect to the Loans). Without limiting the
foregoing, the Borrower shall indemnify each Indemnified Party for Indemnified
Amounts relating to or resulting from any of the following (to the extent not
resulting solely from gross negligence, bad faith or willful misconduct on the
part of an Indemnified Party):

 

99



--------------------------------------------------------------------------------

(i)        any Pledged Receivable treated as or represented by the Borrower to
be an Eligible Receivable which is not at the applicable time an Eligible
Receivable;

(ii)       reliance on any representation or warranty made or deemed made by the
Borrower or any of its officers under or in connection with this Agreement,
which shall have been false or incorrect in any material respect when made or
deemed made or delivered;

(iii)      the failure by the Borrower to comply with any term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement, or with any applicable law, rule or regulation with respect
to any Pledged Assets, or the nonconformity of any Pledged Assets with any such
applicable law, rule or regulation;

(iv)      the failure to vest and maintain vested in the Agent, for the benefit
of the Lender, or to transfer to the Agent, for the benefit of the Lender, a
first priority perfected security interest in the Receivables which are, or are
purported to be, Pledged Receivables, together with all related Other Conveyed
Property, Collections, Related Security and other Pledged Assets related thereto
(including, without limitation, the Borrower’s interest in and to any and all
Obligor Collateral with respect to such Receivables), free and clear of any
Adverse Claim whether existing at the time of the related Borrowing or at any
time thereafter;

(v)       the failure to maintain, as of the close of business on each Business
Day prior to the Collection Date, a Facility Amount which is less than or equal
to the lesser of (x) the Borrowing Limit on such Business Day and (y) the
Borrowing Base on such Business Day;

(vi)      the failure to maintain, as of the close of business on each Business
Day prior to the Collection Date, a Facility Amount, calculated solely with
respect to Loans secured by Pool A Receivables, which is less than or equal to
the Pool A Borrowing Base;

(vii)     the failure to maintain, as of the close of business on each Business
Day prior to the Collection Date, a Facility Amount, calculated solely with
respect to Loans secured by Pool B Receivables, which is less than or equal to
the Pool B Borrowing Base;

(viii)    the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables which are,
or are purported to be, Pledged Receivables or the other Pledged Assets related
thereto, whether at the time of any Borrowing or at any subsequent time;

(ix)      any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Receivable which is, or is
purported to be, a Pledged Receivable (including, without limitation, a defense
based on such

 

100



--------------------------------------------------------------------------------

Receivable (or the Contract evidencing such Receivable) not being a legal, valid
and binding obligation of such Obligor enforceable against it in accordance with
its terms);

(x)      any failure of the Borrower to perform its duties or obligations in
accordance with the provisions of this Agreement;

(xi)     the failure of the Borrower to pay when due any taxes payable in
connection with the Pledged Receivables or the Pledged Assets related thereto;

(xii)     any repayment by the Agent or the Lender of any amount previously
distributed in payment of Loans or payment of Yield or Fees or any other amount
due hereunder, in each case which amount the Agent or the Lender believes in
good faith is required to be repaid;

(xiii)    the commingling by the Borrower of Collections of Pledged Receivables
at any time with other funds;

(xiv)    any investigation, litigation or proceeding related to this Agreement
or the use of proceeds of Loans or the Pledged Assets;

(xv)     any failure by the Borrower to give reasonably equivalent value to a
PCA Seller in consideration for the transfer by such PCA Seller to the Borrower
of any Receivable or any attempt by any Person to void or otherwise avoid any
such transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

(xvi)    any failure by a PCA Seller to give reasonably equivalent value to
Originator in consideration for the transfer by Originator to such PCA Seller of
any Receivable or any attempt by any Person to void or otherwise avoid any such
transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

(xvii)   any failure of the Borrower or any of its agents or representatives to
remit to the Collection Account, Collections of Pledged Receivables remitted to
the Borrower or any such agent or representative;

(xviii)  any failure on the part of the Borrower duly to observe or perform in
any material respect any covenant or agreement under any Qualifying Interest
Rate Cap; and/or

(xix)    any Contract related to any Pledged Receivable being rejected by an
Obligor under Section 365 of the Bankruptcy Code in the event that a Bankruptcy
Event has occurred with respect to such Obligor.

Any amounts subject to the indemnification provisions of this Section 8.01 shall
be paid by the Borrower to the Agent on behalf of the applicable Indemnified
Party within two (2) Business Days following the Agent’s written demand therefor
on behalf of the applicable Indemnified Party (and the Agent shall pay such
amounts to the applicable Indemnified Party promptly after

 

101



--------------------------------------------------------------------------------

the receipt by the Agent of such amounts). The Agent, on behalf of any
Indemnified Party making a request for indemnification under this Section 8.01,
shall submit to the Borrower a certificate setting forth in reasonable detail
the basis for and the computations of the Indemnified Amounts with respect to
which such indemnification is requested, which certificate shall be conclusive
absent demonstrable error.

If the Borrower has made any payments in respect of Indemnified Amounts to the
Agent, on behalf of an Indemnified Party pursuant to this Section 8.01 and such
Indemnified Party thereafter collects any of such amounts from others, such
Indemnified Party will promptly repay such amounts collected to the Borrower,
without interest.

SECTION 8.02        Indemnities by Servicer.    (a)  Without limiting any other
rights which any Indemnified Party may have hereunder or under applicable law,
the Servicer (if LEAF Financial or one of its Affiliates) hereby agrees to
indemnify each Indemnified Party from and against any and all damages, losses,
claims, liabilities and related costs and expenses (including reasonable
attorneys’ fees and disbursements) (all of the foregoing being collectively
referred to as “Servicer Indemnified Amounts”) suffered or sustained by any
Indemnified Party as a consequence of any of the following, excluding, however,
Servicer Indemnified Amounts resulting solely from (A) any gross negligence, bad
faith or willful misconduct of any Indemnified Party claiming indemnification
hereunder, (B) taxes (including interest and penalties imposed thereon) imposed
by the jurisdiction in which such Indemnified Party’s principal executive office
is located, on or measured by the overall net income of such Indemnified Party;
(C) Indemnified Amounts to the extent that they are or result from lost profits
(other than principal, Yield and Fees with respect to the Loans); and
(D) Indemnified Amounts to the extent the same includes losses that arise solely
due to Receivables being uncollectible on account of the insolvency, bankruptcy
or lack of creditworthiness of the related Obligor or would constitute recourse
to Servicer for such losses:

(i)        the inclusion, in any computations made by it in connection with any
Borrowing Base Certificate or Monthly Remittance Report or other report prepared
by it hereunder, of any Pledged Receivables which were not Eligible Receivables
as of the date of any such computation;

(ii)       reliance on any representation or warranty made by the Servicer (if
LEAF Financial or one of its Affiliates) or any of its officers under or in
connection with this Agreement, which shall have been false or incorrect in any
material respect when made or delivered;

(iii)      the failure by the Servicer (if LEAF Financial or any of its
Affiliates) to comply with (A) any term, provision or covenant contained in this
Agreement, or any agreement executed in connection with this Agreement, or
(B) any applicable law, rule or regulation applicable to it with respect to any
Pledged Assets;

(iv)      any action or inaction by the Servicer (if LEAF Financial or one of
its Affiliates) that causes the Agent, for the benefit of the Lender, not to
have a first priority perfected security interest in the Receivables that are,
or are purported to be, Pledged Receivables, together with all related Other
Conveyed Property, Collections, Related

 

102



--------------------------------------------------------------------------------

Security and other Pledged Assets related thereto (including without limitation,
the Borrower’s interest in and to any and all Obligor Collateral with respect to
such Receivables), free and clear of any Adverse Claim whether existing at the
time of the related Borrowing or any time thereafter;

(v)       the commingling by the Servicer (if LEAF Financial or one of its
Affiliates) of the Collections of Pledged Receivables at any time with any other
funds;

(vi)      any failure of the Servicer (if LEAF Financial or one of its
Affiliates) or any of its agents or representatives (including, without
limitation, agents, representatives and employees of the Servicer acting
pursuant to authority granted under Section 6.01 hereof) to remit to Collection
Account, Collections of Pledged Receivables remitted to the Servicer or any such
agent or representative;

(vii)     the failure by the Servicer (if LEAF Financial or any of its
Affiliates) to perform any of its duties or obligations in accordance with the
provisions of this Agreement or errors or omissions related to such duties;
and/or

(viii)     notwithstanding whether any Pledged Receivable shall have been
repurchased by the Servicer pursuant to Section 6.22, any of the events or facts
giving rise to a breach of any of the Servicer’s representations, warranties,
agreements and/or covenants set forth in Article V or Article VI.

(b)       Any Servicer Indemnified Amounts shall be paid by the Servicer (if
LEAF Financial or one of its Affiliates) to the Agent, for the benefit of the
applicable Indemnified Party, within two (2) Business Days following receipt by
the Servicer of the Agent’s written demand therefor (and the Agent shall pay
such amounts to the applicable Indemnified Party promptly after the receipt by
the Agent of such amounts).

(c)       If the Servicer has made any indemnity payments to the Agent, on
behalf of an Indemnified Party pursuant to this Section 8.02 and such
Indemnified Party thereafter collects any of such amounts from others, such
Indemnified Party will promptly repay such amounts collected to the Servicer,
without interest.

Each applicable Indemnified Party shall deliver to the indemnifying party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

ARTICLE IX.

MISCELLANEOUS

SECTION 9.01        Amendments and Waivers.  (a) Except as provided in
Section 9.01(b), no amendment or modification of any provision of this Agreement
shall be effective without the written agreement of the Borrower, the Servicer,
the Backup Servicer, the Custodian, the Agent’s Bank, the Agent and the Lender,
and no termination or waiver of any provision of this Agreement or consent to
any departure therefrom by the Borrower or the

 

103



--------------------------------------------------------------------------------

Servicer shall be effective without the written concurrence of the Agent, the
Backup Servicer and the Lender. Any waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

(b)       Notwithstanding the provisions of Section 9.01(a), in the event that
there is more than one Lender, the written consent of each Lender shall be
required for any amendment, modification or waiver (i) reducing any outstanding
Loans, or the Yield thereon, (ii) postponing any date for any payment of any
Loan, or the Yield thereon, (iii) modifying the provisions of this Section 9.01,
or (iv) increasing the Borrowing Base or the Borrowing Limit.

(c)       Notwithstanding any other provision of this Section 9.01, (i) the
Agent shall provide written notice of each amendment or waiver of any provision
of this Agreement to each of S&P and Moody’s and (ii) no material amendment or
material waiver of any provision of this Agreement shall be effective unless the
Agent shall have received a written confirmation from each of S&P and Moody’s
that such amendment or waiver shall not cause the rating of the then outstanding
commercial paper notes issued by BUFCO to be downgraded to a level less than
A-1/P-1, as applicable, or withdrawn.

SECTION 9.02        Notices, Etc.    All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including telex communication, communication by facsimile copy or electronic
mail) and mailed, telexed, transmitted or delivered, as to each party hereto, at
its address set forth under its name on the signature pages hereof or specified
in such party’s Assignment and Acceptance or at such other address (including,
without limitation, an electronic mail address) as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of notice by
facsimile copy or electronic mail, when verbal communication of receipt is
obtained, except that notices and communications pursuant to Article II shall
not be effective until received.

SECTION 9.03        No Waiver; Remedies.    No failure on the part of the Agent
or the Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04        Binding Effect; Assignability; Multiple Lenders.    (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Servicer, the Agent, the Lender, the Backup Servicer, the Custodian, the Agent’s
Bank and their respective successors and permitted assigns. This Agreement and
the Lender’s rights and obligations hereunder and interest herein shall be
assignable in whole or in part (including by way of the sale of participation
interests therein) by the Lender and its successors and assigns; provided,
however, that (i) the commercial paper issued by any assignee of the Lender or
its successors and assigns shall have a rating from a nationally recognized
rating agency at least equal to the rating of the commercial paper of the Lender
at the time of the applicable assignment and (ii) HVB shall remain the Agent
hereunder after any such assignment. None of the Borrower, the Servicer or the
Backup Servicer may assign any of its rights and obligations hereunder or any
interest herein without the prior written consent of the Lender and the Agent.
The parties to each

 

104



--------------------------------------------------------------------------------

assignment or participation made pursuant to this Section 9.04 shall execute and
deliver to the Agent, for its acceptance and recording in its books and records,
an assignment and acceptance agreement (an “Assignment and Acceptance”) or a
participation agreement or other transfer instrument reasonably satisfactory in
form and substance to the Agent and the Borrower. Each such assignment or
participation shall be effective as of the date specified in the applicable
Assignment and Acceptance or other agreement or instrument only after the
execution, delivery, acceptance and recording thereof as described in the
preceding sentence. The Agent shall notify the Borrower of any assignment or
participation thereof made pursuant to this Section 9.04. The Lender may, in
connection with any assignment or participation or any proposed assignment or
participation pursuant to this Section 9.04, disclose to the assignee or
participant or proposed assignee or participant any information relating to the
Borrower and the Pledged Assets furnished to the Lender by or on behalf of the
Borrower or the Servicer; provided, however, that the Lender shall not disclose
any such information until it has obtained an agreement from such assignee or
participant or proposed assignee or participant that it shall treat as
confidential (under terms mutually satisfactory to the Agent, the Borrower, the
Servicer and such assignee or participant or proposed assignee or participant)
any information obtained which is not already publicly known or available.

(b)       Whenever the term “Lender” is used herein, it shall mean Black Forest
and/or any other Person which shall have executed an Assignment and Acceptance;
provided, however, that each such party shall have a pro rata share of the
rights and obligations of the Lender hereunder in such percentage amount (the
“Commitment Percentage”) as shall be obtained by dividing such party’s
commitment to fund Loans hereunder by the total commitment of all parties to
fund Loans hereunder. Unless otherwise specified herein, any right at any time
of the Lender to enforce any remedy, or instruct the Agent to take (or refrain
from taking) any action hereunder, shall be exercised by the Agent only upon
direction by such parties that hold a majority of the Commitment Percentages at
such time.

(c)       Subject to Section 9.04(a), each of the parties hereto hereby agrees
to execute any amendment to this Agreement that is required in order to
facilitate the addition of any new Lender hereunder as contemplated by this
Section 9.04 and which does not have any adverse affect on the Borrower, the
Originator, the Servicer, TRS or any Affiliate thereof.

(d)       Any bank or other financial institution (including, without
limitation, HVB) providing liquidity support, credit enhancement or other
similar support under the Liquidity/Credit Enhancement Facility may assign, in
whole or in part, its rights and obligations thereunder without the consent of
the Borrower or the Servicer.

SECTION 9.05        Term of This Agreement.    This Agreement including, without
limitation, the Borrower’s obligation to observe its covenants set forth in
Articles V and VI and the Servicer’s obligation to observe its covenants set
forth in Articles V and VI, shall remain in full force and effect until the
Collection Date; provided, however, that the rights and remedies with respect to
any breach of any representation and warranty made or deemed made by the
Borrower or the Servicer pursuant to Articles III and IV and the indemnification
and payment provisions of Article VIII and Article IX and the provisions of
Section 9.08 and Section 9.09 shall be continuing and shall survive any
termination of this Agreement.

 

105



--------------------------------------------------------------------------------

SECTION 9.06        GOVERNING LAW; JURY WAIVER.    THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
ANY CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF
THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE INTERESTS OF THE LENDER IN THE PLEDGED RECEIVABLES, OR
REMEDIES HEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

SECTION 9.07        Costs, Expenses and Taxes.  (a)  In addition to the rights
of indemnification granted to the Backup Servicer ((whether in its capacity as
Backup Servicer or successor Servicer), the Custodian, the Agent’s Bank, the
Agent, the Lender and its Affiliates under Section 8.01 hereof, the Borrower
agrees to pay on demand all reasonable (and reasonably documented) costs and
expenses of the Backup Servicer, the Custodian, the Agent’s Bank, the Lender and
the Agent incurred in connection with the preparation, execution, delivery or
administration of, or any waiver or consent issued or amendment prepared in
connection with, this Agreement, the other Transaction Documents and the other
documents to be delivered hereunder or in connection herewith or therewith or
incurred in connection with any amendment, waiver or modification of this
Agreement, any other Transaction Document, and any other documents to be
delivered hereunder or thereunder or in connection herewith or therewith that is
necessary or requested (and, with respect to the Lender or a Rating Agency,
actually entered into) by any of the Borrower, the Servicer, the Lender or a
Rating Agency or made necessary or desirable as a result of the actions of any
regulatory, tax or accounting body affecting the Lender and its Affiliates, or
which is related to an Event of Default, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Backup Servicer,
the Custodian, the Agent’s Bank, the Agent and the Lender with respect thereto
and with respect to advising the Backup Servicer, the Custodian, the Agent’s
Bank, the Agent and the Lender as to their respective rights and remedies under
this Agreement and the other documents to be delivered hereunder or in
connection herewith, and all costs and expenses, if any (including reasonable
counsel fees and expenses), incurred by the Backup Servicer, the Custodian, the
Agent’s Bank, the Agent or the Lender in connection with the enforcement of this
Agreement and the other documents to be delivered hereunder or in connection
herewith.

(b)       The Borrower shall pay on demand any and all stamp, sales, excise and
other taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the other documents
to be delivered hereunder or any agreement or other document providing liquidity
support, credit enhancement or other similar support to the Lender which is
specific to this Agreement or the funding or maintenance of Loans hereunder.

(c)       [Intentionally omitted.]

 

106



--------------------------------------------------------------------------------

(d)       The Borrower shall pay on demand all other costs, expenses and taxes
(excluding franchise and income taxes) incurred by the Agent, the Lender and/or
any Issuer or any general or limited partner or member or shareholder thereof
related to this Agreement, any other Transaction Document or any Qualifying
Interest Rate Swap or similar interest rate cap agreement (“Other Costs”),
including, without limitation, the portion of the cost of rating such Issuer’s
commercial paper by independent financial rating agencies which is allocable to
commercial paper issued to purchase commercial paper of the Lender issued to
fund Loans hereunder, the taxes (excluding franchise and income taxes) resulting
from such Issuer’s or Lender’s operations which are allocable to the provision
of Loans hereunder, and the reasonable fees and out-of-pocket expenses of
counsel for the Agent, the Lender and/or the Issuer or any counsel for any
general or limited partner or member or shareholder thereof, with respect to
(i) advising such Person as to its rights and remedies under this Agreement and
the other documents to be delivered hereunder or in connection herewith,
(ii) the enforcement of this Agreement and the other documents to be delivered
hereunder or in connection herewith and (iii) advising such Person as to the
issuance of the Issuer’s commercial paper notes that were issued to purchase
commercial paper of the Lender issued to fund Loans hereunder and action in
connection with such issuance.

(e)       Without limiting any other provision hereof, the Borrower shall pay on
demand all costs, expenses and fees of the Backup Servicer prior to the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
Servicer hereunder related to its duties under this Agreement.

(f)       Any Person making a claim under this Section 9.07 shall submit to the
Borrower a notice setting forth in reasonable detail the basis for and the
computations of the applicable costs, expenses, taxes or similar items.

SECTION 9.08        No Proceedings.  Each of the Backup Servicer, Custodian,
Agent’s Bank, the Borrower, the Agent, the Servicer and the Lender hereby agrees
that it will not institute against, or join any other Person in instituting
against, any Lender whose commercial paper was issued to fund Loans advanced
hereunder or any Issuer whose commercial paper was issued to purchase such
commercial paper of the Lender, any proceedings of the type referred to in the
definition of Bankruptcy Event so long as any commercial paper issued by such
Lender or Issuer shall be outstanding or there shall not have elapsed one year
and one day since the last day on which any such commercial paper shall have
been outstanding. The Servicer, the Backup Servicer, the Custodian and the
Agent’s Bank each hereby agree that it will not institute against, or join any
other Person in instituting against, the Borrower any proceedings of the type
referred to in the definition of Bankruptcy Event (a) prior to the Collection
Date and (b) so long as any commercial paper issued by a Lender which is an
Issuer shall be outstanding or there shall not have elapsed one year and one day
since the last day on which any such commercial paper shall have been
outstanding.

SECTION 9.09        Recourse Against Certain Parties.  No recourse under or with
respect to any obligation, covenant or agreement (including, without limitation,
the payment of any fees or any other obligations) of the Lender or the Agent as
contained in this Agreement or any other agreement, instrument or document
entered into by the Borrower, the Lender or the Agent pursuant hereto or in
connection herewith shall be had against any administrator of the

 

107



--------------------------------------------------------------------------------

Borrower, the Lender or the Agent or any incorporator, affiliate, stockholder,
officer, employee or director of the Borrower, the Lender or the Agent or of any
such administrator, as such, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that the agreements of each party hereto
contained in this Agreement and all of the other agreements, instruments and
documents entered into by the Borrower, the Lender or the Agent pursuant hereto
or in connection herewith are, in each case, solely the corporate obligations of
such party (and nothing in this Section 9.09 shall be construed to diminish in
any way such corporate obligations of such party), and that no personal
liability whatsoever shall attach to or be incurred by any administrator of the
Borrower, the Lender or the Agent or any incorporator, stockholder, affiliate,
officer, employee or director of the Borrower, the Lender or the Agent or of any
such administrator, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Borrower, the Lender or the Agent
contained in this Agreement or in any other such instruments, documents or
agreements, or which are implied therefrom, and that any and all personal
liability of every such administrator of the Borrower, the Lender or the Agent
and each incorporator, stockholder, affiliate, officer, employee or director of
the Borrower, the Lender or the Agent or of any such administrator, or any of
them, for breaches by the Borrower, the Lender or the Agent of any such
obligations, covenants or agreements, which liability may arise either at common
law or in equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement. The provisions of this Section 9.09 shall survive the termination of
this Agreement.

SECTION 9.10        Execution in Counterparts; Severability; Integration.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement. In the event that any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than the Fee Letter.

SECTION 9.11        Tax Characterization.  Notwithstanding any provision of this
Agreement, the parties hereto intend that the Loans advanced hereunder shall
constitute indebtedness of the Borrower for federal income tax purposes.

SECTION 9.12        Excess Funds.  The Lender shall be required to make payment
of the amounts required to be paid pursuant hereto only if the Lender has Excess
Funds (as defined below). If a Lender does not have Excess Funds, the excess of
the amount due hereunder over the amount paid shall not constitute a “claim” (as
defined in Section 101(5) of the Bankruptcy Code) against the Lender until such
time as the Lender has Excess Funds. If the Lender does not have sufficient
Excess Funds to make any payment due hereunder, then the Lender may pay a lesser
amount and make additional payments that in the aggregate equal the

 

108



--------------------------------------------------------------------------------

amount of deficiency as soon as possible thereafter. For purposes of this
Section 9.12 “Excess Funds” shall mean, as of any date of determination, funds
of the Lender not required, after giving effect to all amounts on deposit in the
bank accounts entitled “Black Forest Funding Corporation Commercial Paper
Account” or “Black Forest Funding Corporation Operating Account - Deutsche Bank
Trust Company Americas, as Collateral Agent and Assignee,” to pay or provide for
the payment of all matured and maturing commercial paper or variable notes on
the date of such determination.”

[Signature page to follow.]

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:

 

RESOURCE CAPITAL FUNDING, LLC

 

By:

 

 

   

Name:

   

Title:

 

c/o Resource Capital Corp.

1845 Walnut Street, 10th Floor,

Philadelphia, PA 19103

Attention:  Thomas C. Elliott

Facsimile No.:  215-546-4785

Confirmation No.:                                           

THE SERVICER:

 

LEAF FINANCIAL CORPORATION

 

By:

 

 

   

Name:

   

Title:

 

1818 Market Street, 9th Floor,

Philadelphia, PA 19103

Attention:  Miles Herman

Facsimile No.:  640-6363

Confirmation No.:                                           

 

-cx-



--------------------------------------------------------------------------------

THE AGENT:

 

BAYERISCHE HYPO- UND VEREINSBANK AG,

NEW YORK BRANCH

 

By:

 

 

   

Title:

 

By:

 

 

   

Title:

 

150 East 42nd Street

New York, NY 10017

Attention:                                                        

Facsimile No.:                                                 

Confirmation No.:                                            

THE LENDER:

 

BLACK FOREST FUNDING CORPORATION

   

By:

 

 

     

Title:

 

48 Wall Street, 27th Floor

New York, NY 10005

Attn: Lori Gebron

Facsimile #: 212-346-9012

 

With copy to:

 

HVB Risk Management Products Inc.

150 E. 42nd Street

New York, NY 10017

Attn: Susan Abbass

Fax: 212-672-5593

 

cxi



--------------------------------------------------------------------------------

THE CUSTODIAN AND

THE AGENT’S BANK:

   

U.S. BANK NATIONAL ASSOCIATION

 

By:

 

 

   

Name:

   

Title:

 

EP-MN-WS3D

60 Livingston Ave.

St. Paul, MN 55107

Attention:  Diane Reynolds

Facsimile No.:  (651) 495-8090

Confirmation No.:  (651) 495-3923

THE BACKUP SERVICER

 

LYON FINANCIAL SERVICES, INC. (D/B/A

U.S. BANK PORTFOLIO SERVICES)

 

By:

 

 

   

Name:

   

Title:

 

U.S. Bank Portfolio Services

1310 Madrid Street

Marshall, MN 56258

Attention: Joe Andries

Facsimile No.: (866) 806-0775

Confirmation No.: (507) 532-7129

 

cxii